Case 3:17-cv-00986-BAS-AGS Document 132-2 Filed 03/04/20 PageID.4979 Page 1 of 169




 1   KAZEROUNI LAW GROUP, APC                LAW OFFICES OF TODD M.
 2   Abbas Kazerounian, Esq. (249203)        FRIEDMAN, P.C.
     ak@kazlg.com                            Todd M. Friedman, Esq. (216752)
 3   Matthew M. Loker, Esq. (279939)         tfriedman@toddflaw.com
 4   ml@kazlg.com                            Adrian R. Bacon, Esq. (280332)
     245 Fischer Avenue, Unit D1             abacon@toddflaw.com
 5   Costa Mesa, CA 92626                    21550 Oxnard Street, Suite 780
 6   Telephone: (800) 400-6808               Woodland Hills, CA 90212
     Facsimile: (800) 520-5523               Telephone: (877) 206-4741
 7                                           Facsimile: (866) 633-0228
 8
 9                   UNITED STATES DISTRICT COURT
10                 SOUTHERN DISTRICT OF CALIFORNIA
11
     JOHN MCCURLEY AND DAN                   Case No.: 17-cv-986 BAS (AGS)
12   DEFOREST, INDIVIDUALLY
     AND ON BEHALF OF ALL                    DECLARATION OF ADRIAN R.
13
     OTHERS SIMILARLY                        BACON IN SUPPORT OF
14   SITUATED,                               PLAINTIFFS’ MOTION TO
                                             DECERTIFY CLASS IN PART
15
                Plaintiff,                   AND AMEND ORDER RE:
16                 v.                        CLASS NOTICE AS TO THE
                                             SUBCLASS
17
     ROYAL SEAS CRUISES, INC.,
18
                Defendant.
19
20
21
22
23
24
25
26
27
28
                             DECLARATION OF ADRIAN R. BACON
Case 3:17-cv-00986-BAS-AGS Document 132-2 Filed 03/04/20 PageID.4980 Page 2 of 169




11                    DECLARATION OF ADRIAN R. BACON
22   I, ADRIAN R. BACON declare:
33
          1. I am an attorney in good standing duly admitted to the State Bar of

44           California and an attorney of record for Plaintiffs Dan Deforest and John

55           McCurley (“Plaintiffs”) in this action against Royal Seas Cruises, Inc.

66           (“Defendant”). I am a Partner at The Law Offices of Todd M. Friedman,

77           and one of the counsel for Plaintiffs and the certified Class and Subclass

88           in this action.

99        2. I have personal knowledge of the following facts and, if called upon as a

10
10           witness, could and would competently testify thereto, except as to those

11
11           matters which are explicitly set forth as based upon my information and

12
12           belief and, as to such matters, I am informed and believe that they are true

13
13           and correct.

14
14        3. I am writing this declaration in support of Plaintiffs’ Motion to Decertify

15
15           Class In Part And Amend Order Re: Class Notice As To The Subclass

16
16        4. Attached hereto as Exhibit A is a true and correct copy of the Affidavit of

17
17           Joshua Grant Kidd submitted in the Supreme Court of British Columbia
18
18           in opposition to Plaintiffs’ Motion to Enforce the Letters Rogatory.
19
19        5. Attached hereto as Exhibit B is a true and correct copy of the Order of the
20
20           Supreme Court of British Columbia on January 22, 2020 Granting
21
21           Plaintiffs’ Motion to Enforce the Letters Rogatory.
22
22        6. I, Abbas Kazerouni, and Thomas Wheeler flew to Vancouver to take the
23
23           deposition of Mr. Grant. Attached hereto as Exhibit C is a true and correct
24
24           copy of excerpts from the transcript of deposition of Mr. Joshua Grant
25
25           Kidd taken on February 12, 2020.
26
26
27
27
28
28                                           -1-
                            DECLARATION OF ADRIAN R. BACON
Case 3:17-cv-00986-BAS-AGS Document 132-2 Filed 03/04/20 PageID.4981 Page 3 of 169




11
         7. During the deposition, Defendant’s attorney, Jeffrey Backman, multiply

22          asserted a joint defense objection and indicated that Mr. Grant had met

33          with Mr. Backman to prepare for multiple hours a day prior to the

44          deposition.

55       8. In response to the Order of the Court, Mr. Grant produced a database

66          purportedly showing all leads generated by the two websites in the Class

77          Definition, however it was evident on its face that this database was

88          missing both columns of data as well as rows of data when compared

99          against the Source Data originally produced by Prospects DM in this

10
10          matter.

11
11       9. Attached hereto as Exhibit D is a true and correct copy of an excerpt from

12
12          the database produced by Prospects DM that it indicated showed all leads

13
13          generated by the two websites in the Class Definition.

14
14       10.Mr. Grant also produced a transfer database, however this database was

15
15          also clearly incomplete because it did not contain all of the information
16
16          contained in the Royal Seas database produced during discovery.
17
17          Attached hereto as Exhibit E is a true and correct copy of excerpts from
18
18          this transfer database that was produced by Prospects DM in response to
19
19          the Court’s Order.
20
20       11.Attached hereto as Exhibit F is a true and correct copy of an excerpt from
21
21          the original database of 600 million phone calls produced by Prospects
22
22          DM in this litigation, referred to as the “Source Data” by Ms. Peters-
23
23          Stasiewicz in her report.
24
24       12.Plaintiffs have provided the Transfer List produced by Defendant in this
25
25          litigation to Class Expert Group, who has conducted a reverse lookup on
26
26          the database and scrubbed it for cellphones, and then to KCC for purposes
27
27
28
28                                          -2-
                          DECLARATION OF ADRIAN R. BACON
Case 3:17-cv-00986-BAS-AGS Document 132-2 Filed 03/04/20 PageID.4982 Page 4 of 169




11
              of sending direct postcard notice to the Subclass. KCC estimates that it

22            will complete notice on March 10, 2020.

33         13.On February 26, 2020, I emailed counsel for Defendant laying out the

44            basis for this Motion and requesting a meet and confer. On March 3,

55            2020, I had a call with counsel for Defendant regarding the immediate

66            motion. Defendant did not indicate whether it would oppose this Motion.

77            A true and correct copy of the email exchange memorializing these efforts

88            is attached hereto as Exhibit G.

99
10
10         I declare under penalty of perjury under the laws of California and the United

11
11   States that the foregoing is true and correct, and that this declaration was executed

12
12   on March 4, 2020.

13
13   Date: March 4, 2020                                 By:/s/ Adrian R. Bacon
14
14                                                           Adrian R. Bacon
15
15
16
16
17
17
18
18
19
19
20
20
21
21
22
22
23
23
24
24
25
25
26
26
27
27
28
28                                               -3-
                            DECLARATION OF ADRIAN R. BACON
Case 3:17-cv-00986-BAS-AGS Document 132-2 Filed 03/04/20 PageID.4983 Page 5 of 169




11

22

33

44

55

66

77

88

99
10
10
11
11
12
12
13
13
14
14
                    EXHIBIT A
15
15
16
16
17
17
18
18
19
19
20
20
21
21
22
22
23
23
24
24
25
25
26
26
27
27
28
28
Case 3:17-cv-00986-BAS-AGS Document 132-2 Filed 03/04/20 PageID.4984 Page 6 of 169



                                                                    This is the 1st Affidavit of Joshua
                                                               Grant Kidd in this case and was made
                                                                                 on January 15, 2020

                                                                                   1R6
                                                                                9DQFRXYHU5HJLVWU\
   
   
                       ,17+(6835(0(&28572)%5,7,6+&2/80%,$
   
   
       %(7:((1
                             -2+10&&85/(<DQG'$1'()25(67
                       RQEHKDOIRIWKHPVHOYHVDQGDOORWKHUVLPLODUO\VLWXDWHG
                                                                                     3(7,7,21(56
       $1'
                              35263(&76'0,1&-26+8$*5$17
                                  DQG52<$/6($6&58,6(6,1&
                                                                                   5(6321'(176

                                                 $)),'$9,7
   ,-RVKXD*UDQW.LGGEXVLQHVVSHUVRQRI6XLWH±'RPLQLRQ6W%XUQDE\%&

   6:($57+$7


         ,DPRQHRIWKHUHVSRQGHQWVLQWKLV3HWLWLRQDVZHOODV3UHVLGHQWRIWKH

           5HVSRQGHQW3URVSHFWV'0,QF ³3URVSHFWV&$´ DQGDVVXFKKDYHSHUVRQDO

           NQRZOHGJHRIWKHIDFWVGHSRVHGWRLQWKLVDIILGDYLWH[FHSWZKHUHVXFKIDFWVDUH

           VWDWHGWREHPDGHRQLQIRUPDWLRQDQGEHOLHIDQGZKHUHVRVWDWHG,YHULO\EHOLHYH

           WKHPWREHWUXH

         3URVSHFWV&$LVIHGHUDOO\LQFRUSRUDWHGXQGHUWKHODZVRI&DQDGD

         ,DPDOVRWKHSUHVLGHQWRI3URVSHFWV'0,QFDFRPSDQ\LQFRUSRUDWHGXQGHUWKH

           ODZVRI2KLR ³3URVSHFWV2+´ )RUWKHSXUSRVHRIWKLVDIILGDYLW,ZLOOUHIHUWR

           3URVSHFWV&$DQG3URVSHFWV2+FROOHFWLYHO\DV³´3URVSHFWV´H[FHSWZKHUH,

           UHIHUWRRQHHQWLW\VSHFLILFDOO\
Case 3:17-cv-00986-BAS-AGS Document 132-2 Filed 03/04/20 PageID.4985 Page 7 of 169
                                                                                                  Ϯ
   

        0\OHJDOQDPHLV-RVKXD*UDQW.LGG3URIHVVLRQDOO\,JRE\³-RVKXD*UDQW´,DP

          WKHRQO\³-RVKXD*UDQW´DVVRFLDWHGZLWK3URVSHFWV

        3URVSHFWVLVDOHDGJHQHUDWLRQFRPSDQ\$VSDUWRILWVEXVLQHVVRSHUDWLRQV

          3URVSHFWVHQWHUVLQWRDJUHHPHQWVZLWKWKLUGSDUW\ZHESXEOLVKHUVSURYLGHUVWKDW

          JHQHUDWHOHDGVLQDYDULHW\RIZD\VLQFOXGLQJEXWQRWOLPLWHGWRYLDHPDLOVRFLDO

          PHGLDGLUHFWVROLFLWDWLRQVDQGRQOLQHOHDGJHQHUDWLRQ3URVSHFWVHQWHUVLQWR

          DJUHHPHQWVZLWKWKHVHWKLUGSDUW\ZHESXEOLVKHUVWKURXJKYDULRXVWUDGHQDPHV

          LQFOXGLQJ6HQLRU&DUH$XWKRULW\

        7KHUHVSRQGHQW5R\DO6HDV&UXLVHV,QF ³5R\DO´ EHFDPHDFOLHQWRI3URVSHFWV

          LQ1RYHPEHUZKHQ3URVSHFWVDQG5R\DOHQWHUHGLQWRDQ([LW5HDG/HDG

          *HQHUDWLQJ0DUNHWLQJ$JUHHPHQW WKH³$JUHHPHQW´ 8QGHUWKH$JUHHPHQW

          5R\DOSXUFKDVHVFHUWDLQW\SHVRIOHDGVIURP3URVSHFWV

        8QGHUWKH$JUHHPHQW3URVSHFWVZDVUHTXLUHGWRREWDLQ7&3$FRQVHQWIRU

          SRWHQWLDOOHDGVWRUHFHLYHFDOOVIURP5R\DO

        ,WLVP\XQGHUVWDQGLQJWKDWWKH&DOLIRUQLD/DZVXLWUHODWHVWROHDGV3URVSHFWV

          REWDLQHGIURPWKLUGSDUW\ZHESXEOLVKHUVDVVRFLDWHGZLWK

          ZZZ\RXUDXWRKHDOWKOLIHLQVXUDQFHFRPDQGGLDEHWHVKHDOWKLQIRZKLFKUHVXOWHGLQ

          SKRQHFDOOVUHODWLQJWR5R\DOEHWZHHQ1RYHPEHUDQG'HFHPEHU

          

          3URVSHFWVFDQQRWGHWHUPLQHZKLFKFDOOVZHUHPDGH³RQEHKDOIRI5R\DO´

        (DFKRIWKHRUGHUVVRXJKWLQSDUDJUDSKVRI6FKHGXOH$WRWKH3HWLWLRQUHODWH

          WR³FDOOVSODFHGE\3URVSHFWVRQEHKDOIRI5R\DO´HLWKHUGLUHFWO\WKURXJKWKH

          ODQJXDJHRIWKHRUGHURULQWKHGHILQLWLRQSURYLGHGIRU³&ODVV´DQG³7UDQVIHU
Case 3:17-cv-00986-BAS-AGS Document 132-2 Filed 03/04/20 PageID.4986 Page 8 of 169
                                                                                                 ϯ
   

          6XEFODVV´7KHODQJXDJHXVHGLQWKHVHRUGHUVGHPRQVWUDWHVDIXQGDPHQWDO

          PLVXQGHUVWDQGLQJRI3URVSHFWV¶EXVLQHVVPRGHO

       3URVSHFWVKDVQRZD\RINQRZLQJZKLFKFDOOVZHUHPDGHRQEHKDOIRI5R\DO

          H[FHSWWRWKHH[WHQWWKRVHFDOOVZHUHWUDQVIHUUHGWR5R\DO'RFXPHQWDWLRQ

          VXUURXQGLQJFDOOVWUDQVIHUUHGWR5R\DOKDVDOUHDG\EHHQSURYLGHGWRWKH

          3HWLWLRQHUV

       :KHQDSKRQHFDOOLVPDGHE\D3URVSHFWVDJHQWWRDOHDGREWDLQHGIURPDZHE

          SXEOLVKHUWKHDJHQWVFDOOVWKHRSWHGLQSKRQHQXPEHU7KHFDOOVFULSWVUHOLHG

          XSRQE\3URVSHFWVGRQRWPDNHUHIHUHQFHWRDQ\SDUWLFXODUFOLHQW%DVHGXSRQ

          DQVZHUVUHFHLYHGE\WKHDJHQWWKHFDOOPD\EHOLYHWUDQVIHUUHGWRRQHRI

          3URVSHFW¶VFOLHQWV

       7KHOLYHWUDQVIHULVSDUWLDOO\DXWRPDWHGWKURXJK3URVSHFWV¶FDOOLQJV\VWHPLQVXFK

          DZD\WKDWWKHDJHQWGRHVQRWNQRZZKRH[DFWO\WKHOHDGZLOOEHWUDQVIHUUHGWR

          )RUH[DPSOHDQDJHQWZRXOGDGYLVHDOHDGWKDWWKH\TXDOLILHGIRUDSURPRWLRQ

          IURPDWUDYHOSDUWQHUDQGLIWKHOHDGLVLQWHUHVWHGWKHOHDGZRXOGEHWUDQVIHUUHG

          WRRQHRI3URVSHFWV¶WUDYHOSDUWQHUVEDVHGXSRQDQDXWRPDWHGZHLJKLQJV\VWHP

          )URPWKHSHUVSHFWLYHRIWKHDJHQWGLUHFWLQJWKHFDOOWKLVWUDQVIHULVµEOLQG¶LQWKDW

          WKH\WUDQVIHUWRDFDWHJRU\RIFOLHQWUDWKHUWKDQDSDUWLFXODUFOLHQW'XULQJWKH

          SHULRGIURP1RYHPEHUWR'HFHPEHU3URVSHFWVKDGQXPHURXVWUDYHO

          SDUWQHUV

       7KH3HWLWLRQHUVKDYHDOUHDG\EHHQSURYLGHGZLWKDOLVWRIDOOFDOOVZKHUHLWZDV

          GHWHUPLQHGWKDWLWZDVDSSURSULDWHWRWUDQVIHUWKHSKRQHFDOOWR5R\DO
Case 3:17-cv-00986-BAS-AGS Document 132-2 Filed 03/04/20 PageID.4987 Page 9 of 169
                                                                                                ϰ
   

       ,QVSHFLILFFRQVLGHUDWLRQRIWKHUHTXHVWVVHWRXWLQSDUDJUDSKVRI6FKHGXOH

          $WRWKH3HWLWLRQLQ0D\3URVSHFWVSURGXFHGDIXOOOLVWRIDOOFDOOVJRLQJ

          EDFNWR3URVSHFWVGRHVQRWPDLQWDLQDVHSDUDWHGDWDEDVHIRUFDOOVUHODWLQJ

          WRDSDUWLFXODUFOLHQW7RWKHH[WHQWWKDWWKHUHZHUH³FDOOVRQEHKDOIRI5R\DO´

          3URVSHFWVKDVDOUHDG\SURYLGHGWKH3HWLWLRQHUVZLWKDFRPSOHWHFDOOORJDQGDORJ

          RIFDOOVWKDWZHUHWUDQVIHUUHGWR5R\DO7KHVHDUHWKHRQO\GRFXPHQWLQ

          3URVSHFWV¶SRVVHVVLRQRUFRQWUROZKLFKZRXOGIDOOXQGHUWKHVFRSHRIWKHVH

          UHTXHVWV

       ,QUHVSRQVHWRWKHGRFXPHQWUHTXHVWVVHWRXWLQSDUDJUDSKVDOWKRXJK

          3URVSHFWVLVXQDEOHWRGHWHUPLQHZKLFKFDOOVZHUHPDGH³RQEHKDOIRI5R\DO´

          3URVSHFWVFRXOGSURYLGHWKH3HWLWLRQHUVZLWKDODUJHUVHWRIRSWLQFRQVHQWGDWD

          UHODWLQJWROHDGVREWDLQHGIURPZZZ\RXUDXWRKHDOWKOLIHLQVXUDQFHFRPRU

          GLDEHWHVKHDOWKLQIREHWZHHQ1RYHPEHUDQG'HFHPEHUZKLFKZHUH

          DVVRFLDWHGZLWKXQGHUO\LQJFRQVHQWIRU5R\DOWRFRQWDFWWKHOHDG,WLVXQOLNHO\WKDW

          WKLVODUJHUGDWDVHWZRXOGEHYDOXDEOHWRWKH3HWLWLRQHUVEHFDXVHLQLQWHUSUHWLQJ

          WKDWRSWLQFRQVHQWGDWDLWLVFHUWDLQWKDW

             D DVLJQLILFDQWSURSRUWLRQRIWKHVHFDOOVZRXOGQRWLQDQ\ZD\KDYHEHHQ

                 DVVRFLDWHGZLWKDQ\WUDYHOSURPRWLRQDQG

             E DVLGHIURPWKHOLVWRIFDOOVWKDWZHUHWUDQVIHUUHGWR5R\DOQRQHRIWKHVH

                 FDOOVZRXOGKDYHLQFOXGHGDQ\H[SOLFLWUHIHUHQFHWR5R\DO

          ,QIRUPDWLRQDERXWWKHV\VWHPXVHGWRPDNHFDOOV

       3URVSHFWVUHOLHVXSRQDFXVWRPEXLOWFORXGEDVHGVHUYLFHWRPDNHFDOOV WKH

          ³'\QDPLF'LDOHU´ 
Case 3:17-cv-00986-BAS-AGS Document 132-2 Filed 03/04/20 PageID.4988 Page 10 of
                                     169
                                                                                               ϱ
  

      7KHFRPSDQ\WKDWFUHDWHGDQGFRQWLQXHVWRUXQWKH'\QDPLF'LDOHULV6&

         2EMHFWV'DWD65/ ³6&2EMHFWV´ DFRPSDQ\EDVHGRXWRI5RPDQLD

      0\SULPDU\FRQWDFWDW6&2EMHFWVLV9ODGLPLU1LFROLFL0\XQGHUVWDQGLQJLVWKDW

         0U1LFROLFLLVWKHVRIWZDUHHQJLQHHUSULPDULO\UHVSRQVLEOHIRUFUHDWLQJDQG

         PDLQWDLQLQJWKH'\QDPLF'LDOHU

      ,DPQRWDZDUHRIDQ\PDQXDOVJXLGHVRURWKHUGRFXPHQWVUHODWHGWRWKH

         '\QDPLF'LDOHU

      ,DPLQIRUPHGE\0U1LFROLFLDQGYHULO\EHOLHYHWKDW6&2EMHFWVGRHVQRWKDYH

         DQ\PDQXDOVJXLGHVRURWKHUGRFXPHQWVUHODWHGWRIRUWKH'\QDPLF'LDOHU,W

         ZDVGHVLJQHGWREHDQLQWXLWLYHWRROWKDWRXUDJHQWVFRXOGOHDUQZLWKRXWQHHGLQJ

         LQVWUXFWLRQDOPDWHULDOV

      &RQVHTXHQWO\HYHQLJQRULQJWKHLVVXHVDULVLQJIURPWKHUHIHUHQFHWRFDOOVEHLQJ

         ³RQEHKDOIRI5R\DO´3URVSHFWVGRHVQRWKDYHDQ\GRFXPHQWVUHODWLQJWRWKH

         '\QDPLF'LDOHUVRGRHVQRWKDYHDQ\GRFXPHQWVWRSURGXFHLQUHVSRQVHWRWKH

         UHTXHVWVLQSDUDJUDSKVRI6FKHGXOH$WRWKH3HWLWLRQ

         $ELOLW\WRUHVSRQGWRGRFXPHQWUHTXHVWV

      7RWKHH[WHQWWKDWWKH&RXUWPLJKWRUGHUPHWRSURGXFHFHUWDLQGRFXPHQWV,GR

         QRWEHOLHYH,ZLOOEHDEOHWRSURGXFHWKHVHGRFXPHQWVEHIRUHWKH-DQXDU\

         GHDGOLQHVHWRXWLQWKH3HWLWLRQ

      ,ZLOOPDNHP\EHVWHIIRUWVWRSURGXFHDQ\GRFXPHQWVRUGHUHGDVVRRQDV

         SRVVLEOH,H[SHFWWKDW,ZLOOEHDEOHWRSURYLGHDQ\GRFXPHQWSURGXFWLRQRUGHUHG

         E\)HEUXDU\

         
Case 3:17-cv-00986-BAS-AGS Document 132-2 Filed 03/04/20 PageID.4989 Page 11 of
                                     169
                                                                                              ϲ
  

         'HSRVLWLRQ

      ,QUHVSRQVHWRWKH3HWLWLRQHU¶VGHVFULSWLRQRIDWWHPSWVWRGHSRVHPHLWLVP\

         XQGHUVWDQGLQJWKDWWRGDWHWKHUHKDVEHHQQRSULRURUGHUVZKLFKDFWXDOO\FRPSHO

         PHWRDWWHQGDGHSRVLWLRQ

      ,ILUVWEHFDPHDZDUHRIWKH3HWLWLRQHU¶VLQWHUHVWLQGHSRVLQJPHZKHQKH

         SXUSRUWHGWRVHUYH3URVSHFWV2+ZLWKDVXESRHQDIRU1RWLFHRI'HSRVLWLRQ7KH

         1RWLFHRI'HSRVLWLRQZDVDGGUHVVHGWRPHSHUVRQDOO\UDWKHUWKDQWR3URVSHFWV

         2+7KLV1RWLFHRI'HSRVLWLRQZDVGHOLYHUHGWR0U$OOHQE\HPDLODQGWR

         0U$OOHQ¶VRIILFH1HLWKHU0U$OOHQ¶VRIILFHQRUKLVHPDLODUHUHJLVWHUHGWRDFFHSW

         VHUYLFHRQEHKDOIRI3URVSHFWV

      $WWDFKHGDQGPDUNHGDV([KLELW³$´WRWKLVDIILGDYLWLVDWUXHFRS\RIDQHPDLO

         FKDLQEHWZHHQ(ULF$OOHQDWWRUQH\IRU3URVSHFWVLQUHODWLRQWRWKH&DOLIRUQLD

         /DZVXLWDQG$GULDQ%DFRQDQG7RP:KHHOHUDWWRUQH\VIRUWKH3HWLWLRQHUVLQ

         UHODWLRQWRWKH&DOLIRUQLD/DZVXLWGDWHGEHWZHHQ$XJXVWDQG6HSWHPEHU

         

      0U$OOHQGRHVQRWUHSUHVHQWPHSHUVRQDOO\DQG,GLGQRWDJUHHWRDOORZKLPWR

         DFFHSWVHUYLFHRQP\EHKDOI7KLVZDVSRLQWHGRXWWR0U%DFRQLQ([KLELW$

      ,I3URVSHFWV2+UHFHLYHVDYDOLGFRXUWRUGHUUHTXLULQJDUHSUHVHQWDWLYHWREH

         GHSRVHG3URVSHFWV2+ZLOOFRPSO\ZLWKWKDWRUGHUDQGPDNHDYDLODEOHD

         NQRZOHGJHDEOHUHSUHVHQWDWLYH

      ,EHOLHYHWKDWWKHUHDUHRWKHUUHSUHVHQWDWLYHVRI3URVSHFWV2+ZKRFRXOGDGGUHVV

         WKHWRSLFVIRUGHSRVLWLRQLGHQWLILHGLQ6FKHGXOHV%DQG'WRWKH/HWWHU5RJDWRU\
Case 3:17-cv-00986-BAS-AGS Document 132-2 Filed 03/04/20 PageID.4990 Page 12 of
                                     169
                                                                                                        ϳ
  

          ,DPLQIRUPHGE\0U$OOHQDQGYHULO\EHOLHYHWKDWWKHUHKDGEHHQYHUEDO

             GLVFXVVLRQVEHWZHHQ0U$OOHQDQG0U%DFRQDERXWSURYLGLQJZULWWHQGLVFRYHU\

             UDWKHUWKDQDWWHQGLQJDGHSRVLWLRQ0U$OOHQRIIHUHGRQP\EHKDOIWRSURYLGH

             ZULWWHQGLVFRYHU\EXWP\RIIHUZDVUHMHFWHG7KLVGLVFXVVLRQLVFRQWDLQHGLQ

             ([KLELW$

          ,UHPDLQZLOOLQJWRSURYLGHZULWWHQDQVZHUVWRWKH3HWLWLRQHUV¶ZULWWHQTXHVWLRQV

             :LOOLQJQHVVWRDWWHQGDWWULDO

          ,WLVP\XQGHUVWDQGLQJWKDWWKH&DOLIRUQLD/DZVXLWUHPDLQVDWDSUHOLPLQDU\

             GLVFRYHU\SKDVH

          :KHQWKLVPDWWHUJRHVWRWULDO,DPZLOOLQJWRDWWHQGDWWULDOLIUHTXLUHGWRSURYLGH

             WHVWLPRQ\7RDYRLGLQFRQYHQLHQFH,DPKRSHIXOWKDWDUUDQJHPHQWVFDQEHPDGH

             IRUDQ\VXFKDWWHQGDQFHWREHE\YLGHRFRQIHUHQFH

          ,ZLOOXQGHUWDNHWRDWWHQGDWWULDOLI,DPVHUYHGZLWKDVXESRHQDIURPWKH

             3HWLWLRQHUVHYHQWKRXJKLWPD\QRWRQLWVIDFHEHHQIRUFHDEOHLQ&DQDGD


      6:251%()25(0(                                   
      DW1RUWK9DQFRXYHU%ULWLVK&ROXPELD
      WKLVWKGD\RI-DQXDU\



                                                        
      BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB                  BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                        -26+*5$17.,''
      $&RPPLVVLRQHUIRUWDNLQJ$IILGDYLWV
      IRU%ULWLVK&ROXPELD
      
  
     Case 3:17-cv-00986-BAS-AGS Document 132-2 Filed 03/04/20 PageID.4991 Page 13 of
                                          169



11

22

33

44

55

66

77

88

99
10
10
11
11
12
12
13
13
14
14
                        EXHIBIT B
15
15
16
16
17
17
18
18
19
19
20
20
21
21
22
22
23
23
24
24
25
25
26
26
27
27
28
28
Case 3:17-cv-00986-BAS-AGS Document 132-2 Filed 03/04/20 PageID.4992 Page 14 of
                                     169
Case 3:17-cv-00986-BAS-AGS Document 132-2 Filed 03/04/20 PageID.4993 Page 15 of
                                     169
Case 3:17-cv-00986-BAS-AGS Document 132-2 Filed 03/04/20 PageID.4994 Page 16 of
                                     169
Case 3:17-cv-00986-BAS-AGS Document 132-2 Filed 03/04/20 PageID.4995 Page 17 of
                                     169
Case 3:17-cv-00986-BAS-AGS Document 132-2 Filed 03/04/20 PageID.4996 Page 18 of
                                     169
Case 3:17-cv-00986-BAS-AGS Document 132-2 Filed 03/04/20 PageID.4997 Page 19 of
                                     169
Case 3:17-cv-00986-BAS-AGS Document 132-2 Filed 03/04/20 PageID.4998 Page 20 of
                                     169
Case 3:17-cv-00986-BAS-AGS Document 132-2 Filed 03/04/20 PageID.4999 Page 21 of
                                     169
Case 3:17-cv-00986-BAS-AGS Document 132-2 Filed 03/04/20 PageID.5000 Page 22 of
                                     169
     Case 3:17-cv-00986-BAS-AGS Document 132-2 Filed 03/04/20 PageID.5001 Page 23 of
                                          169



11

22

33

44

55

66

77

88

99
10
10
11
11
12
12
13
13
14
14
                        EXHIBIT C
15
15
16
16
17
17
18
18
19
19
20
20
21
21
22
22
23
23
24
24
25
25
26
26
27
27
28
28
Case 3:17-cv-00986-BAS-AGS Document 132-2 Filed 03/04/20 PageID.5002 Page 24 of
                                     169



                                   UNITED STATES DISTRICT COURT

                               SOUTHERN DISTRICT OF CALIFORNIA

                                                                                Vancouver, B.C.
                                                                              February 12, 2020

             Case No. 17-3V-00986-BAS-AGS


             BETWEEN:

                               JOHN McCURLEY and DAN DeFOREST,

                                                                                        Plaintiffs;

             AND


                                     ROYAL SEAS CRUISES INC.

                                                                                      Defendant.




                    VIDEOTAPED DEPOSITION OF JOSHUA GRANT KIDD



             APPEARANCES:

             Mr. A. Bacon
             Mr. T. Wheeler,
             Mr. A. Kazerounian,
             Mr. W. Simpson,                                  Appearing for the Plaintiffs;

             Mr. J. Backman,                                  Appearing for the Defendant;

             Mr. G. Pette,                                    Appearing by telephone for
                                                              the Defendant;

             Mr. E. Allen,                                    Appearing by telephone for
                                                              Mr. Grant and Prospects DM.


                                           Allwest Reporting Ltd.
                                        12th Floor 1125 Howe Street
                                         Vancouver, B.C. Canada
                                                  V6Z 2K8
Case 3:17-cv-00986-BAS-AGS Document 132-2 Filed 03/04/20 PageID.5003 Page 25 of
                                     169



             9      Q     Before we get started with any real questioning,

                          do you have any questions for me?

                    A     I do not.

             10     Q     That was your only chance.      You’re not going to

                          get another one.

                                   All right.   So, let me start by asking

                          you, what is your position with Prospects DM

                          Inc.?

                    A     President.

             11     Q     Okay, and my understanding is there is a Canadian

                          corporation and there’s also an Ohio corporation.

                          Can you tell me what each of those are and where

                          they’re located?

                    A     Yes, so the United States corporation is

                          registered in Ohio, and the Canadian corporation

                          is registered as a separate company and that’s

                          registered here in Canada.

             12     Q     With respect to the work that is done by those

                          companies, is it one in the same and you just

                          have a different corporate entity in each country

                          for business purposes or do they actually do

                          different things than one another?

             MR. BACKMAN:         Object to form.

                    A      Same industry, different clients.

             MR. BACON:

             13     Q     Okay, do you have separate physical offices for



                                                                                  7
Case 3:17-cv-00986-BAS-AGS Document 132-2 Filed 03/04/20 PageID.5004 Page 26 of
                                     169



                          each?

                    A     Yes.

             14     Q     Where is the -- well, the Canadian company, where

                          is the office?

                    A     Is in Burnaby, B.C.

             15     Q     Can you give me the address, please?

                    A     Yeah, 4400 Dominion Street.

             16     Q     And the Ohio company, can you provide me the

                          address?

                    A     The address used to be in North Bridgeville but

                          we don’t have a corporate office there anymore.

             17     Q     Okay.

                    A     We use our attorney office address there.

             18     Q     Is that Mr. Allen’s office?

                    A     No, that’s Nuvall Gonzallo.

             19     Q     And what’s their address?

                    A     I don’t know it off, off by hand.

             20     Q     Okay.    What’s the attorney’s name?

                    A     Nuvall Gonzallo.

             21     Q     Do they have -- are they a firm who has a firm

                          name or is it just the sole --

                    A     Gonzallo Law, sorry.

             22     Q     Thank you.   Make sure and let me finish my

                          questions first.    I know that’s going to happen

                          and it’s okay.

                    A     Right.



                                                                                  8
Case 3:17-cv-00986-BAS-AGS Document 132-2 Filed 03/04/20 PageID.5005 Page 27 of
                                     169



             MR. BACKMAN:         And just pause in case I have an objection

                          to make or Mr. Allen has an objection to make as

                          well.

                    A     Understood.     Thank you.

             MR. BACKMAN:         And can I just ask one thing.    Mr. Court

                          Reporter, in the States, and this is under the

                          Federal Rules of Civil Procedure of the States as

                          far as I’m concerned, but we just object to the

                          form of the question, as I did earlier.        Is that

                          standard practice for you?      You’re fine with

                          that?

             THE COURT REPORTER:          Yes.

             MR. BACKMAN:         Okay.   I just want to make sure you could

                          get it.

             MR. BACON:

             23     Q     You say the two companies have different clients.

                          Can you describe in a little more detail what you

                          mean by that?

                    A     We have different client base.      The work we do

                          here from Canada is for different clients than we

                          do in the United States.

             24     Q     Is it the same type of work being done but just a

                          different packet of clients, or is there a

                          difference between the work that is done?

             MR. BACKMAN:         Object to form.

             MR. BACON:



                                                                                   9
Case 3:17-cv-00986-BAS-AGS Document 132-2 Filed 03/04/20 PageID.5006 Page 28 of
                                     169



             25     Q     You can answer.

                    A     It is the same type of work.      Lead generation or

                          sales campaigns.

             26     Q     My understanding is that you’re in the lead

                          generation business, is that correct?

                    A     That’s correct.

             27     Q     Where is the data relating to your business

                          maintained?

                    A     Offshore with our dialer provider.

             28     Q     Is that the one in Romania?

                    A     Yes.

             29     Q     What’s the name of the dialer provider?

                    A     It’s SC Objects.

             30     Q     Do you have an address for that company?

                    A     I do not.

             31     Q     How do you normally contact them if you need to

                          speak about business matters?

                    A     Through the phone.

             32     Q     Do you have an e-mail address for a point of

                          contact?

                    A     I do, but not on -- I don’t know it off, off by

                          hand.

             33     Q     Who is the person who you normally speak to?

                    A     His name is hard to sound.      It’s -- I can’t

                          remember it.    It’s a Romanian name.

             34     Q     I figured it would be.



                                                                                  10
Case 3:17-cv-00986-BAS-AGS Document 132-2 Filed 03/04/20 PageID.5007 Page 29 of
                                     169



                    A     Yeah, sorry.

             35     Q     Maybe at some point I can come back to this, you

                          can go on break and you can refresh your memory

                          probably through your phone.      Would you okay

                          doing that if I asked you in maybe an hour or so?

                    A     Yes.

             36     Q     Okay.    All right, I want to go ahead and mark

                          this document as Exhibit 1.

                          (ORDER MADE AFTER APPLICATION, DATED JANUARY 22,

                          2020 MARKED EXHIBIT 1 FOR IDENTIFICATION)

             MR. BACON:

             37     Q     Mr. Grant, you don’t need to read the whole

                          thing, I’ll direct you to the portions that I

                          want to go over, but just familiarize yourself

                          with it briefly and let me know when you’re

                          ready.

                                   For those on the phone it’s the order made

                          after application in the Supreme Court of British

                          Columbia.    Looks like it was dated January 22nd of
                          this year.

                    A     All right.

             MR. WHEELER:          Can we go off for one second.

                    (DISCUSSION OFF THE RECORD)

             MR. BACON:      Back on.

             38     Q     Mr. Grant, have you seen Exhibit 1 before?

                    A     Which, which -- is this -- this is the exhibit?



                                                                                  11
Case 3:17-cv-00986-BAS-AGS Document 132-2 Filed 03/04/20 PageID.5008 Page 30 of
                                     169



             39     Q     This whole document, yeah, have you seen this

                          before?

                    A     I believe so, yes.

             40     Q     Okay, and just for reference, this is the order

                          that the British Columbia court issued with

                          respect to the procedures and whatnot regarding

                          today’s deposition.

                                  There is a Schedule A to the order

                          starting on page 4.     Can you turn to that.

                    A     Yes.

             41     Q     And there are categories of documents and data

                          that are described for the next few pages.        I

                          understand through your counsel you produced some

                          documents pursuant to this order, is that

                          correct?

                    A     Yes.

             42     Q     Can you describe for me what was produced?

                    A     I believe we produced a transfer -- a list of

                          transfers that we sent to Royal Seas, and I

                          believe we produced opt-in records for the two

                          websites that are listed, Diabetes Health and

                          Ureteral Health Life Insurance.      And some e-mails

                          between myself and my contact at Royal Seas.

             43     Q     Okay.

                    A     That’s all I remember.     There could have been

                          other though.



                                                                                  12
Case 3:17-cv-00986-BAS-AGS Document 132-2 Filed 03/04/20 PageID.5009 Page 31 of
                                     169



             44     Q     There was a contract between Prospects DM and

                          Royal Seas that was produced as well, right?

                    A     That's correct.

             45     Q     Okay.   What did you do to conduct a search for

                          the documents described in Schedule A of Exhibit

                          1?

                    A     Which documents are you referring to?

             46     Q     Any of them.    What steps did you take to go and

                          look for the documents that would be described in

                          the schedule?

                    A     I requested from our tech the transfer

                          information and the opt-in information and the

                          e-mails.   The e-mails I searched for myself and

                          produced those.

             47     Q     How did you go about searching for e-mails?

                    A     Just in my inbox.

             48     Q     Did you search your deleted messages?

                    A     I believe I searched everything.

             49     Q     What did you search for?

                    A     Any e-mails from Royal Seas.

             50     Q     Did you conduct a search by way of a search box

                          where you typed in something and then looked at

                          what the output was?

                    A     I don’t remember the exact way I searched, but I

                          did a search for anything with the Royal Seas

                          URL.



                                                                                  13
Case 3:17-cv-00986-BAS-AGS Document 132-2 Filed 03/04/20 PageID.5010 Page 32 of
                                     169



             51     Q     Okay.   Did you search for anything -- let me ask

                          you a different question.

                                  Have you had any communications with any

                          of Royal Seas’ attorneys throughout this case?

                    A     I have.

             52     Q     Okay, and how many times have you spoken with

                          them, if you could give me an estimate?

                    A     I don’t recall.

             53     Q     Is it more than five?

                    A     I don’t recall.

             54     Q     Is it more than two?

                    A     I don’t recall.

             55     Q     Can you give me your best estimate?

                    A     No.

             56     Q     When was the first time that you spoke with Royal

                          Seas’ attorneys?

                    A     It was quite a while ago.      It would have been

                          related -- sometime back when I was made aware of

                          this case.

             57     Q     Can you give me your estimate as to when you

                          first became aware of this case?

                    A     I can’t.   It was a long time ago.

             58     Q     More than a year ago?

                    A     Yes.

             59     Q     What was the nature of the first communication

                          that you had with Royal Seas?      And when I say



                                                                                  14
Case 3:17-cv-00986-BAS-AGS Document 132-2 Filed 03/04/20 PageID.5011 Page 33 of
                                     169



                          Royal Seas, I mean --

             MR. ALLEN:         I’m going to -- this is Mr. Allen.    I’m going

                          to object on the basis of privilege of the joint

                          defense document.

             MR. BACKMAN:        As am I.

             MR. ALLEN:         And I would ask Mr. Grant to not answer

                          anything about the context or nature of the

                          communications.

             MR. BACON:

             60     Q     Mr. Grant, do you have an attorney/client

                          relationship with Royal Seas Cruises’ attorneys

                          at Greenspoon Marder?

                    A     Can you ask that again?     I’m not -- I don’t

                          understand the question.

             61     Q     Have you signed a retainer agreement for

                          Greenspoon Marder to represent you in any

                          capacity with respect to this case?

                    A     No.

             62     Q     Are they your lawyers?

                    A     No.

             MR. BACON:         So I’m going to ask these questions and I’m

                          going to expect that the witness answer them

                          because he just said that Greenspoon Marder is

                          not his attorneys, and so any communications that

                          he had with them, whether you were on the phone

                          or not, Mr. Allen, are not privileged because



                                                                                  15
Case 3:17-cv-00986-BAS-AGS Document 132-2 Filed 03/04/20 PageID.5012 Page 34 of
                                     169



                          they were disclosed to a non-attorney

                          representing Mr. Grant.     And you can state your

                          objections for the record, but I’m going to ask

                          the questions anyways.

             MR. ALLEN:      Yeah, go ahead and state your objections, Mr.

                          Bacon.    We’re going to have the same -- your

                          questions, rather.     We will have the same

                          objection because there is a joint defense

                          agreement in place, and even if there wasn’t, I

                          believe the common interest doctrine applies.

                          But go ahead.

             MR. BACKMAN:       Yeah, and to be clear, the position is not

                          that Greenspoon Marder and Mr. Grant have a

                          direct attorney/client relationship.       As Mr.

                          Allen said, there’s a common interest and joint

                          defense privilege.     I think you know that that’s

                          recognize in the law, and that’s the privilege

                          being asserted.

                                   So go ahead, make your record.

             MR. BACON:

             63     Q     Mr. Grant, can you tell me the nature of the

                          first communication that you had with Royal Seas’

                          attorneys about this case?

             MR. BACON:      Objection.

             MR. ALLEN:      Same objection, and I would ask you to please

                          not answer.



                                                                                  16
Case 3:17-cv-00986-BAS-AGS Document 132-2 Filed 03/04/20 PageID.5013 Page 35 of
                                     169



                    A     I don’t recall.

             MR. BACON:         Don’t answer, that’s what Mr. Allen said.

             MR. ALLEN:         No, no.   Josh, if I tell you not to answer,

                          that’s the only occasion when you will not.

                    A     Okay.

             MR. BACON:

             64     Q     Are you going to listen to your attorney’s advice

                          and not answer my questions on these issues?

                    A     When it comes to the privilege information, yes.

             65     Q     Have you exchanged any e-mails with Royal Seas

                          Cruises’ attorneys?

                    A     No.

             66     Q     Have you exchanged any written communications

                          with Royal Seas Cruises’ attorneys?       And by "you"

                          I mean you personally, not your attorney.

                    A     No.

             67     Q     Have you ever had a phone conversation with Royal

                          Seas Cruises that did not have Mr. Allen on the

                          call?

                    A     No.

             68     Q     Have you ever sent text messages with any of

                          Royal Seas Cruises’ attorneys?

                    A     No.

             69     Q     Can you give me an estimate as to how many times

                          you’ve spoken with Royal Seas Cruises’ attorneys

                          during the pendency of this case, about this



                                                                                  17
Case 3:17-cv-00986-BAS-AGS Document 132-2 Filed 03/04/20 PageID.5014 Page 36 of
                                     169



                          case?

                    A     I cannot.

             MR. BACON:      We’ll mark the document Exhibit 2.

                          (TWO-PAGE LETTER FROM GREENSPOON MARDER TO MR.

                          GRANT DATED JULY 24, 2017 MARKED EXHIBIT 2 FOR

                          IDENTIFICATION)

             MR. WHEELER:         Exhibit 2 is a letter sent by Greenspoon

                          Marder to us.    Or no, sorry, to Prospects DM.

             MR. BACON:

             70     Q     Mr. Grant, just briefly review this and let me

                          know when you’ve looked it over.       No need to read

                          everything in there.     We’ll go over some

                          specifics.

                    A     Sure.

             71     Q     Can you tell me, have you ever seen Exhibit 2

                          before?

                    A     Not to my knowledge, no.     I don’t remember this.

             72     Q     The address that is listed at the top, the

                          Northridge, Ohio address, is that Prospect DM’s

                          former address?

                    A     That’s an old address, yes.

             73     Q     Was that address been used by Prospects DM at the

                          time that this letter says that it was sent?

                    A     I don’t remember the day that we closed down that

                          office, but I never received this letter.

             74     Q     Hundred percent sure of that?



                                                                                  18
Case 3:17-cv-00986-BAS-AGS Document 132-2 Filed 03/04/20 PageID.5015 Page 37 of
                                     169



                    A     I do not recall.

             75     Q     You don’t recall receiving it?

                    A     I don’t recall seeing this.

             76     Q     Okay.    Does the date on this letter refresh your

                          recollection in any way as to when you may have

                          first discussed this case with Greenspoon

                          Marder’s attorneys?

                    A     No.

             77     Q     When did you first become aware of this lawsuit?

             MR. BACKMAN:         Object to form.

                    A     I don’t know the date.

             MR. BACON:

             78     Q     Was it sometime in 2017?

                    A     I don’t remember the date.

             79     Q     Do you remember if it was before or after this

                          letter?

                    A     I don’t remember this letter, so I’m not sure if

                          it was before or after.

             80     Q     Do you remember if it was before or after the

                          date on this letter?

                    A     I do not.

             81     Q     What’s your understanding of what this lawsuit’s

                          about?

                    A     My understanding about the lawsuit is that Royal

                          Seas is being sued for a TCPA violation.

             82     Q     Do you have any further understanding as to the



                                                                                  19
Case 3:17-cv-00986-BAS-AGS Document 132-2 Filed 03/04/20 PageID.5016 Page 38 of
                                     169



                          nature of the TCPA violations that are alleged by

                          the plaintiffs?

                    A     Just what I’ve read in Mr. Weeks’ report.

             83     Q     Did you ever review the class certification order

                          in this case?

                    A     I did a long time ago.

             84     Q     Did you review -- besides Mr. Weeks’ report, did

                          you review any of the other filings in this case?

                    A     I reviewed many documents with my lawyer, Eric

                          Allen.

             85     Q     Okay, and I don’t want to ask you about your

                          discussions with Mr. Allen, but I do want to ask

                          you what you’ve reviewed.      Did you ever review

                          the expert report of Nathan Bacon?

                    A     I would have to see it to know if -- to try and

                          jog my memory.    There’s many, many documents.

             86     Q     Did you ever review Kevin Brody’s deposition

                          transcript?

                    A     Again, I’d have to see it and go through it to

                          jog my memory.

             87     Q     Do you know who Kevin Brody is?

                    A     I do from -- I recognize his name from documents

                          that I’ve reviewed.

             88     Q     Are you familiar with his company Landfall Data?

                    A     I became familiar with them -- yes, I am now.           I

                          became familiar with them by reviewing the



                                                                                  20
Case 3:17-cv-00986-BAS-AGS Document 132-2 Filed 03/04/20 PageID.5017 Page 39 of
                                     169



                          documents.

             89     Q     Do you remember which documents?

                    A     No.

             90     Q     This letter says, in the first paragraph,

                                "As you may know, various lawsuits have

                                been filed against Royal Seas alleging

                                violations of the Telephone Consumer

                                Protection Act for calls being placed

                                by Prospects, which among other things

                                offer a Royal Seas vacation package."

                          Does that language jog your memory as to whether

                          you became aware of this lawsuit prior to July

                          24th, 2017?
                    A     No.

             MR. BACKMAN:        Object to form.

             MR. BACON:

             91     Q     The letter goes on to say that the plaintiffs in

                          the lawsuit were opted-in on websites managed and
                          controlled by Prospects.

                    A     Can you point that out, where that says that?

             92     Q     Down at the second paragraph.

                                "Royal Seas, as you know, relied on

                                those representations and promises when

                                it entered into the marketing agreement

                                and IO.   Nonetheless, the lawsuits

                                described above have been filed and



                                                                                  21
Case 3:17-cv-00986-BAS-AGS Document 132-2 Filed 03/04/20 PageID.5018 Page 40 of
                                     169



                                Royal Seas has been forced to defend

                                itself."

                          And there’s a footnote that says,       "Royal Seas

                          reserves all rights."     What do you make of that?

             MR. BACKMAN:        Object to form.

                    A     This is the -- I don’t remember ever reading

                          that, so I don’t make anything of it.

             MR. BACON:

             93     Q     Reading it now what do you make of that?

             MR. BACKMAN:        Object to form.

                    A     I don’t make anything of it.

             MR. BACON:

             94     Q     Do you find it to be threatening?

                    A     No.

             95     Q     Do you understand what "Royal Seas reserves all

                          rights" means?

                    A     I do not.

             96     Q     So, I think I know the answer to this based on

                          your prior answers, but I have to ask anyways.

                          Did you ever respond to this letter?

                    A     I don’t remember.

             97     Q     But you never received it, right?

                    A     Not to my knowledge.

             98     Q     So if you didn’t receive it and you weren’t aware

                          of it, then you wouldn’t have responded to it, is

                          that correct?



                                                                                  22
Case 3:17-cv-00986-BAS-AGS Document 132-2 Filed 03/04/20 PageID.5019 Page 41 of
                                     169



             MR. BACKMAN:         Object to form.

                    A     No, that’s not what I’m saying.      I’m saying I do

                          not remember if I responded to this or not

                          because I can’t remember receiving it.

             MR. BACON:

             99     Q     Mr. Grant, this class action lawsuit alleges that

                          your company sold bogus lead to Royal Seas, and

                          we've got it class certified that gives credence

                          to the notion, at least, that those allegations

                          may be accurate.    So, forgive me if I find it a

                          little unbelievable that you don’t have any

                          recollection of any of these events.       You know,

                          I’m going to keep asking you questions and I want

                          you to do the best you can, and of course I

                          understand if you can’t remember things, but I

                          just -- I would like you to be as forthcoming

                          with your recollection of events as you possibly

                          can so that we don’t have to come back for a

                          second day to look at any of these things again,

                          okay?

                    A     Okay.

             MR. BACKMAN:         I move to strike Mr. Bacon’s diatribe on

                          what he believes happened and his interpretation

                          of a class certification order, and what it

                          sounds to me is insinuations that the witness

                          that he’s asking the questions of is lying.        I



                                                                                  23
Case 3:17-cv-00986-BAS-AGS Document 132-2 Filed 03/04/20 PageID.5020 Page 42 of
                                     169



                          don’t know that you have any basis to say that.

                          It’s quite improper what you just did.

             MR. BACON:      Thank you for your --

             MR. BACKMAN:       You’re welcome.

             MR. BACON:      -- comments, Jeff.

             MR. BACKMAN:       You’re welcome.

             MR. BACON:      I’m going to introduce two exhibits.        Mark

                          this Exhibit 3.

                          (DOCUMENT ENTITLED "EXIT READ LEAD GENERATING

                          MARKETING AGREEMENT" PAGES STAMPED RSC-MCCURLEY

                          .000001 THROUGH .000010 MARKED EXHIBIT 3 FOR

                          IDENTIFICATION)

             MR. BACON:      And we’ll mark this Exhibit 4.

                          (DOCUMENT ENTITLED "EXIT READ LEAD GENERATING

                          MARKETING AGREEMENT" PAGES STAMPED RSC-MCCURLEY

                          .000001 THROUGH .000010 MARKED EXHIBIT 4 FOR

                          IDENTIFICATION)

             MR. BACKMAN:       Do you know that they're the same?

             MR. BACON:      Well --

             MR. BACKMAN:       Okay.

             MR. BACON:     I’d like to ask the witness about them.

             MR. BACKMAN:       Let me just say, Exhibit 3 is a document

                          entitled "Exit Read Lead Generating Marketing

                          Agreement" Bates stamped RSC-McCurley .000001

                          through .000010.

             MR. BACON:



                                                                                  24
Case 3:17-cv-00986-BAS-AGS Document 132-2 Filed 03/04/20 PageID.5021 Page 43 of
                                     169



             100    Q     No need to read the whole thing, we can go

                          through it a little bit in detail, but just

                          familiarize yourself with it.

                    A     Is this a different document?

             101    Q     Well, I’m going to ask you if it is or not.

                    A     Okay.

             102    Q     So no need to look at Exhibit 4 yet.       I will

                          represent to you that these appear to me to be

                          identical documents.     However, Exhibit 3 is the

                          one that was produced in discovery by Royal Seas

                          Cruises and Exhibit 4 is the one that you

                          produced in response to the subpoena and the

                          court order, okay?

                                  Do you see that the marking on the very

                          bottom right corner of the document that says

                          "confidential" and then has a number below it?

                    A     Yes.

             103    Q     Do you know what that is?

                    A     No.

             104    Q     All right, that’s what’s referred to as a Bates

                          stamp, which was applied by Royal Seas Cruises

                          when they produced this document to my office in

                          discovery.

                    A     Okay.

             105    Q     And do you see that that Bates stamp is on both

                          documents?



                                                                                  25
Case 3:17-cv-00986-BAS-AGS Document 132-2 Filed 03/04/20 PageID.5022 Page 44 of
                                     169



                    A     Yes, sir.

             106    Q     Exhibit 3 and 4?

                    A     Yes.

             107    Q     So my question is, how did you come into

                          possession of Exhibit 4 to produce it to my

                          office in response to the subpoena?

                    A     I believe I received this from my attorney.

             108    Q     Mr. Allen?

                    A     I believe so.

             109    Q     Do you know how he received it?

                    A     I do not.

             110    Q     Did you look for a copy of the marketing

                          agreement that we’re looking at here in Prospects

                          DM’s files in response to the court order?

                    A     No, I would have asked our attorney.       That’s

                          usually where we have all of our agreements.

             111    Q     Is this the only contract that Prospects DM has

                          with Royal Seas Cruises?

                    A     I believe so.

             112    Q     The first line of it says,

                              "This agreement is made and entered

                              into this 10th day of November, 2016."
                          Is that consistent with your recollection of when

                          Prospects DM first started doing business with

                          Royal Seas Cruises?

                    A     Yes.



                                                                                  26
Case 3:17-cv-00986-BAS-AGS Document 132-2 Filed 03/04/20 PageID.5023 Page 45 of
                                     169



             113    Q     And with respect to any termination of a

                          relationship, if there was one, can you tell me

                          when that occurred?

                    A     Sometime in 2018 we stopped working with Royal

                          Seas.

             114    Q     Can you tell me about the circumstances as to why

                          you stopped working with Royal Seas Cruises?

                    A     I don’t recall the exact reason.

             115    Q     Was it an amicable parting or was there some sort

                          of -- in other words, was it a mutual agreement

                          or was Prospects DM terminated?

             MR. BACKMAN:         Object to form.

                    A     I don’t remember the exact reason.

             MR. BACON:

             116    Q     Are there any documents memorializing why you

                          stopped doing business with Royal Seas Cruises?

                    A     No.

             117    Q     Any e-mails?

                    A     No.

             118    Q     And you have no recollection as to why?

                    A     I do not.

             119    Q     Did your contract expire?

                    A     I don’t remember the reason.

             120    Q     Tell me a little bit about, in your own words,

                          what you were hired to do for Royal Seas Cruises?

                    A     Generate leads of people that were interested in



                                                                                  27
Case 3:17-cv-00986-BAS-AGS Document 132-2 Filed 03/04/20 PageID.5024 Page 46 of
                                     169



                          taking travel and live transfer those leads to

                          Royal Seas call center.

             121    Q     Were you also responsible for placing the calls

                          to those individuals to whom you were generating

                          interest?

             MR. BACKMAN:         Object to form.   Go ahead

                    A     We used third party call centers that we

                          outsource the work to, to make those calls.

             MR. BACON:

             122    Q     But part of this contract was that you guys were

                          to be responsible for making those calls, is that

                          accurate to say?

                    A     That is accurate.

             123    Q     Okay.    Of course, you can outsource that as part

                          of the contract too, but ultimately you were

                          responsible for doing that under the terms of

                          this agreement, correct?

             MR. BACKMAN:         Object to form.

                    A     Correct.

             MR. BACON:

             124    Q     And who did you out source those to?       Was it the

                          Romanian company we talked about earlier?

             MR. BACKMAN:         Object to form.

                    A     No.

             125    Q     Who were the calls out sourced to?

                    A     Multiple call centers, and I don’t know the name



                                                                                  28
Case 3:17-cv-00986-BAS-AGS Document 132-2 Filed 03/04/20 PageID.5025 Page 47 of
                                     169



                          off the top of my head.

             126    Q     How many call centers besides SC Objects did you

                          do business with under your Royal Seas contract

                          for purposes of placing calls?

                    A     I don’t remember the amount.

             127    Q     You have contracts with them, with those

                          companies?

                    A     We should have contracts with those companies.

             128    Q     So, section 2 of the first page talks about an

                          exclusive license to market Royal Seas products.

                          Do you see that?

                    A     In A?

             MR. BACKMAN:         Object to form.

             MR. BACON:

             129    Q     It’s in section 2, about two-thirds of the way

                          down the first page.       You see where it says "Lead

                          generation marketing".

                    A     I see that section.       I’m just not seeing the

                          language that you’re pointing to.

             130    Q     The first sentence says that "Royal Seas grants

                          to Lead Generator a non-exclusive…" et cetera, et

                          cetera, "license to market" Royal Seas packages.

                    A     I see that.

             131    Q     Okay.    And it says that the lead generator shall

                          have the right to present Royal Seas’ offers to

                          consumers through its advertising methods.          So my



                                                                                  29
Case 3:17-cv-00986-BAS-AGS Document 132-2 Filed 03/04/20 PageID.5026 Page 48 of
                                     169



                          question is, can you tell me what advertising

                          methods did you, Prospects DM, utilize to present

                          Royal Seas’ offers to consumers?

                    A     Through phone calls.

             132    Q     Walk me through how a phone call with a

                          successful lead that was generated would go from

                          start to finish, to the point where it was handed

                          off to Royal Seas.

                    A     We initiate a phone call.      We go through a series

                          of qualifying questions, and depending on the

                          response of the consumer we’ll transfer it to --

                          the lead to an offer that they’ve asked to

                          receive more information.

             133    Q     How did you go about gathering the phone numbers

                          for the individuals to whom calls of the nature

                          you just described were placed?

                    A     Through third party web publishers.

             134    Q     Would you purchase leads data bases from them and

                          then provide those numbers to your call center?

             MR. BACKMAN:       Object to form.

                    A     The data would be sent through an API into our

                          database.

             MR. BACON:

             135    Q     Tell me what an API is.

                    A     It’s an electronic submission of data from one

                          party to another.



                                                                                  30
Case 3:17-cv-00986-BAS-AGS Document 132-2 Filed 03/04/20 PageID.5027 Page 49 of
                                     169



             136    Q     What program did you use to do that?

                    A     I’m not sure which program the data venders --

                          the third party web publishers would use.

             137    Q     What data would you receive from the, I guess

                          I’ll call them lead venders?

             MR. BACKMAN:       Object to form.

                    A     It could vary depending on the third-party web

                          publisher.    Typically we would receive a phone

                          number, and then contact information for the

                          consumer who opted in, and some third-party web

                          publishers provided the full opt-in and some upon

                          request.

             MR. BACON:

             138    Q     What do you mean by the full opt-in?

                    A     The full opt-in information, time stamp, URL

                          where the consumer opted in.

             139    Q     We’ll go through some examples of that in a

                          little bit.    When you received an API -- or the

                          transfer through the API, where would that

                          information be stored by Prospects DM?

                    A     In the servers from the phone system provider.

             140    Q     The Romanian dialer?

                    A     That’s correct.

             141    Q     Did Prospects DM have direct access to that

                          database?    In other words, did you have an

                          administrative log-in where you could go in there



                                                                                  31
Case 3:17-cv-00986-BAS-AGS Document 132-2 Filed 03/04/20 PageID.5028 Page 50 of
                                     169



                          yourself or did you have to contact the third

                          party dialer in order to request information?

                    A     We have to request certain information and

                          certain information we can access ourself.

             142    Q     Which information can you access yourself?

                    A     Basic search functions.

             143    Q     Such as?

                    A     The searching for calls, calls made, agent

                          performance.    That’s all I can remember off the

                          top of my head.

             144    Q     So you mentioned that the data that you would

                          receive, just a minute ago, would contain phone

                          numbers and contact information, sometimes it

                          would have other opt-in info, including the time

                          stamp and URL and other related items.       Do you

                          have access to that through an administrator log-

                          in?

                    A     No, we have to request that information in big

                          batches.   We can pull small batches, but any big

                          files we would have to request.

             145    Q     There are some initials at the bottom of the

                          first page, on the bottom right.       Do you see

                          those?

                    A     I do.

             146    Q     Is that your initial that says “JG”?

                    A     Yes.



                                                                                  32
Case 3:17-cv-00986-BAS-AGS Document 132-2 Filed 03/04/20 PageID.5029 Page 51 of
                                     169



             147    Q     Do you know who the other initial is?

                    A     I do not.

             148    Q     There’s a signature page on those -- there are

                          two, actually.    The second to last page, page 9,

                          and then there’s an addendum on the next page.

                          Did you sign both of those documents?

                    A     I did.

             149    Q     Okay.    Describe for me in your own words how

                          Prospects DM complied with the TCPA.

                    A     Through purchasing TCPA compliant data from

                          third-party web publishers.

             150    Q     How involved were you in confirming with those

                          web publishers whether or not their data had been

                          compliantly gathered?

                    A     To the extent of I personally did some site

                          visits and reviewed the opt-in language and

                          verified that our company name was listed on the

                          opt-in language.

             151    Q     Do you have any recollection as to whether you

                          did that with respect to the two websites that

                          are at issue in the class definition in this

                          case?

                    A     Which websites are you referring to?

             152    Q     For reference it’s on page 8 of Exhibit 1.        I’ll

                          turn you to it, exactly the reference.

                    A     Thank you.



                                                                                  33
Case 3:17-cv-00986-BAS-AGS Document 132-2 Filed 03/04/20 PageID.5030 Page 52 of
                                     169



             153    Q     It’s DiabetesHealth.info and

                          YourAutoHealthLifeInsurance.com, and just to ask

                          the question again for your reference.       Do you

                          have any recollection as to looking at either of

                          those websites to determine whether there was

                          TCPA compliant language with respect to marketing

                          calls placed for Royal Seas Cruises?

                    A     I do not recall if it was myself or someone else

                          from my company that reviewed these sites.

             154    Q     Is it standard procedure for somebody at

                          Prospects DM to have done that?

                    A     Yes.

             155    Q     Who else besides yourself would have been

                          involved in it?

                    A     I’m not sure back then who would have been

                          involved in it.

             156    Q     How many employees does Prospects have?

                    A     Around 20.

             157    Q     Is there a particular job title of employee who -

                          - whose job task it would be to assist you in

                          reviewing the websites for your clients to

                          determine TCPA compliance?

                    A     No.

             158    Q     Do you have a recollection as to how many people

                          you would, let’s say, split that task amongst

                          besides yourself?



                                                                                  34
Case 3:17-cv-00986-BAS-AGS Document 132-2 Filed 03/04/20 PageID.5031 Page 53 of
                                     169



                    A     I do not.

             159    Q     When you’re doing this compliance review that we

                          just talked about, do you ever look at the

                          website to determine if it’s even capable of

                          producing the data that you’re receiving from the

                          lead broker who is selling it to you?

             MR. BACKMAN:         Object to form.

                    A     I’m not sure what you mean by that.

             MR. BACON:

             160    Q     So one of the issues in this case, I will tell

                          you and we’ll get to it in a minute, is that one

                          of the class representatives data has extra

                          columns in it for address and other things, that

                          the website in the class definition isn’t capable

                          of generating.

                                   So my question is, do you look for that

                          sort of thing when you’re doing a compliance

                          review or are you just looking to see if the opt-

                          in language has the company that you’re going to

                          be selling these leads to?

             MR. BACKMAN:         Object to form.

                    A     We’re looking to make sure that the TCPA opt-in

                          language is there and our DVA is listed on the

                          site.

             MR. BACON:

             161    Q     You can put Exhibit 1 back down.       Let’s go back



                                                                                  35
Case 3:17-cv-00986-BAS-AGS Document 132-2 Filed 03/04/20 PageID.5032 Page 54 of
                                     169



                          to number 3.    Other than what you just described

                          to me, are there any other measures taken to

                          comply with the TCPA?     That Prospects DM takes, I

                          should say.

             MR. BACKMAN:       Object to form.

                    A     We employ TCPA attorneys who handle all of that

                          for us.   Any complaints that come in, we make

                          sure that those complaints are taken seriously

                          and handled by our attorneys.

             MR. BACON:

             162    Q     If you could flip to the second page of Exhibit

                          3, and under section 3(a) it describes how Royal

                          Seas under this contract will make available to

                          your business offers that include a description

                          of the component of the vacation package in

                          scripts detailing the terms of the offer.        So can

                          you tell me, was anything like that provided to

                          Prospects DM by Royal Seas in conjunction with

                          this contract?

             MR. BACKMAN:       Object to form.

                    A     I don’t recall ever seeing any scripts sent from

                          Royal Seas.

             MR. BACON:

             163    Q     The next section says:

                              "Lead Generator’s representatives will

                              use only such scripts in vacation



                                                                                  36
Case 3:17-cv-00986-BAS-AGS Document 132-2 Filed 03/04/20 PageID.5033 Page 55 of
                                     169



                              package details as Royal Seas has

                              approved in writing prior to their

                              use."

                          Did Royal Seas Cruises approve the scripts that

                          were used during the calls that Prospects DM was

                          placing to potential customers of Royal Seas on

                          their behalf?

                    A     I don’t recall.

             164    Q     Do you have any recollection of whether there are

                          any written documents approving any of the

                          language that was to be used during the calls

                          that were placed on Royal Seas’ behalf?

                    A     I do not.

             165    Q     I’m going to fast forward just a little bit and

                          go to the last page of the document.       Under where

                          it says "Test Budget/Cap" in the middle?

                    A     Yes.

             166    Q     It describes a publisher’s perfect pitch pre-

                          recorded audio program.     Do you see that?

                    A     I do.

             167    Q     Prospects used a pre-recorded audio program as

                          part of its dialing platform when it placed the

                          calls to Royal Seas’ customers, is that accurate?

             MR. BACKMAN:         Object to form.

                    A     Some calls would have been placed by an agent, by

                          a live agent using voice prompts.



                                                                                  37
Case 3:17-cv-00986-BAS-AGS Document 132-2 Filed 03/04/20 PageID.5034 Page 56 of
                                     169



             MR. BACON:

             168    Q     What’s a voice prompt?

                    A     The agent has the ability to instead of speaking,

                          using the agents voice to use a voice prompt to

                          respond to the consumer on the line.

             169    Q     Those are pre-recorded responses that you can

                          press on a switchboard, correct?

             MR. BACKMAN:       Object to form.

                    A     I’m not sure if it works exactly that way.

             MR. BACON:

             170    Q     What’s your understanding of how it works?

                    A     That there’s voice prompts available for them to

                          choose, if needed.

             171    Q     If they click one of those, what happens?

                    A     The voice prompts would play.

             172    Q     And that’s a prompt that is a pre-recorded voice?

                          In other words, it’s one that somebody recorded,

                          programmed it into the prompt and then the agent

                          can select that and play it for the consumer,

                          correct?

             MR. BACKMAN:       Object to form.

                    A     I’m not sure exactly how it gets there because I

                          didn’t -- I didn’t set it up.      I know that

                          there’s a voice prompt that they can press to

                          respond instead of using their own voice.

             MR. BACON:



                                                                                  38
Case 3:17-cv-00986-BAS-AGS Document 132-2 Filed 03/04/20 PageID.5035 Page 57 of
                                     169



             173    Q     Okay, and it’s not the voice of the agent or any

                          other live person speaking, it’s something that’s

                          done through the computer, right?

             MR. BACKMAN:         Object to form.

                    A     If they choose to use that, yes.

             MR. BACON:

             174    Q     And that’s what you -- and you, I say Prospects

                          DM.     That's what Prospects DM was contracted to

                          do for Royal Seas under page 10 of this contract,

                          correct?

             MR. BACKMAN:         Object to form.

                    A     We were contracted to generate leads for Royal

                          Seas Cruises.

             MR. BACON:

             175    Q     How does a dialing campaign get set up with your

                          third-party dialer?

                    A     I’m not sure.    I don’t set it up.

             176    Q     Do you have any knowledge as to how the dialing

                          campaign is conducted?

             MR. BACKMAN:         Object to form.

                    A     I may have basic knowledge on the direct question

                          to be able to answer that.

             MR. BACON:

             177    Q     Okay.    Can you tell me what your basic knowledge

                          is?

                    A     That the agents log in to a phone system.        They



                                                                                  39
Case 3:17-cv-00986-BAS-AGS Document 132-2 Filed 03/04/20 PageID.5036 Page 58 of
                                     169



                          put themself into ready mode, and can hit a

                          button to accept a call.     After they finish the

                          call, they disposition the call and hit another

                          button to go to ready and hit a button to

                          initiate another call.

             178    Q     Do you know what a predictive dialer is?

                    A     I do.

             179    Q     What’s your understanding of what a predictive

                          dialer is?

                    A     Very basic knowledge of a predictive dialer is a

                          dialing system.

             180    Q     Do you have any further understanding than that?

                          How it functions in other words.

                    A     No.

             MR. BACKMAN:         We’ve been going about an hour, at a good

                          break, I could use one.

             MR. BACON:         I’ll take one in a minute.

             181    Q     Go to page 4 of Exhibit 3, if you could, please.

                    A     Yes.

             182    Q     You’ll see section 7 where it says "Reporting"?

                    A     I do.

             183    Q     It says,

                                "Royal Seas will provide to Lead

                                Generator weekly reports detailing the

                                total number of Qualified Exit Read

                                Transfers."



                                                                                  40
Case 3:17-cv-00986-BAS-AGS Document 132-2 Filed 03/04/20 PageID.5037 Page 59 of
                                     169



                          Did Royal Seas provide Prospects DM with weekly

                          reports?

                    A     I don’t recall.

             184    Q     Did you search for any weekly reports when you

                          conducted your search for documents in compliance

                          with the court’s order in Exhibit 1?

                    A     I did.

             185    Q     Did you find anything that would memorialize a

                          weekly report?

                    A     No.   What I found, I produced.

             186    Q     Do you know what "indemnification" means?

                    A     I have basic knowledge of what it means.

             187    Q     Do you understand that pursuant to this agreement

                          Prospects DM has agreed to the fullest extent

                          permitted by law to indemnify Royal Seas Cruises

                          from any damages sustained as a result of a

                          breach of this agreement?

                    A     Where is that in this agreement?

             188    Q     It’s in section 12 on pages 6 and 9 -- 6 and 7, I

                          should say.

                    A     I see it here.    Yes, I’m aware of that.

             189    Q     Do you understand the gravity of that clause with

                          respect to the certified class that we’re here

                          today to talk about?

             MR. BACKMAN:       Object to form.

                    A     No.



                                                                                  41
Case 3:17-cv-00986-BAS-AGS Document 132-2 Filed 03/04/20 PageID.5038 Page 60 of
                                     169



             MR. BACON:

             190    Q     Go to the last page of the document if you could,

                          please.   The one marked Bates stamp 10 at the

                          bottom.

                    A     Got it.

             191    Q     This document appears to set forth the

                          compensation rates for Prospects DM by Royal Seas

                          Cruises and sets a percentage and dollar amount

                          per exit read transfer.     Do you see that?

             MR. BACKMAN:       Object to form.

                    A     I do see it.

             MR. BACON:

             192    Q     Can you tell me in your own words how Prospects

                          DM was compensated by Royal Seas Cruises for the

                          calls it was placing?

                    A     Per billable transfer that lasted 60 seconds or

                          longer.

             193    Q     Okay, and do you remember which one of these

                          percentage thresholds that you fell into with

                          respect to the percentage of calls that

                          translated into sales?

             MR. BACKMAN:       Object to form.

                    A     I do not recall being paid based on any

                          percentage.    It was always a static amount.

             MR. BACON:

             194    Q     What was the static amount?



                                                                                  42
Case 3:17-cv-00986-BAS-AGS Document 132-2 Filed 03/04/20 PageID.5039 Page 61 of
                                     169



                    A     I believe it was $3.20 per billable call.        So a

                          call that lasted 60 seconds or greater.

             195    Q     Do you have an estimate as to how much money

                          Prospects DM made under this contract with Royal

                          Seas Cruises in aggregate?

                    A     I do not.

             196    Q     Do you have any sort of an estimate at all?

                    A     No.

             197    Q     Do you have records that you maintained that

                          would be able to be used to determine that

                          number?

                    A     Should have something.

             198    Q     How often were you compensated by Royal Seas

                          Cruises?    During this contract.

                    A     Weekly, I believe.

             MR. BACON:         Let’s go ahead and go off, take a break.

             MR. BACKMAN:        Thank you.

                    (PROCEEDINGS ADJOURNED AT 10:07 A.M.)

                    (PROCEEDINGS RESUMED AT 10:18 A.M.)(Video 2 Begins)

             MR. BACON:

             199    Q     Mr. Grant, did you speak to anybody during the

                          break?

                    A     No.

             200    Q     Can you tell me -- I know you don’t remember how

                          many times you had a conversation involving a

                          member of the Greenspoon Marder firm, but can you



                                                                                  43
Case 3:17-cv-00986-BAS-AGS Document 132-2 Filed 03/04/20 PageID.5040 Page 62 of
                                     169



                          tell me when was the last time you had a

                          conversation involving a member of their firm?

                    A     A couple days ago.

             201    Q     Was your attorney present for that call or --

                    A     Yes.

             202    Q     What did you talk about?

             MR. BACKMAN:         Objection.

             MR. ALLEN:      Objection.     This is Eric Allen.    We’ll renew

                          our previous objection about joint defense and

                          common interests privilege and I would ask you,

                          Mr. Grant, not to respond.

             MR. BACON:

             203    Q     Are you going to follow your attorney’s advice?

                    A     I am.

             204    Q     Do you know whether every single time you spoke

                          to an attorney from Greenspoon Marder if Mr.

                          Allen was present for every single one of those

                          communications?

                    A     I believe he was.

             205    Q     Before today have you ever met Mr. Backman in

                          person?

                    A     I -- yes, yes.

             206    Q     When?

                    A     I don’t remember when.     It was a long time ago.

             207    Q     How long?

                    A     I don’t -- I don’t remember.



                                                                                  44
Case 3:17-cv-00986-BAS-AGS Document 132-2 Filed 03/04/20 PageID.5041 Page 63 of
                                     169



             208    Q     Six months?

                    A     I don’t remember.

             209    Q     Two years?

                    A     It was a long time.

             210    Q     How long?    How long in your best estimate?

                    A     Over a year ago I would say.

             211    Q     And was it just once or was it more than once?

                    A     Just once I believe.

             212    Q     Was your attorney present during that meeting?

                    A     Yes.

             213    Q     Does Prospects DM have any financial interest in

                          Royal Seas Cruises?

                    A     No.

             214    Q     Can you tell me what is Prospects DM's document

                          and data retention policy?

                    A     I can’t, I can’t speak to that.      All of that is

                          handled by our attorneys.

             215    Q     Do you know whether there is a document and data

                          retention policy?

                    A     I’m not sure.

             216    Q     Do you ever purge your databases of old leads or

                          would it all still be there under your standard

                          protocols?

                    A     I’m not sure.

             217    Q     Apart from the dialing company that you contract

                          with in Romania, can you name any other dialing



                                                                                  45
Case 3:17-cv-00986-BAS-AGS Document 132-2 Filed 03/04/20 PageID.5042 Page 64 of
                                     169



                          company that you’ve worked with during the last

                          three years?

                    A     That was the only dialing system we worked with

                          for this type of lead.

             218    Q     Okay.    Okay, thank you for clarifying.     Because I

                          don’t want to go outside of the scope of what’s

                          relevant in this case, so let me go back to

                          something you said earlier and make sure I

                          understand.

                    A     Okay.

             219    Q     Is it accurate to say that the Romanian dialing

                          company would have been the only dialing company

                          that you would have worked with under the Royal

                          Seas contract?

             MR. BACKMAN:         Object to form.

                    A     To my knowledge, yes.

             MR. BACON:

             220    Q     You recall earlier we talked about the inspection

                          of the websites and the opt-in information that’s

                          on them, matrix, TCPA compliance.       You recall

                          that?

                    A     Yes.

             221    Q     Okay, and my recollection is you couldn’t

                          remember how many employees or who they were who

                          would assist you with that task, but let me ask

                          you a slightly different question.       How many of



                                                                                  46
Case 3:17-cv-00986-BAS-AGS Document 132-2 Filed 03/04/20 PageID.5043 Page 65 of
                                     169



                          Prospects DM’s employees are qualified to make

                          the determination that a website that they are

                          looking at for purposes of TCPA compliance is in

                          fact TCPA compliant?

             MR. BACKMAN:       Object to form.

                    A     I’m not sure on the number of employees we would

                          use for that, and we also would rely on our TCPA

                          attorneys to confirm certain pieces to make sure

                          we’re TCPA compliant.

             MR. BACON:

             222    Q     Okay, you said that you employ TCPA attorneys to

                          assist you with compliance.      Can you tell me who

                          are they?

                    A     Eric Allen.

             223    Q     Is that the only firm?

                    A     For TCPA compliance, yes.

             224    Q     Do you know whether they reviewed either of the

                          websites that are in the class definition on your

                          behalf as to whether they were TCPA compliant?

                    A     I’m not sure if they reviewed either of those

                          websites.

             225    Q     When we were talking about the voice prompt used

                          by the dialing platform, is it accurate to say

                          that the first voice that a consumer would hear

                          when they pick up the phone from a call made

                          using that system would be an artificial voice as



                                                                                  47
Case 3:17-cv-00986-BAS-AGS Document 132-2 Filed 03/04/20 PageID.5044 Page 66 of
                                     169



                          opposed to a live agent?

             MR. BACKMAN:         Object to form.

                    A     It’s always a live agent on all of the calls.

             MR. BACON:

             226    Q     That’s not my question.     Is it accurate to say

                          that the first voice that they would hear would

                          be an artificial voice doing a voice prompt as

                          opposed to the voice of the live agent?

             MR. BACKMAN:         Object to form.

                    A     No.

             MR. BACON:

             227    Q     How do you know that?

                    A     Because the agents have the ability to use their

                          voice.    We have agents that only use their voice,

                          and there was other people that had the ability

                          to do either.    So, that’s how I know.

             228    Q     The Royal Seas contract says you were going to be

                          using pre-recorded voice style.      So, to narrow my

                          question, is it accurate to say that under the

                          Royal Seas contract the voice prompts were used

                          for all of the outbound calls?

             MR. BACKMAN:         Object to form as well. It's what his

                          contract says.

             MR. BACON:         Please don’t instruct the witness or --

             MR. BACKMAN:         I'm not instructing him.   It doesn't say

                          that.



                                                                                  48
Case 3:17-cv-00986-BAS-AGS Document 132-2 Filed 03/04/20 PageID.5045 Page 67 of
                                     169



             MR. BACON:      Jeff, you’ve been objecting to form throughout

                          this whole deposition and every time you do the

                          witness says he can’t recall.      So I’m going to

                          just --

             MR. BACKMAN:       Am I not allowed to object?

             MR. BACON:      You are as long as there’s no coaching

                          involved, and you know, secret codes like that or

                          things that we take very seriously.

             MR. BACKMAN:       Are you kidding?    So far you’ve accused the

                          witness of lying without any foundation, any

                          basis.    You’ve gone on a rant, self-servingly on

                          the record, and now you’re accusing me of secret

                          codes?

             MR. BACON:      I’m just saying --

             MR. BACKMAN:       Is that what you’re doing?      Say it.

             MR. BACON:      I am saying --

             MR. BACKMAN:       Say it.

             MR. BACON:      -- that you should please not coach the

                          witness.

             MR. BACKMAN:       Have I coached the witness?      Is that your

                          position?

             MR. BACON:      My position is that the witness seems to not

                          recall things as soon as you object to form on

                          any question, and that seems like a coincidence.

                          That may be a coincidence or may not be, and I’m

                          simply stating that for the record.



                                                                                  49
Case 3:17-cv-00986-BAS-AGS Document 132-2 Filed 03/04/20 PageID.5046 Page 68 of
                                     169



             MR. BACKMAN:       Is it a coincidence that your questions are

                          bad and they require objections to form?

             MR. BACON:      I’m not going to get in an argument with you.

             MR. BACKMAN:       It sounds like you are.

             MR. BACON:      No, I’m not.

             MR. BACKMAN:       If you want to accuse me of something, go

                          ahead.

             MR. KAZEROUNIAN:       Excuse me --

             MR. BACKMAN:       No, no, no, no.    You're completely

                          inappropriate.

             MR. KAZEROUNIAN:        No, no, no.

             MR. BACKMAN:       Secret codes?

             MR. KAZEROUNIAN:       Why are you raising your voice?

             MR. BACKMAN:       Secret code?

             MR. KAZEROUNIAN:       There’s no reason to raise you --

             MR. BACKMAN:       Because you just accused me --

             MR. KAZEROUNIAN:       Okay, you've made --

             MR. BACKMAN:       -- of having secret codes with this witness.

             MR. KAZEROUNIAN:       You disagree.    You've made a record,

                          let’s continue, because this is our time.

             MR. BACKMAN:       The deposition is going to stop if Mr. Bacon

                          continues to accuse me of things like that.

             MR. KAZEROUNIAN:       You know (inaudible - simultaneous

                          voices)

             MR. BACKMAN:       Of course not.    Of course not.

             MR. BACON:      I would like this time not to be cut into my



                                                                                  50
Case 3:17-cv-00986-BAS-AGS Document 132-2 Filed 03/04/20 PageID.5047 Page 69 of
                                     169



                          three and a half hours.

             MR. BACKMAN:        You should talk to your counsel, that’s what

                          you should do.

             MR. KAZEROUNIAN:       I’m just saying --

             MR. BACKMAN:        And you should advise him to act

                          appropriately --

             MR. KAZEROUNIAN:       Raising your voice is not going to --

             MR. BACKMAN:        Okay, that’s all right.

             MR. KAZEROUNIAN:       Let’s continue.

             MR. BACKMAN:        Transcript will be clear.

             MR. BACON:      Let’s let him look at another document.        We’ll

                          mark this as Exhibit, we’re on 5, I think.

                          (E-MAIL CHAIN ROYAL SEAS AND PROSPECTS DM

                          REGARDING "DO NOT CALL LIST NUMBERS" DATED

                          OCTOBER 23, 2017 MARKED EXHIBIT 5 FOR

                          IDENTIFICATION)

             MR. BACON:

             229    Q     So, this is one of the e-mails that we talked

                          about earlier that your counsel produced to us in

                          response to the court’s order.      Do you recognize

                          this document?

                    A     Yes.

             230    Q     So, this appears to be a list of 114 numbers that

                          you were asked to put on the DNC list by Royal

                          Seas Cruises.    Do you agree with that

                          characterization of this e-mail chain?



                                                                                  51
Case 3:17-cv-00986-BAS-AGS Document 132-2 Filed 03/04/20 PageID.5048 Page 70 of
                                     169



                    A     Yes.

             231    Q     There is some references here that say, that

                          three of these numbers should be on the never

                          call list.    Can you tell me what that means?

                    A     I can’t.    That’s not a reference -- that means

                          nothing to me on my side.

             232    Q     But you respond to this and said "done", so what

                          had you done in response to this e-mail?

                    A     We would just simply take all the telephone

                          numbers and put them on our internal do not call

                          list.

             233    Q     This e-mail from Deb Dillow at royalseas.com

                          asked you to remove them from all programs.        Do

                          you know what that means?

                    A     I don’t.    That’s their language they use.

             234    Q     Is there more than one program with Royal Seas

                          that Prospects DM was working on?

                    A     Not to my knowledge, no.

             235    Q     Does Royal Seas Cruises have any involvement in

                          any other programs other than the calls that were

                          placed under the contract we just looked at in

                          Exhibit 3?

             MR. BACKMAN:         Object to form.

                    A     No.

             MR. BACON:

             236    Q     So you have absolutely no idea why there are



                                                                                  52
Case 3:17-cv-00986-BAS-AGS Document 132-2 Filed 03/04/20 PageID.5049 Page 71 of
                                     169



                          three numbers that are in all bold, all

                          underlined, that say "never call list" under

                          them?   You don’t know what that means?

                    A     I don’t.   That doesn’t come from us.

             237    Q     What is this e-mail address SSC Data in the "To"

                          line halfway down the page?

                    A     I’m not sure.    That’s not anyone that from me.

                          That must be someone from the Royal Seas side.

             238    Q     You were not on this e-mail chain in the original

                          message.   Do you agree?

                    A     I’m not sure.

             239    Q     Well, look at it.

                    A     I’m not sure by looking at this.

             240    Q     Do you see where it says "original message"

                          halfway down the page?     On the first page.

                    A     I do see that.

             241    Q     Do you see that it’s from Deb Dillow to SSC Data

                          with Jennifer Poole carbon copied?

                    A     I see that.

             242    Q     And your e-mail address is not there, correct?

                    A     I do not see my e-mail address, no.

             243    Q     Yet you responded to this e-mail, correct?

                    A     I’m not sure if I did or not.

             244    Q     Well, you did because jgrant@prospectsdm.com is

                          the from line on the top.      Do you see that?

                    A     I do see that.



                                                                                  53
Case 3:17-cv-00986-BAS-AGS Document 132-2 Filed 03/04/20 PageID.5050 Page 72 of
                                     169



             245    Q     That’s your e-mail address, right?

                    A     That’s right.

             246    Q     So how was this message sent to you if you

                          weren’t on the original message?

                    A     I’m not sure.

             247    Q     Did you look for the original copy of this

                          message as it was originally sent to you when you

                          conducted your search for documents?

                    A     I would have, yes.

             248    Q     And you didn’t find anything?

                    A     No.

             249    Q     Do think it’s alarming that 114 people on this

                          particular day were asked to be placed on the DNC

                          list after they warn transferred --

             MR. BACKMAN:       Object to form.

             MR. BACON:

             250    Q     -- to Royal Seas Cruises?

             MR. BACKMAN:       Object to form.

                    A     This DNC list doesn’t represent exclusive calls

                          from calls made from us.     There’s nothing in here

                          that says that.    This is an e-mail from our

                          client telling us to put these phone numbers on a

                          DNC list.     That doesn’t mean they came from us.

             MR. BACON:

             251    Q     So -- okay.    Can someone -- well, strike that.

                                 I’ll put another exhibit.      Mark this as



                                                                                  54
Case 3:17-cv-00986-BAS-AGS Document 132-2 Filed 03/04/20 PageID.5051 Page 73 of
                                     169



                          Exhibit 6.

                          (E-MAIL CHAIN REGARDING "DO NOT CALL" DATED

                          AUGUST 22, 2017 MARKED EXHIBIT 6 FOR

                          IDENTIFICATION)

             MR. BACON:

             252    Q     This is another e-mail that you produced in

                          response to the subpoena.      It’s dated August 22nd,
                          2017 from Jennifer Poole to you and Deb Dillow.

                          There’s a description below that says:

                              "Customer states she pressed zero to be

                              placed on the "Do not call" list.

                              Customer was still transferred to speak

                              with a rep"

                          And then it has a phone number.      Is the press

                          zero feature part of the dialing campaign that

                          the Romanian dialer was conducting for you under

                          the Royal Seas contract?

             MR. BACKMAN:       Form.

                    A     I’m not sure what she means by "press zero"

                          there.

             MR. BACON:

             253    Q     Are you familiar with the term "IVR"?

                    A     I am familiar with the term "IVR".

             254    Q     Okay, and are you familiar with the concept that

                          a consumer hearing a voice on the phone can

                          press, you know, zero, one, two, something like



                                                                                  55
Case 3:17-cv-00986-BAS-AGS Document 132-2 Filed 03/04/20 PageID.5052 Page 74 of
                                     169



                          that to initiate a response during a phone call?

                          Are you familiar with that concept?

                    A     Yes, sir.

             255    Q     So she appears to be referring to something like

                          that, wouldn’t you agree?

             MR. BACKMAN:         Form.

                    A     I’m not sure exactly what she’s referring to.

             MR. BACON:

             256    Q     You’re not sure whether the dial, dialing

                          campaigns that were conducted had an IVR that

                          allowed a consumer to press a number to initiate

                          a response?

                    A     There was no IVR on the dialing system that we

                          used.

             257    Q     So you haven’t -- do you believe that Ms. Rowe is

                          mistaken with respect to this content of this e-

                          mail?

                    A     I’m not sure --

             MR. BACKMAN:         Object to form.

                    A     I’m not sure what she was thinking.       It didn’t

                          come from me.

             MR. BACON:

             258    Q     Do you know who Tawanna Rowe is?

                    A     No idea who that is.

             259    Q     Do you know who Lawrence Hansen is?

                    A     No.



                                                                                  56
Case 3:17-cv-00986-BAS-AGS Document 132-2 Filed 03/04/20 PageID.5053 Page 75 of
                                     169



             260    Q     Do you know who Melissa Hanson is?

                    A     No.

             261    Q     Do you know who Todd Centeio is?

                    A     No.

             262    Q     Do you know who Deb Dillow is?

                    A     No.

             263    Q     You had e-mail exchanges with Ms. Dillow,

                          correct?

                    A     I believe she was on some of the e-mail

                          exchanges, yes.

             264    Q     Do you know who Jennifer Poole is?

                    A     Yes.

             265    Q     Who is she?

                    A     That was my primary contact at Royal Seas.

             266    Q     You were asked to please DNC this person.        Do you

                          remember whether you did that or not?

                    A     I don’t recall.    I can go back, but any DNC

                          requests that come in, standard business practice

                          for us would be to place the number on our

                          internal DNC list.

             MR. BACON:         Mark this as Exhibit 7.

                          (E-MAIL CHAIN REGARDING "DNCS FOR 10/26/17 - 6

                          TOTAL (5 NEVER CALL LIST)" DATED OCTOBER 26, 2017

                          MARKED EXHIBIT 7 FOR IDENTIFICATION)

             MR. BACON:

             267    Q     This is another e-mail that you produced in



                                                                                  57
Case 3:17-cv-00986-BAS-AGS Document 132-2 Filed 03/04/20 PageID.5054 Page 76 of
                                     169



                          response to the subpoena, dated October 26, 2017.

                          The original message on the bottom half of this

                          page, first being an e-mail from Deb Dillow to

                          SSC Data, copying Jennifer Poole, do you see

                          that?

                    A     I do.

             268    Q     And you said earlier you don’t know what the SSC

                          Data is.

                    A     I don’t.

             269    Q     Is it possible that that’s the address for your

                          Romanian dialing company?

             MR. BACKMAN:         Form.

                    A     No, I do not believe that it is.

             MR. BACON:

             270    Q     Okay.    Does looking at this e-mail refresh your

                          recollection as to what SSC Data is?

                    A     No.

             271    Q     Again, there are references to several of these

                          numbers that should be placed on a never call

                          list, and are in bold.     And then your response to

                          it is, "Will master DNC right now."       What do you

                          mean by that?

                    A     We’ll DNC.

             272    Q     What’s "master DNC"?

                    A     Just means that internal database, they’ll never

                          dial those numbers again.



                                                                                  58
Case 3:17-cv-00986-BAS-AGS Document 132-2 Filed 03/04/20 PageID.5055 Page 77 of
                                     169



             273    Q     For any client?

                    A     We place all DNC requests from any client on our

                          internal database DNC list to not call them for

                          anybody.

             274    Q     Does your procedure to do that with respect to

                          any DNC request or do you treat the never call

                          list, all the items differently than the "Do not

                          call" list items?

                    A     Everything is treated the same.

             275    Q     Who is Kenny Johnson?

                    A     I don’t recall who Kenny Johnson is.

             276    Q     Is he an employee of Prospects DM?

                    A     No.

             277    Q     Is he an individual who works for your third

                          party dialing company?

                    A     I can’t remember.

             278    Q     On October 12th, 2017 you sent an e-mail telling
                          him to master DNC on all campaigns and sent him a

                          list of 65 numbers.     Does that refresh your

                          recollections as to who Kenny Johnson is?

             MR. BACKMAN:       Object to form.

                    A     No.

             MR. BACON:

             279    Q     When you get a DNC request, what’s the procedure?

                          How do you handle it?

                    A     Typically we take the phone numbers and enter



                                                                                  59
Case 3:17-cv-00986-BAS-AGS Document 132-2 Filed 03/04/20 PageID.5056 Page 78 of
                                     169



                          them into the phone system’s DNC file.

             280    Q     Is that something Prospects does or does

                          Prospects ask the third party dialing company to

                          do?

                    A     No, we would do it typically.

             281    Q     How would you go about letting the dialing

                          company know that you’d updated that information

                          so that they didn’t presumably make -- continue

                          making calls to those numbers?

                    A     I don’t think that we had to let them know this.

                          When we upload those into the system, that’s what

                          stops those phone numbers from being called.

             282    Q     Okay, so you have two-way access to that

                          particular data and you’re inputting it into

                          something that they can see in real time that

                          you’ve changed it?

                    A     Yes.

             MR. BACON:         I’d like to introduce this as Exhibit 8.

                                   For the record -- well.

                          (CALL LOG RECORD BATES STAMPED RC-MCCURLEY 000011

                          TO 000016 MARKED EXHIBIT 8 FOR IDENTIFICATION)

             MR. BACON:

             283    Q     For the record this is a document that has been

                          Bates stamped RC-McCurley 000011 to 16.        This was

                          produced by Royal Seas Cruises in the litigation.

                                   So Mr. Grant, this appears to actually be



                                                                                  60
Case 3:17-cv-00986-BAS-AGS Document 132-2 Filed 03/04/20 PageID.5057 Page 79 of
                                     169



                          two separate documents.     So I think for

                          convenience what I’d like you to do is take the

                          last page of it, to put it aside, and to put the

                          other pages in sequential order, lining them up

                          one right next to the other, because my

                          understanding is that this is a single line of

                          data.

                    A     Okay.

             284    Q     And if you can't get it all in one spot, that's

                          okay.

                    A     I got it.    There we go.

             285    Q     Okay.    All right, so let’s start with an easy

                          one.    Can you tell me what this is?

                    A     This appears to be a call log record.

             286    Q     Okay.    How do you know it’s a call log record and

                          not something else?

                    A     Because that’s how I’ve seen our call logs

                          before.

             287    Q     Okay.    My understanding is that this document was

                          produced to Royal Seas Cruises by Prospects DM

                          early in the litigation, and that this is in fact

                          a lead for the consumer who is identified in the

                          data.    Is that inaccurate?

             MR. BACKMAN:         Object to form.

                    A     I don’t know, I don’t recall producing this or if

                          this was produced by us to Royal.       This to me



                                                                                  61
Case 3:17-cv-00986-BAS-AGS Document 132-2 Filed 03/04/20 PageID.5058 Page 80 of
                                     169



                          looks like something that would have been pulled

                          from a call log record.

             MR. BACON:

             288    Q     Well, I have call log records and they’re

                          different than this, and we can go over them in a

                          minute, and we will.     I just want to make sure

                          that you’re recalling things accurately.        I’m

                          going to try and help you do that.

                    A     Okay.

             289    Q     Let me ask you a different question.       Do you

                          remember sending consent data for a particular

                          consumer to Royal Seas Cruises early on in this

                          litigation at some point?      Upon their request.

                    A     I do not remember sending anything directly to

                          them.   I may have sent something to my attorney,

                          Eric Allen, that may have been forwarded to them.

             290    Q     Okay.   Let’s go through these columns.      I want to

                          understand what they are.      The first column is

                          "ID".   Can you tell me what that represents?

                    A     Just looks like a lead ID.

             291    Q     What’s that mean?

                    A     It’s just internal number that we use for lead

                          ID.

             292    Q     And what does it represent?

                    A     Just the record ID.

             293    Q     Of what?



                                                                                  62
Case 3:17-cv-00986-BAS-AGS Document 132-2 Filed 03/04/20 PageID.5059 Page 81 of
                                     169



                    A     Of the lead.

             294    Q     Is this an ID that is unique to a particular lead

                          for a specific consumer, or is this a lead ID

                          that is in relationship to the source of the

                          lead, i.e. the publisher?

             MR. BACKMAN:         Object to form.

                    A     This would not be -- have anything to do with the

                          publisher.

             MR. BACON:

             295    Q     Okay.    Is there a particular ID that is assigned

                          to each unique consumer whose information is

                          contained in a lead?

                    A     No, this lead ID would be for the -- this lead ID

                          would be from the call log, like a call log

                          record ID for the call that was made, I believe.

             296    Q     I’m going to get a call log out so we can look at

                          it because I want to make sure your testimony is

                          accurate.    These data points are very important I

                          think to the case, and I want to make sure I’m

                          understanding what we’re looking at.

                    A     Okay.

             MR. BACON:      So we’ll mark this Exhibit 9.

                          (CALL LOG RECORD MARKED EXHIBIT 9 FOR

                          IDENTIFICATION)

             MR. BACON:

             297    Q     You can just keep that as it is, because I’m not



                                                                                  63
Case 3:17-cv-00986-BAS-AGS Document 132-2 Filed 03/04/20 PageID.5060 Page 82 of
                                     169



                          going to make you flip through all of this.

                    A     Thank you.

             298    Q     So, you testified as to this issue in your

                          declaration from about a month ago, and I’ll

                          refresh your recollection.      There was a database

                          of data that was produced to my office by your

                          attorney Mr. Allen, probably about a year and a

                          half ago, that contained about 600 million rows

                          of data in it.    And my understanding is that that

                          represented an outbound call log for all the

                          calls that were placed during the time periods

                          that we requested in this case.      And I think

                          that’s what you said that it was in your

                          declaration.    Do you recall that?

                    A     I do.

             299    Q     This first page of Exhibit 9 is the data that we

                          pulled out for Dan DeForest by searching for his

                          number out of that database that was produced.

                          So this represents all of the -- what I

                          understand to be all of the phone calls that were

                          placed to Dan DeForest.     And this, as I

                          understand it, is the call log.

                                   Can you tell me if that’s inaccurate?

             MR. BACKMAN:         Object to form.

                    A     This would be from call logs, yes.

             MR. BACON:



                                                                                  64
Case 3:17-cv-00986-BAS-AGS Document 132-2 Filed 03/04/20 PageID.5061 Page 83 of
                                     169



             300    Q     Okay.    So, this appears to contain different

                          information than Exhibit 8.      Can you tell me what

                          these two separate things are?      Does this refresh

                          your recollection as to anything in particular?

                    A     This looks like what I’ve also seen on call logs

                          for consumers.    I’ve seen it in this version as

                          well.

             301    Q     Okay.    Do you know how to pull a data query out

                          of your database?

                    A     No.

             302    Q     Who would, from Prospects DM, be responsible for

                          that?

                    A     Nobody.    It would be the dialer provider.

             303    Q     Do you know -- do you remember whether you

                          requested the dialer provider produce data for

                          the consumer identified in Exhibit 8 at some

                          point early in this case, that you then provided

                          to Mr. Allen?    Do you remember that happening?

                    A     I do not.

             304    Q     Let’s go back to Exhibit 8.      Yeah, just keep that

                          one handy, we’re going to look at that in a

                          little bit.

                                   The ID number in the first column, what do

                          these numbers represent?

             MR. BACKMAN:         Object to form.

                    A     To me they would represent a lead ID.



                                                                                  65
Case 3:17-cv-00986-BAS-AGS Document 132-2 Filed 03/04/20 PageID.5062 Page 84 of
                                     169



             MR. BACON:

             305    Q     Who generates that number and assigns it to this

                          particular lead?

                    A     The dialer company.

             306    Q     Do you know how it’s created?

                    A     No.

             307    Q     Do you know what the numbers in there represent?

                    A     No.

             308    Q     Who would?

                    A     The dialer provider.

             309    Q     Who?

                    A     The SC Objects company.

             310    Q     The second column says "Status".       Do you know

                          what that represents?

                    A     I do not know what the status means.

             311    Q     Do you know what the number in the status column

                          represents?

                    A     No.

             312    Q     "Foreign ID", can you tell me what that means?

                    A     It -- to my knowledge that means it’s a list ID,

                          a calling list ID.

             313    Q     What’s that?

                    A     Where the leads go into to be dialed.

             314    Q     Where does the number that’s in the foreign ID

                          row or column represent?

                    A     The 002R on this record?



                                                                                  66
Case 3:17-cv-00986-BAS-AGS Document 132-2 Filed 03/04/20 PageID.5063 Page 85 of
                                     169



             315    Q     Yes.

                    A     To me, represents a calling list number.

             316    Q     Is there a particular calling list that is used

                          for each client?

                    A     No.

             317    Q     Tell me what a calling list is exactly in your

                          own words?

                    A     It’s where data goes in that can be dialed.

             318    Q     How many calling lists are created, I guess --

                          let me ask my question differently.

                                   Are there a lot of different varieties of

                          foreign ID, or is there just one that’s assigned

                          for everything?    In other words, if we looked at

                          this database, would that foreign ID be different

                          throughout the database?

             MR. BACKMAN:         Object to form.

                    A     It should be.

             MR. BACON:

             319    Q     How is the foreign ID generated?

                    A     I’m not sure.

             320    Q     "First name" is self-explanatory, so is "last

                          name", so is "phone number", so is "address."           So

                          let’s go to the second page.      "GMT", can you tell

                          me that is?

                    A     I think that’s -- has something to do with time

                          zone.



                                                                                  67
Case 3:17-cv-00986-BAS-AGS Document 132-2 Filed 03/04/20 PageID.5064 Page 86 of
                                     169



             321    Q     Okay.   What does "-8" mean, do you know?

                    A     No.

             322    Q     "DST", what does that mean?

                    A     Daylight savings time I think.

             323    Q     Okay.   There’s a -- on the next page there’s

                          something that says "Called count", do you see

                          that?

                    A     Yes.

             324    Q     Does that represent the number of times that this

                          lead was called under -- by Prospects DM?

                    A     Yes.

             325    Q     "Metrics couchdb ID", do you see that?

                    A     Yes.

             326    Q     What is that?

                    A     I’m not sure.

             327    Q     Do you have any idea what the numbers and letters

                          in this column represent?

                    A     No idea.

             328    Q     Who would?

                    A     The dialer provider.

             329    Q     "Local call last time" [sic], can you tell me

                          what that means?

                    A     That would be the last time that we’ve dialed

                          this phone number based on the called counts that

                          you see.

             330    Q     "Created at", can you tell me what that means?



                                                                                  68
Case 3:17-cv-00986-BAS-AGS Document 132-2 Filed 03/04/20 PageID.5065 Page 87 of
                                     169



                    A     It would be when the lead was created in the

                          list.

             331    Q     Can you tell me what that means?

                    A     I -- it just means that the lead went -- was

                          created and sent into the list.

             332    Q     Okay.    So this would have been when -- well, let

                          me back up.    What list?

                    A     The list inside of the dialer to be dialed.

             333    Q     Is there one master list or are there multiple

                          different lists depending on client?

                    A     There’s no list for each client.       It’s a master

                          list or lists that the leads go into.

             334    Q     But there are different types of campaigns that

                          you run, correct?    You don’t just run one

                          campaign for every single company that you have

                          as a client, correct?

             MR. BACKMAN:         Object to form.

                    A     Can you repeat that?      I’m not sure what you mean.

             MR. BACON:

             335    Q     Let me ask a foundational question.       How many

                          clients does Prospects DM do business with on

                          average in a given year?      How many different

                          clients?

                    A     During what time period?     Just --

             336    Q     Any time period.    Let’s just say 2017, just to

                          pick a year.



                                                                                  69
Case 3:17-cv-00986-BAS-AGS Document 132-2 Filed 03/04/20 PageID.5066 Page 88 of
                                     169



                    A     Could be -- I’m not sure of the exact amount, but

                          maybe a couple dozen.

             337    Q     Are they all involved in the cruise or travel

                          business?

                    A     No.

             338    Q     So you have different types of businesses that

                          you do business with as a dialer, correct?

             MR. BACKMAN:        Form.

             MR. BACON:

             339    Q     As a lead generator, correct?

                    A     Yes.

             340    Q     And is it accurate to say that you have to have

                          different voice prompts depending on the industry

                          that you’re advertising for, correct?

                    A     No.

             341    Q     It’s not accurate to say that?

                    A     The way that you asked it, no.

             342    Q     Okay, what’s inaccurate about it?

                    A     You asked if we had different -- I’m not sure --

                          can you re-ask the question?

             343    Q     Do you use different voice prompts for different

                          industries that you have as clients?

                    A     There’s different qualifying questions that would

                          be asked dependent on the type of client.

             344    Q     Right, because you don’t want to ask a client who

                          is selling computers if they want a cruise,



                                                                                  70
Case 3:17-cv-00986-BAS-AGS Document 132-2 Filed 03/04/20 PageID.5067 Page 89 of
                                     169



                          right?    Doesn’t really make sense.

                    A     No, we do.    We do ask.   There’s multiple

                          qualifying questions in a script, with all kinds

                          of different types of offers.

             345    Q     How many different types of scripts did Prospects

                          DM use in 2017?

                    A     I’m not sure.

             346    Q     Can you give me an estimate?

                    A     No.

             347    Q     You gave me an estimate as to the number of

                          businesses that you did business with, so

                          presumably it’s less than a few dozen.        Would you

                          agree with that?

                    A     Can you ask that again?

             348    Q     Your testimony was that in 2017 you did business

                          with a few dozen clients, correct?

                    A     I believe I said a couple dozen.

             349    Q     Okay.    So, couple dozen to me is about 24, right?

                          Give or take.

                    A     Yes, that’s an estimate, yes.

             350    Q     Okay.    So, you couldn’t have used more scripts

                          during that time period than you had clients for.

                          Would you agree with that?

                    A     I do not agree because there’s variations of

                          scripts that we’ve used over the past and I don’t

                          know the number of them.



                                                                                  71
Case 3:17-cv-00986-BAS-AGS Document 132-2 Filed 03/04/20 PageID.5068 Page 90 of
                                     169



             351    Q     How do you know what script to use for what

                          campaign?

                    A     We come up with the scripting to use for every

                          campaign that we do.

             352    Q     How do you keep track of them?      To make sure that

                          the right script is played for the right client.

                    A     It’s all done in the flow of the script that’s

                          created for the agent.

             353    Q     What do you mean by that?

                    A     I mean the agent has a script that they’re

                          trained to follow, and that’s the script that

                          they use.

             354    Q     But there are -- would you agree with me that

                          there is more than one script that is in place

                          for your business across all clients at any given

                          time?

                    A     I would agree with that, yes.

             355    Q     Okay, so how do they know which script to read

                          from when they are discussing a promotion with a

                          consumer?

                    A     The script would -- they would either have a copy

                          of the script on their desk or the script would

                          come up on their computer screen.

             356    Q     Do they have copies of all of the scripts lying

                          about in front of them and they have to select

                          it?



                                                                                  72
Case 3:17-cv-00986-BAS-AGS Document 132-2 Filed 03/04/20 PageID.5069 Page 91 of
                                     169



                    A     No.

             357    Q     How do they know which one to pick?

                    A     Whatever is put in front of them to use.

             358    Q     How is it put in front of them?

                    A     It’s typically on a computer screen.

             359    Q     How does the computer know which scripts to put

                          in front of them?

                    A     Because the script is input into the phone

                          system.

             360    Q     Okay, and how is that memorialized in the

                          database?

                    A     It’s not.

             361    Q     Is there data that is maintained that would tell

                          us, if we wanted to know, which script was

                          applied to a particular call?

                    A     No.

             362    Q     There is data that exists at the time that the

                          call is placed, though.     Would you agree with

                          that?

                    A     It’s not data.    It’s a script that pops up on the

                          screen.

             363    Q     Right, but something has to tell the computer to

                          put that script, as opposed to a different

                          script, on the screen.     Do you agree with that?

                    A     I agree.

             364    Q     Okay, so how does it know?



                                                                                  73
Case 3:17-cv-00986-BAS-AGS Document 132-2 Filed 03/04/20 PageID.5070 Page 92 of
                                     169



                    A     I’m not sure.

             365    Q     Is there somebody from Prospects DM who

                          coordinates the scripts and the instructions

                          given on -- to the dialing company to make sure

                          that the right script is put in front of the rep

                          for the right call?

                    A     Someone from our team, either myself or somebody

                          else would come up with the script that’s

                          supposed to be used and would have directed that

                          script to be used.

             366    Q     How do you direct that script to be used?

                    A     We would have given it to the dialer company to

                          upload into the -- into the phone system.

             367    Q     Okay, and you’re doing TCPA compliance as part of

                          your job, right?    You’re making sure that these

                          websites have the name of your client on them and

                          that they follow the TCPA, right?

                    A     We make sure that they have our name on the TCPA

                          opt-in, yes.

             368    Q     Okay, and so is a part of what you’re doing when

                          you are giving those instructions to the dialing

                          company to provide them a particular script for a

                          block of leads and say, these leads get this

                          script, do you do that?

                    A     I mean, there’s many scripts that they use, so we

                          would provide the script to use on the campaign,



                                                                                  74
Case 3:17-cv-00986-BAS-AGS Document 132-2 Filed 03/04/20 PageID.5071 Page 93 of
                                     169



                          yes.

             369    Q     Okay, how do you provide those instructions to

                          your dialing company?

                    A     We would have either e-mailed it to them or sent

                          it to them somehow.

             370    Q     How is a campaign identified by you during that

                          communication?

                    A     How is a campaign identified?

             371    Q     Right.   So, what do you mean when you say the

                          word “campaign”?

                    A     So the agents have the authority to log into the

                          phone system, and the phone system will put them

                          into the queue to be called, and they’ll follow

                          the script that’s provided to them.

             372    Q     So, let me describe what I imagine you’re trying

                          to tell me happens.

                    A     Okay.

             373    Q     You got a block of leads.      You say, "I want these

                          leads to be called for these clients using this

                          script."   Presumably you have to tell the dialing

                          company, "Here’s the leads, I’m identifying them

                          because this is campaign X and here’s the script,

                          it’s script Y.    Make sure this script goes with

                          this campaign."    Is that generally the nature of

                          the discussion on the topic that we’re talking

                          about right now?



                                                                                  75
Case 3:17-cv-00986-BAS-AGS Document 132-2 Filed 03/04/20 PageID.5072 Page 94 of
                                     169



             MR. BACKMAN:         Object to form.

                    A     Yes.

             MR. BACON:

             374    Q     Okay, and how do you identify those campaigns

                          when you’re telling the dialing company to do

                          what we just talked about?

                    A     I’m not sure how -- what do you mean by

                          "identify"?

             375    Q     Let’s ask a different way.      How do you, how do

                          you denominate one campaign from another?

                    A     With a campaign name.

             376    Q     Okay, and can you give me some examples of

                          campaign names and how they’re identified?        The

                          formatting of them in other words.

                    A     We’ll typically name them off of the call center

                          that would have been calling.      Or any name that

                          we came up with for the campaign.

             377    Q     And that campaign name is unique to that group of

                          calls that’s going to be placed for that group of

                          clients using that script, would you agree with

                          that?

                    A     Can you repeat that?

             378    Q     A particular campaign is unique to a group of

                          leads that is going to be called for a group of

                          clients using a particular script that you’ve

                          identified for that campaign, correct?



                                                                                  76
Case 3:17-cv-00986-BAS-AGS Document 132-2 Filed 03/04/20 PageID.5073 Page 95 of
                                     169



                    A     Yes.

             379    Q     Look back at Exhibit 9.     I think it’s here.     And

                          apologize for how small this is.       We were trying

                          to get the data all to appear in one page, so it

                          was convenient.    Do you see that there is a

                          column that says "campaign" about 40 percent of

                          the way from left to right, where it has all caps

                          letters that say "PRORT1226"?

                    A     I do see that.

             380    Q     Okay.    Can you tell me what that column

                          represents?

                    A     It looks to be like a campaign name.

             381    Q     Okay, and the campaign name that’s identified

                          under there, what do those numbers and letters

                          mean?

                    A     I’m not sure.

             382    Q     Is there a particular rhyme or reason as to why

                          you might name a campaign a specific thing?

                    A     No, the dialer company would have come up with

                          the campaign name on how to sort it.

             383    Q     The numbers, 12-26, do those represent a date

                          that a campaign might have first been initiated?

                    A     I’m not sure.

             MR. BACKMAN:         Where are you?

             MR. BACON:      I’m looking at page 1.

             MR. BACKMAN:         Next to the PRO, okay.



                                                                                  77
Case 3:17-cv-00986-BAS-AGS Document 132-2 Filed 03/04/20 PageID.5074 Page 96 of
                                     169



             MR. BACON:

             384    Q     PRORT, does that mean anything to you?

                    A     It doesn’t.

             385    Q     You would be personally have been involved in

                          coming up with a name for this campaign, correct?

                    A     That’s correct.

             386    Q     So, I’ll represent to you Mr. DeForest was

                          transferred to Royal Seas Cruises after receiving

                          at least one of these phone calls that are

                          identified in Exhibit 9, and so presumably that

                          would mean that this particular campaign

                          identified in the campaign column would have

                          included Royal Seas Cruises’ contract as one of

                          the companies that this campaign was run on

                          behalf of.    Do you agree with that?

             MR. BACKMAN:       Form.

                    A     I can’t say for certain, no.

             MR. BACON:

             387    Q     But the call was transferred to Royal Seas

                          Cruises, so that, if your system was working,

                          wouldn’t have happened unless the campaign was

                          one that included Royal Seas, would you agree

                          with that?

             MR. BACKMAN:       Form.

                    A     I’m not sure.

             MR. BACON:



                                                                                  78
Case 3:17-cv-00986-BAS-AGS Document 132-2 Filed 03/04/20 PageID.5075 Page 97 of
                                     169



             388    Q     Isn’t that how it’s supposed to work?

                    A     I don’t set this up or manage how this is

                          supposed to work.

             389    Q     But we just talked about this.      You’re playing a

                          particular script for a particular block of leads

                          under a particular campaign, and Prospects DM is

                          trying to coordinate that in an effort to make

                          sure that the right script is being played to the

                          right consumers, because you’re trying to make

                          sure that there’s TCPA compliance, right?

             MR. BACKMAN:     Form.

                    A     That’s correct, but I’m not certain if this

                          campaign and Royal Seas’ offer would have been

                          run for every call made in this campaign, based

                          on looking at this.     I don’t know if that’s the

                          case or not.

             390    Q     That’s not my question.

                    A     Okay.

             391    Q     You make sure you listen carefully to my

                          question.   My question is -- and I understand

                          your testimony and we’re going to get to that in

                          a little bit, about how more than one company

                          might fall under a campaign.

                    A     Okay.

             392    Q     I’m asking something more narrow than that.        Is

                          it accurate to say that Royal Seas would have



                                                                                  79
Case 3:17-cv-00986-BAS-AGS Document 132-2 Filed 03/04/20 PageID.5076 Page 98 of
                                     169



                          been one of the clients – not the only client

                          necessarily – one of the clients who fell under,

                          I’ll just say the round robin system that you had

                          for this particular campaign identified in

                          Exhibit 9.

             MR. BACKMAN:         Object to form.

                    A     I’m not sure.    How we track to know which leads

                          went to certain clients is based on our transfer

                          data.

             MR. BACON:

             393    Q     Okay, but the script that Royal Seas was supposed

                          to have applied to their campaigns was the script

                          that was used in this campaign, correct?

                    A     No.

             MR. BACKMAN:         Object to form.

             MR. BACON:

             394    Q     How do you know?

                    A     Maybe I’m not understanding you properly, but I

                          believe that you just referenced to this script

                          that Royal Seas -- Royal Seas never gave me a

                          script to use.

             395    Q     Not my question.

                    A     Okay.

             396    Q     The script that was supposed to apply to Royal

                          Seas calls, the ones that you told the dialer,

                          "Use this script for these calls, for these



                                                                                  80
Case 3:17-cv-00986-BAS-AGS Document 132-2 Filed 03/04/20 PageID.5077 Page 99 of
                                     169



                          clients" in this campaign that we just talked

                          about, that script would have been used during

                          these campaign calls.

             MR. BACKMAN:         Object to form.

                    A     If this call resulted in a transfer to Royal

                          Seas, we would have presented the Royal Seas

                          offer at some point in this call.

             MR. BACON:

             397    Q     Right, at least one of these calls.       The one that

                          was transferred.     Are we agreed on that much?

                    A     Yes.

             MR. BACKMAN:         Object to form.

             MR. BACON:

             398    Q     Okay.    Now let’s go back to Exhibit 8.

                    A     This is the one you asked me to spread out?

             399    Q     Yes, thank you.    There’s an "updated at" column

                          in the third page, right in the middle.        Do you

                          see that?

                    A     I do.

             400    Q     Do you know what that means?

                    A     I believe that means when the call was updated,

                          when we dispositioned the call on our end.

             401    Q     That would have been the date of the last call as

                          identified in the call count?

                    A     I believe so, yes.

             402    Q     The "outbound lead group ID" column, do you see



                                                                                  81
Case 3:17-cv-00986-BAS-AGS Document 132-2 Filed 03/04/20 PageID.5078 Page 100 of
                                      169



                          that?

                     A    I do.

              403    Q    What does that mean?

                     A    I’m not sure.    That’s something that the dialer

                          providers would have set up and used for internal

                          tracking.

              404    Q    What are they tracking?

                     A    I’m not sure.

              405    Q    Do you know what that number represents?

                     A    I do not.

              406    Q    Does that number represent the publisher who

                          provided the lead data to your dialing company?

                     A    I’m not sure.

              407    Q    Who would know the answer to that?

                     A    The dialing company.

              408    Q    "IP address", what does that represent?

                     A    I’m not sure.    It’s an IP address.     I’m not sure

                          if that means it’s the consumer's or the call

                          center's.

              409    Q    "URL", what does that represent?

                     A    That looks like a website URL.

              410    Q    Right.   What does it mean in the context of this

                          data?

                     A    That would mean the URL of the data, I believe.

              411    Q    So this would identify the publisher who sold you

                          the data contained in this lead?



                                                                                   82
Case 3:17-cv-00986-BAS-AGS Document 132-2 Filed 03/04/20 PageID.5079 Page 101 of
                                      169



              MR. BACKMAN:        Object to form.

                     A     I’m not sure if it would identify the publisher.

                           I don’t rely on -- we’ve never relied on call

                           logs for this type of record, to identify where

                           the lead came from.

              MR. BACON:

              412    Q     Is the data that’s memorialized in Exhibit 8

                           still in existence?

                     A     I believe so, but I don’t have it.

              413    Q     Is it still in existence for everybody who is in

                           the class definition?

              MR. BACKMAN:        Object to form.

              MR. BACON:

              414    Q     To the best of your knowledge.

              MR. BACKMAN:        Form.

                     A     To the best of my knowledge, yes.

              MR. BACON:

              415    Q     And how would you go about requesting this data

                           be produced by your dialing company in electronic

                           format similar to the way that you’ve produced

                           data to us through your attorney just a few days

                           ago?

                     A     I would have to make a phone call and request

                           them and explain what I need.      That’s typically

                           how I would do it.

              416    Q     Do you have any objection to doing that?



                                                                                   83
Case 3:17-cv-00986-BAS-AGS Document 132-2 Filed 03/04/20 PageID.5080 Page 102 of
                                      169



                     A     I would take the advice of my lawyer and do what

                           he asked me to do or whatever the court orders me

                           to do.

              417    Q     Okay, but I’m asking you what --

              MR. ALLEN:      Eric Allen.    We can review the order and if he

                           has an obligation to do, we’re happy to make that

                           request, yes.

              MR. BACON:      Okay.    I mean, I would really like to get a

                           firm commitment on this if we could, because

                           there are columns of data in here, Eric, that are

                           relevant to allowing us to at least undertake

                           efforts to try and identify, even if it is in the

                           broad capacity, a group of people who may be

                           class members in this case.     And so we want to

                           take every step that we can, as class counsel, to

                           make sure that we’re exhausting the ability to

                           give notice under the court’s order, and so I

                           think this data would actually help us a great

                           deal in doing that if we had it.

                                    And I do think it also falls under the

                           court’s order, with the caveat that I understand

                           that your client is taking the position that they

                           can’t identify specific calls only to Royal Seas

                           under campaigns, but we can certainly figure out

                           which campaigns were Royal Seas campaigns, cross-

                           referencing on this data and then have a broader



                                                                                   84
Case 3:17-cv-00986-BAS-AGS Document 132-2 Filed 03/04/20 PageID.5081 Page 103 of
                                      169



                           group that may be broader than the whole class,

                           and then figure out what to do from there.

                                    So I would ask if you could, maybe during

                           the next break, talk about this with your client

                           and let me know today if this is something that

                           you’re willing to produce.     You don’t have to

                           give me an answer right this minute.

              MR. ALLEN:         Yeah, I understand what you’re saying, Adrian,

                           and I know why the data is important to you, and

                           if Josh could get it through reasonable effort

                           and if he’s required to by the applicable order,

                           and we will get into, and yes, I can review the

                           order again with him during the next break.

              MR. BACON:         Thank you.

              418    Q     Mr. Grant, there’s also on the next page, the

                           fourth page of this document, there’s a campaign

                           ID.     Do you see that?

                     A     I do.

              419    Q     And it says "165".    Does that mean anything to

                           you?

                     A     It doesn’t mean anything to me.

              420    Q     Okay.    Turn to page 3 of Exhibit 9, which is

                           right here, and you can keep those where they

                           are.    I’m going to go back and forth between

                           them.    And this is the call record data that was

                           produced for Jose Fernandez, and I’ll represent



                                                                                   85
Case 3:17-cv-00986-BAS-AGS Document 132-2 Filed 03/04/20 PageID.5082 Page 104 of
                                      169



                          to you the phone number, it belongs the plaintiff

                          McCurley, even though his name is not represented

                          here.

                     A    Okay.

              421    Q    There’s a campaign that’s identified halfway

                          through the data that says "PRORT 0503".        Do you

                          see that?

                     A    I do see that.

              422    Q    That’s a different number than the campaign ID in

                          the other data.     Do you see the difference

                          between those?

                     A    Which document was the other one?

              423    Q    It’s page 4 of Exhibit 8.

                     A    Yes, I see that.

              424    Q    Do you have an explanation as to why those

                          numbers are different?

                     A    I don’t.

              425    Q    Do you have any idea what the numbers represent

                          in looking at them and seeing that they’re

                          different numbers?

                     A    No, this is not how we would have tracked

                          anything.    I believe this is internal tracking

                          for the dialer provider.

              426    Q    Okay.   Is it accurate to say that Prospects DM

                          would use campaign ID information in Exhibit 8

                          instead of the one for Exhibit 9, which is the



                                                                                   86
Case 3:17-cv-00986-BAS-AGS Document 132-2 Filed 03/04/20 PageID.5083 Page 105 of
                                      169



                          one for the dialer company?

                     A    No, both of those came from the dialer company.

              427    Q    Okay, and you don’t know why they have different

                          numbers?

                     A    I don’t.

              428    Q    Presumably the numbers -- well, I don’t want to

                          ask you to speculate.

                     A    Okay, thank you.

              429    Q    My question already was asking you to speculate.

                                  All right.   So, remember I had you set

                          aside the last page of Exhibit 8.

                     A    Yes.

              430    Q    I want you to turn to that, and let me put this

                          all back in order so that the Court Reporter

                          doesn’t strangle me when we’re done, while you’re

                          doing that.    Thank you.

                                  Can you tell me what that page represents?

                     A    This looks like an opt-in record.

              431    Q    Okay, and what is an opt-in record?

                     A    Information that would have been provided to us

                          from the third-party web publisher.

              432    Q    How is that information produced to you by a web

                          publisher?

                     A    Either by request or API.

              433    Q    Do you typically request web publishers to give

                          you all of their opt-in data when you purchase



                                                                                   87
Case 3:17-cv-00986-BAS-AGS Document 132-2 Filed 03/04/20 PageID.5084 Page 106 of
                                      169



                          those leads from them?

                     A    Typically, yes, with the rare occasion of

                          agreeing upon request.

              434    Q    Do you know whether you did that with respect to

                          the two web publishers identified in the class

                          definition?     In other words, do you have all the

                          opt-in data somewhere in your records for the two

                          websites identified in the class definition?

                     A    I believe we do, yes.

              435    Q    This last page that’s Bates stamped 16, has opt-

                          in data for Daniel DeForest and it has some

                          information in it, including a URL opt-in, do you

                          see that?

                     A    I do.

              436    Q    And it says that the opt-in came from

                          www.myhealthcareauthority.com.       Do you see that?

                     A    I do.

              437    Q    That’s not accurate, would you agree?

                     A    I’m not sure.

              438    Q    You testified about this issue in one of your

                          declarations.    You said that an error was made

                          and that this is actually not the correct web

                          publisher who gave you the data, that it was

                          somebody else.    Do you remember that?

              MR. BACKMAN:        Object to form.

                     A    I would need to see the document put in front of



                                                                                   88
Case 3:17-cv-00986-BAS-AGS Document 132-2 Filed 03/04/20 PageID.5085 Page 107 of
                                      169



                           me to jog my memory on it.

              MR. BACON:

              439    Q     Okay. Did you give this document, the one that

                           you’re holding right now, page 16, did you give

                           this to Royal Seas Cruises in the course of

                           litigation upon a request for consent data?

                     A     I don’t recall if I gave it to them.

              440    Q     Is this in a format that you would typically see

                           opt-in data presented in, that would give rise to

                           a presumption on your part that that’s what this

                           represents?

                     A     These are the data fields that typically we would

                           see from a data provider as an option for them to

                           be able to provide to us with the opt-in, yes.

              441    Q     Okay.    So you don’t have any reason to dispute

                           that you gave this document to Royal Seas Cruises

                           based on looking at it, you just don’t recall?

                     A     I don’t recall if it came from me or not.

                                    Can I take a quick washroom break?     I’ll

                           be like two minutes.

              442    Q     Sure, no problem.    Yeah, let's take a ten-minute

                           break.

                     (PROCEEDINGS ADJOURNED AT 11:14 A.M.)

                     (PROCEEDINGS RESUMED AT 11:38 A.M.) (Video 3 Begins)

              MR. BACON:

              443    Q     Okay, Mr. Grant, you understand you’re still



                                                                                   89
Case 3:17-cv-00986-BAS-AGS Document 132-2 Filed 03/04/20 PageID.5086 Page 108 of
                                      169



                          under oath?

                     A    I do.

              444    Q    Your counsel says that you have something you’d

                          like to correct on the record?

                     A    Yeah, I misunderstood the client privilege and

                          when you asked me how many times I’ve met with

                          Jeff Backman in person, and I only mentioned the

                          original time and I met in person with him a

                          couple days ago, before this case at my office.

              445    Q    Here in Vancouver?

                     A    Yes, sir.

              446    Q    Okay, how long was that meeting?

                     A    About half a day.

              447    Q    Was your counsel present?

                     A    He was on -- connected through a conference call

                          the whole time.

              448    Q    For every single second of the discussion?

                     A    For every single second, yeah.

              449    Q    You didn’t even say hello to Mr. Backman before

                          Mr. Allen was on the line?

                     A    Mr. Backman arrived, my administration directed

                          him to my conference room.      I went into the

                          conference room and immediately dialed Eric Allen

                          in on the line.

              450    Q    Look at Exhibit 9 for me.

                     A    First page?



                                                                                   90
Case 3:17-cv-00986-BAS-AGS Document 132-2 Filed 03/04/20 PageID.5087 Page 109 of
                                      169



              451    Q    Yes.    There are -- I want to go through these

                          columns real quick.

                     A    Sure.

              452    Q    There’s one that’s about a third of the way

                          through that says "found" and the whole column is

                          blank.    Can you tell me what that means?

                     A    I don’t know what that means.

              453    Q    The next column says "ink found" and it has an X

                          in it.    Do you know what that means?

                     A    No.

              454    Q    Then there’s a column that says "outbound lead",

                          starts with 4217.

                     A    I see that.

              455    Q    What does that mean?

                     A    Well, it says outbound lead ID, and I believe

                          that would be similar to what I mentioned on the

                          lead ID on the other records we looked at.        It

                          would be a lead ID created from a phone system

                          provider.

              456    Q    Okay, so that’s unique to the consumer?

                     A    I believe so.    I didn’t create it and wouldn’t

                          use that for reference internally, but --

              457    Q    Okay, you can put that to the side.       Royal Seas

                          produced some data to us in the case relating to

                          call transfers.     We’re going to mark an example

                          of this as Exhibit 10.



                                                                                   91
Case 3:17-cv-00986-BAS-AGS Document 132-2 Filed 03/04/20 PageID.5088 Page 110 of
                                      169



                           (CALL TRANSFER DATA REGARDING JOSE FERNANDEZ,

                           MARKED EXHIBIT 10 FOR IDENTIFICATION)

              MR. BACON:

              458    Q     Before we get into specifics on this, I just want

                           to ask you, what kind of volume of calls does

                           Prospects DM place generally to consumers, not

                           just for Royal Seas, but generally over the past,

                           let’s say, four years?

              MR. BACKMAN:         Adrian, I’ve just got to take one minute.

              MR. BACON:      Do we need to go off?

              MR. BACKMAN:         Yeah, please.

                           (OFF THE RECORD FOR A FEW MOMENTS)

              MR. BACON:

              459    Q     Mr. Grant, before we went off the record I had

                           asked you what volume of calls has Prospects DM

                           placed over the last four years, across all

                           clients?

                     A     Over the last four years to date?

              460    Q     Yeah.

                     A     I’m not sure of the volume.

              461    Q     You produced a database in this case of call

                           records for a two year period of time that we

                           talked about earlier.    Do you remember producing

                           that?

                     A     I need you to jog my memory, but I’m not sure

                           which call records.     There was a few different



                                                                                   92
Case 3:17-cv-00986-BAS-AGS Document 132-2 Filed 03/04/20 PageID.5089 Page 111 of
                                      169



                          call records that I produced.

              462    Q    It's the one in Exhibit 9 that we pulled the

                          example out of.     There was a database of

                          information that you produced to a year and a

                          half ago through your attorney, Eric Allen.

                     A    That was from 2016 through 2017, so --

              463    Q    Right, a two-year period of time, right?

                     A    It’s a four-year period of time.

              464    Q    2016 to 2017?

                     A    No, I produced -- I was asked to produce records

                          from -- going back to 2013.

              465    Q    Okay, well in any case, that database had 600

                          million phone calls in it.

                     A    Yes.

              466    Q    So, over, over that period of time, whatever’s in

                          that database, Prospects DM placed 600 million

                          phone calls on behalf of its clients, right?

                     A    That’s right.

              467    Q    What kind of capacity is -- does -- do you guys

                          have to place calls, let’s say in a single day?

                                  Somebody’s got this on speaker, can you

                          please mute?

                                  Sorry, I’ll ask my question again.

                     A    Thank you.

              468    Q    What kind of capacity does your dialing system

                          have, and I say "your dialing system", I mean the



                                                                                   93
Case 3:17-cv-00986-BAS-AGS Document 132-2 Filed 03/04/20 PageID.5090 Page 112 of
                                      169



                           third party you contract with; what kind of

                           capacity do they have in a day to place phone

                           calls?   In other words, how many could they place

                           in a single day if they wanted to maximize it

                           out?

                     A     I’m not sure what their maximum potential is for

                           phone calls.

              469    Q     A million in a day?

                     A     I’m not sure.

              470    Q     They were able to place 600 million calls over a

                           period of a couple years though, right?

              MR. BACKMAN:        Form.

                     A     That’s right.

              MR. BACON:

              471    Q     And those calls don’t involve somebody pushing a

                           bunch of buttons to manually dial them, do they?

                     A     Can you re-ask that question?      I’m not sure

                           exactly what you mean.

              472    Q     The calls don’t involve somebody picking up a

                           phone and dialing the numbers by hand, do they?

                     A     No.

              473    Q     It’s all automatically generated through a

                           campaign that’s programmed into the dialing

                           platform, right?

              MR. BACKMAN:        Form.

                     A     It’s done -- the agent initiates when a call --



                                                                                   94
Case 3:17-cv-00986-BAS-AGS Document 132-2 Filed 03/04/20 PageID.5091 Page 113 of
                                      169



                           when they’re available for a call and when the

                           system is available to give them another call.

              MR. BACON:

              474    Q     And when they’re available, the system which is

                           making these calls, will then transfer it over to

                           that agent upon their availability, correct?

              MR. BACKMAN:         Form.

                     A     The call comes into the agents when they’re --

                           hit dial to receive another call.

              MR. BACON:

              475    Q     The agent’s not the one placing the call, are

                           they?

              MR. BACKMAN:         Form.

                     A     The agents hits dial to receive the call, but

                           they do not dial a phone number like you or I

                           would with a cell phone, I guess would be the

                           best way to explain it.

              MR. BACON:

              476    Q     Okay.    I may have asked you this already, but do

                           you know what a predictive dialer is?

                     A     I have basic knowledge of a predictive dialer.

              477    Q     Would you agree that you just described a

                           predictive dialer?

              MR. BACKMAN:         Form.

                     A     I’m not sure.

              MR. BACON:



                                                                                   95
Case 3:17-cv-00986-BAS-AGS Document 132-2 Filed 03/04/20 PageID.5092 Page 114 of
                                      169



              478    Q     Let’s go ahead and look at Exhibit 10.       Get this

                           all in the right order.     So go ahead and hand me

                           all those pages.    I’ll do that later.     I’ll get

                           them in the right order, promise. Thank you.

                                    This is, as it’s identified in the top

                           left corner, call transfer data produced by Royal

                           Seas Cruises for one of the plaintiffs, Ryan

                           McCurley, and I’ll represent to you that the

                           plaintiffs extracted this data in its original

                           format from an Excel spreadsheet that was

                           produced by the defendant as identified in the

                           Bates stamp number on the top left.      And my

                           understanding is this represents data of the

                           calls that were transferred to Royal Seas by

                           Prospects DM.

              MR. BACKMAN:      But you’re not representing that the top two

                           lines were in the file that you pulled out,

                           right?    It’s just the one line item with the

                           spreadsheet?

              MR. BACON:      The lines at the top were not in the document.

                           This is simply the identification of the Bates

                           number.

              MR. BACKMAN:      Thank you.

              MR. BACON:      And then our notation saying this is call

                           transfer data for Ryan McCurley.      The data is not

                           altered, it’s just transposed.



                                                                                   96
Case 3:17-cv-00986-BAS-AGS Document 132-2 Filed 03/04/20 PageID.5093 Page 115 of
                                      169



              479    Q    Do you have an understanding of -- an independent

                          understanding of what this document is, aside

                          from what I’ve just told you?

                     A    No, this document didn’t come from me or my

                          system.

              480    Q    But isn’t it accurate to say that when a call is

                          warm transferred over to Royal Seas but by

                          Prospects dialing company that the data that’s

                          contained in here will be electronically

                          transferred over to Royal Seas Cruises in some

                          manner?

                     A    Certain pieces of the data in here, yes.

              481    Q    Okay, which ones?

                     A    Phone, first name, last name, address, city,

                          state, zip, e-mail, the URL, its listed site

                          here, but that must be how they name it

                          internally at Royal Seas, time stamp of the opt-

                          in and the IP address.

              482    Q    For this -- is there any data in here that you

                          don’t transfer over to Royal Seas on your normal

                          course of business when a call is transferred

                          over?

                     A    This field right here looks like a date field.

              483    Q    Date, "DTE"?

                     A    Yeah.   I’m not sure if that came from us or not.

              484    Q    But maybe -- it appears to be a date and time.           I



                                                                                   97
Case 3:17-cv-00986-BAS-AGS Document 132-2 Filed 03/04/20 PageID.5094 Page 116 of
                                      169



                          don’t want you to speculate, but is it possible

                          that that’s the date and time that the call was

                          transferred to Royal Seas and that may be what it

                          means?     Or you're not sure.

                     A    I’m not sure.

              485    Q    Okay.

                     A    And the import date would not have came from us,

                          I don’t believe.

              486    Q    All right, but the rest of it would?

                     A    Well, found, I-N-C found, incfound, that would

                          not have came from us either.

              487    Q    Those data fields were in the one we just looked

                          at, though.

                     A    Yeah, I just don’t recognize them.       Like I’m not

                          familiar with them.

              488    Q    Okay, you don’t know whether or not they did or

                          did not come from Prospects?

                     A    Correct.

              489    Q    Tell me how the data is transferred when a call

                          is warm transferred to Royal Seas?

                     A    When the call center agent hits the transfer

                          button, the data is automatically sent via API to

                          Royal Seas.

              490    Q    And is it your understanding that the agent who

                          is receiving the transferred call, who works for

                          Royal Seas, would have visibility into that so



                                                                                   98
Case 3:17-cv-00986-BAS-AGS Document 132-2 Filed 03/04/20 PageID.5095 Page 117 of
                                      169



                           they know who they’re talking to during that

                           call?

                     A     I’m not sure what shows.     I’m not sure what shows

                           on Royal Seas end.    I have never seen their

                           system.

              491    Q     Okay.   You can put that to the side.      There are

                           two more data exhibits.     These are ones that

                           you’ve just produced very recently.      that one.

                           The first we’ll mark Exhibit 11.      This is from a

                           data file, I believe, in Excel format, which was

                           labeled "Royal Seas Transfer File" and was

                           produced yesterday.

                           (EXCERPT FROM AN EXCEL DATA FILE LABELED "ROYAL

                           SEAS TRANSFER FILE" PRODUCED FEBRUARY 11, 2020

                           MARKED EXHIBIT 11 FOR IDENTIFICATION)

              MR. ALLEN:     Eric Allen.   You’re either breaking up a little

                           bit or I’m not hearing right. Can you speak up

                           like maybe 10 percent.

              MR. BACON:      Sure.

              492    Q     I will represent to you, Mr. Grant, that this is

                           just a snapshot of the first 20 or so rows of

                           that database that your -- well, that Excel file

                           that your counsel produced to our office.       So all

                           we did was print out the first several rows.

                     A     Okay.

              493    Q     So this is in the original form as it was



                                                                                   99
Case 3:17-cv-00986-BAS-AGS Document 132-2 Filed 03/04/20 PageID.5096 Page 118 of
                                      169



                          produced.    Just put onto one sheet of paper for

                          convenience, so we didn’t have to have 40,000

                          pages of stuff.

                     A    Okay, understood.

              494    Q    And there were two transfer files that were

                          produced yesterday.     This is from one of them.

                          They appear to have, in one of them, 600,000,

                          give or take, rows of data, and in the other one

                          approximately 700,000 rows of data, for something

                          around 1.3 million lines of data.       That’s what

                          we’re looking at the example of. So can you tell

                          me what does this data represent that’s in this

                          data set that was produced?

                     A    It would represent calls that were transferred to

                          Royal Seas.

              495    Q    This would be Prospect DM’s record of the calls

                          that were transferred to Royal Seas, correct?

                     A    Yes.

              496    Q    As opposed to the one we just looked at, which is

                          Royal Seas' record, right?

                     A    Yes.

              497    Q    Okay.   How did you go about pulling this data?

                     A    I requested it from the data company.

              498    Q    What did they produce to you when you requested

                          it?

                     A    The date range.     I can't remember the date range



                                                                                100
Case 3:17-cv-00986-BAS-AGS Document 132-2 Filed 03/04/20 PageID.5097 Page 119 of
                                      169



                          that I asked for, but the date range we were

                          asked to produce the files, they produced this to

                          us.

              499    Q    Did they produce it to you in the exact same

                          format that you produced it to us, or were there

                          any changes made to it?

                     A    No.    They produced it like this.

              500    Q    There were no other columns of data included in

                          there?

                     A    No.    This is a basic transfer file.

              501    Q    Is there a reason why they didn't produce all of

                          the other data that we just looked at in Exhibit

                          10 for each one of these leads?

                     A    I'm not sure why.

              502    Q    Did you request them to produce everything, or

                          what exactly did you say?

                     A    I requested a transfer file for all calls that

                          were made, transferred to -- all calls

                          transferred to Royal Seas for the time period

                          that was requested.

              503    Q    Did you tell them you want every single piece of

                          data on all those transfer records, or did you

                          just generally tell them you wanted a transfer

                          list?

                     A    I wanted the transfer file, that's what I asked

                          for.



                                                                               101
Case 3:17-cv-00986-BAS-AGS Document 132-2 Filed 03/04/20 PageID.5098 Page 120 of
                                      169



              504    Q    How did you make that request?

                     A    By phone call.

              505    Q    Who did you speak to?

                     A    Nicolai.

              506    Q    Okay.    And what did Nicolai say?

                     A    That he'll prepare it and send it over to us.

              507    Q    How long did that take him, between when you made

                          the phone call and when you got it?

                     A    I can't remember when I made the phone call to

                          him, but it took some time.

              508    Q    Can you be more specific about what "some time"

                          means?

                     A    Maybe a couple of weeks, or I started to gather

                          the documents that I was required to gather when

                          I received the court order.

              509    Q    I see the transfer date column?

                     A    Yes, sir.

              510    Q    Do you understand what that represents?

                     A    It looks like it was the date that we transferred

                          the call to Royal Seas.

              511    Q    So, and that has a time stamp on it as well?         You

                          see that?

                     A    Yes.

              512    Q    But this seems to suggest that Prospects DM was

                          transferring three, four, five, six -- something

                          in that range -- calls per minute over to Royal



                                                                               102
Case 3:17-cv-00986-BAS-AGS Document 132-2 Filed 03/04/20 PageID.5099 Page 121 of
                                      169



                          Seas Cruises.    Does that sound accurate?

              MR. BACKMAN:        Objection.

                     A    For these records?     Absolutely, yeah.     That's

                          what it looks like.

              513    Q    What percentage -- I mean, you're in the data and

                          lead generation business -- what sort of hit rate

                          do you get on these things?

              MR. BACKMAN:        Object to form.

                          Do you know what I mean by that?

                     A    I don't.

              514    Q    You're not familiar with the term hit rate?

                     A    No.

              515    Q    Hit rate is one way I've seen people in the

                          industry refer to the successful live transfer

                          rate of a call placed by a dialing system.        So in

                          other words, some percentage of people won't pick

                          up the phone, right?      Yes?

                     A    I understand what you're saying.       I refer to it

                          as the conversion rate.

              516    Q    Okay.    So what's your conversion rate?

                     A    I'm not sure what the conversion rate on these

                          calls would have been.

              517    Q    What's your conversion rate generally speaking in

                          this business?

                     A    It's all over the place.

              518    Q    Give me a range.



                                                                                103
Case 3:17-cv-00986-BAS-AGS Document 132-2 Filed 03/04/20 PageID.5100 Page 122 of
                                      169



                     A    It can be -- it's all over the place, I wouldn't

                          be able to give you a range.

              519    Q    Well, you're the president of this company,

                          you've got to have some idea of what the

                          conversion rate is?

                     A    It could be as low as a percent, it could be as

                          high as ten percent, if I was going to give you a

                          range.

              520    Q    Okay.    And that, can you get any more specific

                          than that with respect to the Royal Seas

                          contract, or is that your best estimate?

              MR. BACKMAN:        Object to form.

                     A    That's my best estimate.

              521    Q    Okay, so, using that estimate, that would mean

                          that you would have to have been placing at least

                          ten times as many calls as were transferred.

                          Would you agree with that?

                     A    Well, I'm not sure how many calls would have been

                          placed to generate these calls.       These transfers,

                          sorry.

              522    Q    Okay.    Do either you or your dialing company

                          maintain data to determine -- that would allow

                          somebody if they wanted to -- to determine which

                          lead generator the names in this list came from?

                     A    Do you, what do you mean by lead generator?

              523    Q    Well, for instance, in the transfer data that we



                                                                               104
Case 3:17-cv-00986-BAS-AGS Document 132-2 Filed 03/04/20 PageID.5101 Page 123 of
                                      169



                          looked at in Exhibit 10, there's a site and

                          there's also a URL in some of these other data

                          sites that have been produced, so is there a way

                          to figure out which one of your publishers sold

                          you the data for each of these people?

                     A    That would be the opt-in data.

              524    Q    Okay.    So you do have that data?

                     A    The opt-in data would be searchable by telephone

                          number.

              525    Q    Okay.    And it would have a column in it that

                          would have the publisher's information in it, or

                          the website that they --

                     A    The third -party web publisher, yes.

              526    Q    So if I were to tell you, "Mr. Grant, I want you

                          to produce all of the data for all of the leads

                          that you got from Landfall Data for

                          DiabetesHealth.info, you'd be able to get that

                          correct?    Because you could go in and figure out

                          all the leads that have that information

                          connected to it?

              MR. BACKMAN:        Objection.

                     A    I would have to put a request in for the opt-in

                          data for those two websites.

              527    Q    Yeah.

                     A    It's possible that I'd be able to go and get it.

              528    Q    Okay.    Do you have a recollection as to how the



                                                                               105
Case 3:17-cv-00986-BAS-AGS Document 132-2 Filed 03/04/20 PageID.5102 Page 124 of
                                      169



                          data -- let's just focus on the Diabetes Health

                          dot now, which came from Landfall Data.        Do you

                          have a recollection as to how that data was

                          originally provided to Prospects DM and/or their

                          third party data?

              MR. BACKMAN:      Object to form.

                     A    No.   All data from any vendor would have been

                          provided through an API directly into the dialer

                          system.

              529    Q    Is the data organized in a manner that would

                          allow you to figure out -- in other words, to

                          look at the original transfer that happened on

                          whatever date that was and say, "This is the API

                          transfer associated with this vendor?"

                     A    I'm sorry, can you ask that one more time?        I

                          want to make sure.

              530    Q    Let me give you an example.      Let's say you ask

                          me, "Hey, can you send me your phone records from

                          December of last year," and I say, "Sure" and I

                          send you an e-mail and I attach it to it.

                          There's an electronic copy of an e-mail that

                          exists that would memorialize me sending you that

                          file, right?    So what I'm trying to ask is, is

                          there an electronic record that memorializes the

                          transfer of a particular data set from a vendor

                          to your Romanian dialing company?



                                                                                106
Case 3:17-cv-00986-BAS-AGS Document 132-2 Filed 03/04/20 PageID.5103 Page 125 of
                                      169



                     A    The opt-in records is what you're -- is what I

                          believe you're referring to.

              531    Q    Okay.    And so, those opt-in records, do they

                          identify in some fashion that would allowing you

                          to accurately get it with data, the identity of

                          the vendor or of their website?

                     A    All opt-in data, the URL in the opt-in data would

                          tell us where the opt-in came from.

              532    Q    Why didn't you produce that to us for the two

                          websites at issue in this case?

              MR. BACKMAN:        Object to form.

                     A    I did produce the opt-ins for calls that were

                          related to Royal Seas from those two websites.

                          That's what I produced.

              533    Q    But you didn't produce it in the format of

                          Exhibit 10, you produced something else, right?

                     A    I produced a -- I produced what was given to me.

              534    Q    There's no reason that you wouldn't be able to go

                          and request that the Romanian dialing company

                          give it to you in its complete unaltered format,

                          as in Exhibit 10 is there?

              MR. BACKMAN:        Object to form.

                     A    Can I take a look at Exhibit 10?

              535    Q    Well sure, we can look at -- let's look at 8.

                          Actually here's 8 and here's 10.       So, it would

                          come in one of these formats presumably.



                                                                                107
Case 3:17-cv-00986-BAS-AGS Document 132-2 Filed 03/04/20 PageID.5104 Page 126 of
                                      169



                     A    Again, this is not records from the dialer

                          company or from Prospects DM.       These are Royal

                          Seas records.

              536    Q    Let's look at 8 then, that's the opt-in data,

                          correct?

                     A    No, I don't recognize this as opt-in data.

              537    Q    You testified that it was opt-in data earlier.

                     A    I believe I said that this is call log data

                          earlier.

              538    Q    Okay.    But the data that's contained in both

                          Exhibit 10 and Exhibit 8 would be the same type

                          of data that would be contained in the opt-in

                          data, right?

              MR. BACKMAN:        Object to form.

                     A    No.     This has many fields that typically would

                          not be contained within an opt-in file.

              539    Q    Okay.    Which ones?

                     A    Foreign ID.    Status ID.    IMS student ID.    GMT,

                          DST.     I think -- I don't know if I mentioned

                          that.     Foreign ID.

              540    Q    Okay.    But the rest of the data, the rest of

                          these fields, came from the opt-in data, correct?

              MR. BACKMAN:        Object to form.

                     A    I can't say for certain that the rest of these

                          fields came from the opt-in data.       This looks

                          like a call-on record to me.



                                                                                 108
Case 3:17-cv-00986-BAS-AGS Document 132-2 Filed 03/04/20 PageID.5105 Page 127 of
                                      169



              541    Q     Okay.    What is the call-on record data?     Where

                           does the data that's contained in call-on log

                           record come from?

                     A     Inside the phone system.

              MR. BACKMAN:         Object to form.    Just give me a second to

                           object.

              MR. BACON:      Right, so, let me be more specific.

                     A     Okay.

              542    Q     You've got name.    You've got phone number.

                           You've got address.       These things, you don't just

                           create, they come from the lead vendor and

                           they're provided to you, right?

              MR. BACKMAN:         Object to form.

                     A     This information inside of call logs is not

                           static information, it can change by user level.

                           So, that's why we do not rely on these call logs

                           and refer to them as opt-ins.

              543    Q     Okay.    If I wanted the original opt-in data,

                           would you -- for the entire group of people who

                           would fall under the two websites that are at

                           issue in the class definition -- could you

                           logistically produce that to us?

              MR. BACKMAN:         Object to form.

                     A     I'm not sure.

              544    Q     But you think that it exists with the Romanian

                           dial-in company?



                                                                                 109
Case 3:17-cv-00986-BAS-AGS Document 132-2 Filed 03/04/20 PageID.5106 Page 128 of
                                      169



                     A    It's possible it exists.

              545    Q    Let's look at another exhibit quickly.        I believe

                          we're on 12.

                          (EXCERPT FROM AN EXCEL DATA LABELED "CONSENT FOR

                          THE DIABETES HEALTH AND YOUR AUTO HEALTH LIFE

                          INSURANCE URL DATABASE" MARKED EXHIBIT 12 FOR

                          IDENTIFICATION)

              546    Q    Thank you.    And for the record, this is similarly

                          a snapshot of the first 20 or so rows of data

                          from another database in Excel that was produced

                          in response to the subpoena on February 4th by Mr.
                          Grant's attorney.     The document was labeled

                          Consent for the Diabetes Health and Your Auto

                          Health Life Insurance -- whatever that URL is --

                          databases.

                                  So, do you have a recollection as to the

                          first Excel sheet that your attorney produced to

                          us about a week ago of what that contained?
                     A    The opt-in file?     This file that we're looking at

                          here, correct?     Sorry.

              547    Q    Well, I want to understand what this is, if you

                          could explain that for me.

                     A    These look like opt-in records.

              548    Q    So this was an Excel spreadsheet that was

                          produced by your attorney.      Do you remember

                          producing that?



                                                                               110
Case 3:17-cv-00986-BAS-AGS Document 132-2 Filed 03/04/20 PageID.5107 Page 129 of
                                      169



                     A    Yes.

              549    Q    And the data that's contained in here has the URL

                          in the second column, right?

                     A    Yes.

              550    Q    So that identifies that the company that provided

                          it to Prospects DM?

              MR. BACKMAN:        Object to form.

                     A    That identifies the third-party web publisher's

                          URL.

              551    Q    Okay.    But, if I'm understanding correctly, this

                          is not a complete data set for each one of these

                          opt-ins, would you agree?

              MR. BACKMAN:        Form.

                     A    No.     This does appear to be a complete data set

                          for opt-ins.     But I've seen different publisher's

                          opt-in records, they don't always look identical.

              552    Q    Well, there's no address column here, right?

                     A    That's correct.

              553    Q    But there is an address column in the lead we

                          just looked at for Jose Fernandez.       Would you

                          agree with that?

              MR. BACKMAN:        Object to form.

                     A    That's a call log though.      Like call --

              554    Q    Right, but this had to have come from the opt-in

                          data originally, didn't it?

              MR. BACKMAN:        Object to form.



                                                                               111
Case 3:17-cv-00986-BAS-AGS Document 132-2 Filed 03/04/20 PageID.5108 Page 130 of
                                      169



                     A    Like I said earlier, the call logs, there's

                          always a data field for address that our agents

                          -- that the call center agents have visibility

                          to.     It's not a pre-requisite that we accept full

                          address from data vendors, the third party

                          publishers who supply that data.       That's why I

                          keep referring to that as a call log.        And this

                          is opt-in.    They're two completely different sets

                          of data.

              555    Q    But they have to derive from the publisher,

                          wouldn't you agree?

              MR. BACKMAN:        Object to form.

                     A    Not all of the information in the call log has to

                          come from the third party web publisher.        And not

                          all of the data in those call logs would have

                          came from the third party publishers.

              556    Q    What data did come from the third party publisher

                          who operated DiabetesHealth.info.       What columns

                          of data came from that?

                     A    To my knowledge, the columns of data that are on

                          the opt-ins that I provided.

              557    Q    What other data came with them?

                     A    This.

              558    Q    You're telling me, under penalty of perjury,

                          there is no other data that was provided from

                          DiabetesHealth.info's publisher to Prospects DM



                                                                                112
Case 3:17-cv-00986-BAS-AGS Document 132-2 Filed 03/04/20 PageID.5109 Page 131 of
                                      169



                           or its dialing company when they did the transfer

                           through the API?

                     A     To my knowledge.       I don't know exactly what came

                           over when they sent it.       When I requested the

                           opt-ins, this is what I was provided.       And to me,

                           I have personally seen opt-ins that only look

                           like this.    I've also seen opt-ins from third-

                           party publishers that we work with that have more

                           information than this as well.

              559    Q     Both of our clients' data sets that were produced

                           in discovery have addresses in them and

                           additional information that's not in this data

                           set that you just produced last week.       So, my

                           question is, if it didn't come from the

                           publisher, where did it come from?

              MR. BACKMAN:         Object to form.

                     A     I need to see the documents that you're referring

                           to.

              MR. ALLEN:         Well, that's been asked and answered.    He said

                           specifically the phone agent enters additional

                           data.

              MR. BACON:         No, he didn't.

              MR. ALLEN:         I think it's been answered.

                     A     I'll be quiet.

              MR. BACON:

              560    Q     You can go ahead and answer that one.



                                                                                113
Case 3:17-cv-00986-BAS-AGS Document 132-2 Filed 03/04/20 PageID.5110 Page 132 of
                                      169



                     A     Can I see the documents that you're referring to?

              561    Q     Sure.

              MR. ALLEN:      Or I think you said at the user level, so

                           maybe we should ask him what the --

              MR. BACON:      We have recordings of these calls, counsel, so

                           we know what was and was not provided to people

                           during them.    So, I would be very cautious in

                           coaching your client to say something that's

                           inaccurate.

              MR. ALLEN:      I'm not trying to coach, I want to make sure

                           he understands your question.      Go ahead.

                     A     I'm just waiting for the documents so I can take

                           a look at them to -- I want to understand fully

                           what he's referring to.

              MR. BACON:

              562    Q     So here.    Number 8, number 9 and number 10, these

                           are the three exhibits.     And I understand that

                           these are not opt-in data.

                     A     Thank you.    Can you please ask your question

                           again?

              563    Q     Sure.    So, there is data in the three exhibits I

                           just handed you, 8, 9 and 10, which shows address

                           data for both of our clients, the plaintiffs.

                           And my question is where did that information

                           come from if it didn't come from the publisher?

              MR. BACKMAN:         Object to form.



                                                                               114
Case 3:17-cv-00986-BAS-AGS Document 132-2 Filed 03/04/20 PageID.5111 Page 133 of
                                      169



                     A     I can't answer where it came from because I

                           didn't put it in there.     But I want to make sure

                           that when we're talking about the documents, one

                           of them that you showed me appears to be an opt-

                           in to me.    The other one appears to be a call

                           log, not an opt-in.

              MR. BACON:

              564    Q     A call log showing a call that was placed by your

                           dialing company to our client, right?

              MR. BACKMAN:         Object to form.

                     A     Can you please point to me which one that you're

                           referring -- there's multiple documents in front

                           of me.

              565    Q     Okay.    Let's look at the call transfer data

                           first.

                     A     Which is document?

              566    Q     The one that says, "Call Transfer Data" on it,

                           which I think is number 9.

                     A     I've got number 9 here.

              567    Q     Then it's number 10. It's underneath that one.

                     A     Okay, that's why I didn't see it.

              568    Q     All right.    So, you've got address, city, state

                           in this document as columns right?

                     A     Yes, sir.

              569    Q     And there's information in these columns right?

                     A     Some of them are blank and some of them have



                                                                               115
Case 3:17-cv-00986-BAS-AGS Document 132-2 Filed 03/04/20 PageID.5112 Page 134 of
                                      169



                           information.

              570    Q     Right.    Okay.   And so, my question is, this is --

                           well, this is data that you testified earlier is

                           sent to Royal Seas cruises by your dialing

                           company when they warm transfer the call over to

                           Royal Seas, right?

              MR. BACKMAN:         That is referring to what exhibit, please?

              MR. BACON:      Exhibit 10.

              MR. BACKMAN:         Object to form.

                     A     Yeah.

              MR. BACON:

              571    Q     Yeah?

                     A     Sorry.     I believe I testified earlier that this

                           document wasn't produced by us, and this is not

                           from our system.     This is, this appears to be

                           from Royal Seas' system and I don't know how they

                           organize their data.

              572    Q     Right, but we went over this.      We spent a lot of

                           time on this document and you said with the

                           exception of two of the columns, the rest of this

                           would have been transmitted by your dialing

                           company over to Royal Seas during the time that

                           it was transferred, correct?

                     A     That's correct.

              MR. BACKMAN:         Object to form.

              573    Q     Okay.    So that means that the dialing company



                                                                               116
Case 3:17-cv-00986-BAS-AGS Document 132-2 Filed 03/04/20 PageID.5113 Page 135 of
                                      169



                           sent in, in this case of Mr. Fernandez, sent the

                           name and the address and zip over to Royal Seas,

                           correct?

              MR. BACKMAN:         Object to form.   Where is the address?    Are

                           you still looking at Exhibit 10?

              MR. BACON:      Well, it's a blank field, but I'm looking

                           at --

              MR. BACKMAN:         Okay, I just want to be accurate, are you

                           referring to exhibit 10?

              MR. BACON:      I'm referring to Exhibit 10, Jeff.       Please

                           stop interrupting my questioning.

              MR. BACKMAN:         Okay.   I keep making my objections.

                     A     Yes, some of this information would have been

                           API'd from the dialer into Royal Seas.       That's

                           right.

              MR. BACON:

              574    Q     Right, so, is it your position that the data

                           that's contained in here that would have been

                           API'd over to Royal Seas, didn’t come from the

                           opt-in data?

              MR. BACKMAN:         Object to form.

                     A     I don't know what Royal Seas does on their end

                           after we send them the data.     I don't know if

                           they alter the data.      If they have the ability to

                           alter the data.     So, I don't know -- I can't say

                           for certain that all this information in here is



                                                                                 117
Case 3:17-cv-00986-BAS-AGS Document 132-2 Filed 03/04/20 PageID.5114 Page 136 of
                                      169



                           exactly how we sent it over to Royal Seas.

              MR. BACON:         Why don't we take a two-minute break?

                     (PROCEEDINGS ADJOURNED AT 12:20 P.M.)

                     (PROCEEDINGS RESUMED AT 12:31 P.M.) (Video 4 Begins)

              MR. BACON:

              575    Q     Okay, Mr. Grant, you understand that you're still

                           under oath?

                     A     I do.

              576    Q     Did you speak to anybody during the break?

                     A     No.

              577    Q     I'm going to mark this as Exhibit 13.       This is a

                           copy of your affidavit in the Supreme Court of

                           British Columbia action that says that you've --

                           this is dated January 15th, 2020.
                           (AFFIDAVIT OF JOSHUA GRANT DATED JANUARY 15, 2020

                           MARKED EXHIBIT 13 FOR IDENTIFICATION)

              MR. BACON:     Thank you.

              578    Q     So, I'm sure you've seen this before.       Is that
                           accurate?

                     A     Yes.

              579    Q     Who drafted this document?

                     A     I did with my attorney.

              580    Q     Which attorney?

                     A     Eric Allen and Canadian counsel up here.       I can't

                           remember his last name -- first name Clark.

              581    Q     Did Mr. Backman have any involvement in the



                                                                                 118
Case 3:17-cv-00986-BAS-AGS Document 132-2 Filed 03/04/20 PageID.5115 Page 137 of
                                      169



                          drafting of this document?

                     A    Not to my knowledge.

              582    Q    Let's go -- we've talked about a lot of this

                          stuff.    Let's go to the second page, at the

                          bottom right above paragraph 9 it says:

                               "Prospects cannot determine which calls

                               were made on behalf of Royal."

                          Do you see that?

                     A    I do see that.

              583    Q    Okay, so, without looking at this, in your own

                          words tell me why that is the case?

                     A    I would have to read the full statement before

                          I'm going to answer that.      Where, where that's

                          the full --

              584    Q    Right, but I'm asking you for your own

                          independent knowledge, without referencing your

                          declaration, I want you to tell me why can your

                          company not identify what calls were made on

                          behalf of Royal Seas Cruises?

                     A    The only calls that we can accurately say were

                          made on behalf of Royal are calls that we

                          transferred to them.

              585    Q    Okay.    So you can accurately determine some of

                          the calls that were made on behalf of Royal Seas

                          Cruises, correct?

                     A    The transferred calls, that's correct.



                                                                               119
Case 3:17-cv-00986-BAS-AGS Document 132-2 Filed 03/04/20 PageID.5116 Page 138 of
                                      169



              586    Q    Okay.   And for the non-transferred calls, why is

                          it the case that you can't determine which calls

                          were made on behalf of Royal Seas Cruises?

                     A    Because I don't have a way to see which outbound

                          calls the Royal Seas offer was presented on, or

                          not presented on.

              587    Q    Now again, I want to go off your memory and then

                          we're going to go through this too.       I just want

                          your, your own words, just based on your being

                          the president of this company, just looking at

                          this stuff and obviously taking it seriously,

                          just what you understand to be the case.        Why is

                          it that there's no information or data that you

                          could attribute a particular call to being made

                          on behalf of Royal Seas Cruises versus a

                          different client of your business?

                     A    I'm not aware of anything in the system that can

                          do that.    I didn't create the system, so I'm not

                          sure why it's set up that way, but that's the way

                          that it's set up.

              588    Q    Factually speaking, did you make certain calls

                          that were on behalf of Royal Seas Cruises, aside

                          from the transfers that we know about?        Were

                          there certain calls that were definitively made

                          from an objective standpoint, if you knew all the

                          facts, on behalf of Royal Seas Cruises or not?



                                                                               120
Case 3:17-cv-00986-BAS-AGS Document 132-2 Filed 03/04/20 PageID.5117 Page 139 of
                                      169



              MR. BACKMAN:      Object to form.

                     A    Again, we had many different versions of scripts

                          that we were using.     I can't recall if any calls

                          were made solely on the behalf of Royal Seas or

                          if they were only included in a down-sell, cross-

                          sell, up-sell type of script.

              589    Q    You would agree with me that we do have data that

                          you've produced that has a campaign in it that

                          would have been run for a particular group of

                          leads, right?    So you could identify which

                          campaign a call was placed under -- is that

                          accurate?

              MR. BACKMAN:      Object to form.

                     A    Again, that campaign idea was created by the

                          dialer system.    I'm not sure what they're using

                          that information to reference to.

              590    Q    Well, we talked about it earlier.       You said that

                          a campaign would be run for a particular block of

                          leads, using a particular script and in

                          accordance with the instructions that you would

                          give your dialing company for that campaign.         We

                          had a whole discussion about that.       So are you

                          changing your testimony?

              MR. BACKMAN:      Object to form.

                     A    I'm not saying I'm changing my testimony.        I need

                          to -- ask me the question again to see if I can



                                                                                121
Case 3:17-cv-00986-BAS-AGS Document 132-2 Filed 03/04/20 PageID.5118 Page 140 of
                                      169



                          understand.

              591    Q    There's a line of data in -- or a column of data

                          in the database that was produced by Prospects DM

                          to our office, that identifies a campaign ID for

                          a particular campaign that was run by your

                          dialing platform.

              MR. BACKMAN:        Object to form.

                     A    I've looked at multiple documents today, so

                          again, I want to make sure that I can give you an

                          honest answer.    Can you point out?

              592    Q    Exhibit 9.    Campaign.

                     A    Okay.

              593    Q    Remember going over this?

                     A    I do.    I'm just looking for the campaign field.

                          Okay.

              594    Q    Okay.    So, there's data in the 600 million calls

                          database that you produced to us that shows which

                          campaign a particular call was placed under,

                          correct?

              MR. BACKMAN:        Object to form.

                     A    Yes.    And I do recall talking about that earlier,

                          and I believe I said that isn't generated from my

                          company.     I don't know what the, I believe what I

                          said was "I'm not sure what that means" when you

                          asked me that.

              595    Q    How many companies were using the same script as



                                                                               122
Case 3:17-cv-00986-BAS-AGS Document 132-2 Filed 03/04/20 PageID.5119 Page 141 of
                                      169



                          Royal Seas Cruises during the December 2016 to

                          December 2017 time period?

              MR. BACKMAN:      Object to form.

                     A    I don't know.

              596    Q    How would you go about finding the answer out to

                          that if you wanted to?

              MR. BACKMAN:      Object to form.

                     A    I don't believe I could go back and see any

                          legacy data that would tell me that.

              597    Q    But you have contracts with companies that are

                          clients of yours, right?

                     A    I do, yes.

              598    Q    And those companies presumably are involved in

                          approving the scripts, just like Royal Seas'

                          contract says they are?

              MR. BACKMAN:      Object to form.

                          Is that generally the case with most companies

                          that you do business with?

                     A    No.

              MR. BACKMAN:      Object to form.

              599    Q    They don't have any involvement in the scripts?

                     A    No.

              600    Q    They don't even know what's being said to

                          potential leads that are being called on their

                          behalf?

                     A    No.   Typically we're giving a guideline of



                                                                               123
Case 3:17-cv-00986-BAS-AGS Document 132-2 Filed 03/04/20 PageID.5120 Page 142 of
                                      169



                          qualifying questions that the lead would have to

                          answer to be qualified, but the rest of the

                          script is left up to our marketing company

                          typically.

              601    Q    Okay.    But you have to follow some sort of

                          guidelines, so there's only, there are only

                          certain companies for which you would use the

                          same script, where those guidelines wouldn't

                          conflict with each other?      Wouldn't you agree

                          with that?

              MR. BACKMAN:        Object to form.

                     A    Not all of our scripts would have contained all

                          of our clients, if that's what you're asking.

              602    Q    Let me ask you a different question.        How many

                          scripts do you have in place right now against

                          all -- across all clients?

                     A    I'm not sure of the answer to that.

              603    Q    Give me an estimate?

                     A    I'm not going to give you an estimate.        I'm not

                          sure on the answer.

              604    Q    Do you have any knowledge as to approximately how

                          many scripts you have in place at any given time?

                          Let's say at any time over the last five years?

                     A    No, it just could be multiple versions and it

                          changes.    It could change on a daily basis.       It

                          could change weekly.      It could change monthly.



                                                                                 124
Case 3:17-cv-00986-BAS-AGS Document 132-2 Filed 03/04/20 PageID.5121 Page 143 of
                                      169



                          And again, we don't track that data, how many

                          scripts we're using at any given time.

              605    Q    Do you keep drafts of your old scripts?

                     A    We might have some drafts of certain scripts.

              606    Q    Do you provide those scripts to your dialing

                          company?

                     A    We would have provided the scripts to the dialing

                          company, yeah.

              607    Q    Okay.    And you, presumably you'd have to e-mail

                          that to them, right?

                     A    E-mail them or someone from our team would

                          transmit them electronically sometimes, yeah.

              608    Q    Would there be a record of that?

                     A    Possibly there's a record of it somewhere.

              609    Q    So you could go back and you could figure out

                          when you had what scripts in place for your

                          dialing company by looking back through your e-

                          mails?    That'd be one way, right?

                     A    Possibly.

              610    Q    Right.    But as you sit here right now, you have

                          absolutely no idea how many scripts were in place

                          during the class period, how many clients were

                          using the same script as Royal Seas; you don't

                          know any of that stuff?

              MR. BACKMAN:        Object to form.

                     A    We're going back a couple of years now.        I don't



                                                                               125
Case 3:17-cv-00986-BAS-AGS Document 132-2 Filed 03/04/20 PageID.5122 Page 144 of
                                      169



                          remember those types of details from a couple of

                          years ago.    Nor would there be any reason for me

                          to keep track of that.      It's not part of our

                          business standard.

              611    Q    You have a pending class action lawsuit that

                          involves calls that were placed by the company

                          that you hired through your contract with Royal

                          Seas.    You haven't at any time over the last

                          three years gone back and tried to figure out

                          what happened during that time period with

                          respect to the leads that were used and dialed on

                          behalf of Royal Seas Cruises?

              MR. BACKMAN:        Object to form.

                     A    I have went back for anything that we were asked

                          for, and that's the work that I did.        I was, I'm

                          -- exactly what I was asked for, that's what I

                          went back and searched for.

              612    Q    So, how do you know that Prospects cannot

                          determine which calls are made on behalf of Royal

                          Seas if you don't even know whether the script

                          that was in place was used for more than one

                          company, or whether the campaigns that were run

                          involved more than one company, and you haven't

                          done any research into that?      How do you actually

                          know that what you're testifying here is

                          accurate?



                                                                               126
Case 3:17-cv-00986-BAS-AGS Document 132-2 Filed 03/04/20 PageID.5123 Page 145 of
                                      169



              MR. BACKMAN:      Object to form.

                     A     Because the only way for us to identify -- as I

                           said earlier -- per client, is based on calls

                           transferred to the client.     That's how we track

                           our data.

              613    Q     Name for me one other company besides Royal Seas

                           that was using the same script as them during the

                           class period?

              MR. BACKMAN:      Object to form.

              MR. ALLEN:      I'll object on the basis of relevance, even

                           under the liberal standard in deposition.       I

                           don't think the name of any separate client is

                           relevant, but you can answer if you want, Josh.

              MR. BACON:      It's highly relevant.

                     A     I'm not going to name any of my other clients.

              614    Q     Why not?    This is under, we can put this under

                           confidential protective order for purposes of

                           your answer.    You know, I'm not looking to bring

                           any of your other clients into this case or

                           impede in any way on your private corporate

                           affairs, I just want to know the veracity of this

                           line of reasoning that you've got in your

                           declaration and I think that, you know, at the

                           very least you should be able to identify at

                           least one company that you think would

                           corroborate from a data perspective your position



                                                                               127
Case 3:17-cv-00986-BAS-AGS Document 132-2 Filed 03/04/20 PageID.5124 Page 146 of
                                      169



                           on this.

                     A     Well, I know there was multiple companies that

                           would have been in various scripting, but I'm not

                           going to name any of our other clients past or

                           present.   At least, I'm here to talk about Royal

                           Seas Cruises.   I'll answer any question as it has

                           to do with Royal Seas Cruises, but not to any

                           other client that is not named in this case.

              615    Q     I'll go on an under seal, attorney's eyes only

                           line of reasoning and have the court reporter

                           designate your answer confidential, highly

                           confidential pursuant to the protective order

                           to only be filed under seal and not to be shared

                           with anybody but the attorneys in this action.          I

                           don't think -- I think that would ameliorate any

                           issue that you have with respect to privacy or

                           confidentiality concerns.     If I were to do that,

                           would you be willing to answer my question?

              MR. ALLEN:      I want to make sure I understand your question

                           so I can advise Mr. Grant, right?      Are you asking

                           him to name at least one client for whom the same

                           or similar scripts would have been used ever?           Or

                           are you saying during the class period or what?

              MR. BACON:      Well, the variations of that question will be

                           answered if we can agree in principle that he can

                           answer it.   But all I'm trying to do is figure



                                                                               128
Case 3:17-cv-00986-BAS-AGS Document 132-2 Filed 03/04/20 PageID.5125 Page 147 of
                                      169



                           out what steps he took to actually think about

                           the issues that he testifies to under oath in

                           these various paragraphs under this section we're

                           talking about, starting on page 2 and ending on

                           page 4.   And I think I'm entitled to ask these

                           questions.   He hasn't had a good recollection of

                           several things during today's deposition and I

                           want to understand if he's speculating on this

                           topic or not?   So if --

              MR. ALLEN:      What if he's got a client now that he knows

                           the name of and he's still using a similar

                           script?   Are you asking for the name of a current

                           client that might not have even been the name of

                           a client back then?

              MR. BACON:      No, I'm asking about things that happened

                           during the class period that would help us narrow

                           down the data in a meaningful fashion and figure

                           out if there's a way to identify the broader

                           class.    And if there's not, then there's not.

                           But I have to exhaust that possibility.

              MR. ALLEN:      I'm obviously okay with him answering

                           questions about approximately how many other

                           clients would have been part of that general

                           group or campaign at the time.

              MR. BACON:      He already said he didn't remember that.        So I

                           need some more specific line of questioning on



                                                                               129
Case 3:17-cv-00986-BAS-AGS Document 132-2 Filed 03/04/20 PageID.5126 Page 148 of
                                      169



                           this topic.

              MR. ALLEN:      Right.     I'm okay if you ask him to answer.

              MR. BACON:      I asked him that, he said he couldn't

                           remember.   So, I'm asking you to let me ask

                           something under seal where we can probe into this

                           a little more.    Which I think is a fair request.

              MR. ALLEN:      Josh, I'm okay if you remember back that far

                           and want to remember a name of a client that was

                           part of that campaign group back then.       Then I'm

                           okay if you are.

                     A     Again, I, I don't want to try and name certain

                           clients that we would have been doing business

                           with specifically between those time periods,

                           because I can't remember for certain.       I can give

                           an example of other travel offers that we would

                           have presented, or other types of offers, if that

                           would help?

              MR. BACON:

              616    Q     Do you want to go under seal for any of this

                           stuff, so that you, I don't ask you anything that

                           impedes your -- I'm not trying to invade your

                           company's private business affairs.      I'm just

                           trying to ask questions and get information. So,

                           do you want to go under seal for any of these

                           questions or are you okay testifying openly?

                     A     I'm okay testifying openly about other types of



                                                                               130
Case 3:17-cv-00986-BAS-AGS Document 132-2 Filed 03/04/20 PageID.5127 Page 149 of
                                      169



                           offers that we would have been running so that

                           you can understand other types of -- what else

                           could have been happening on those calls but I'm

                           not -- I don't want to give clients' names up but

                           you're asking me to go a back couple years from

                           now and say which clients we were working with.

                           I don't know.

              617    Q     Well, if you don't know then why did you say

                           under oath that you can't determine which calls

                           were made on behalf of Royal Seas?      Do you in

                           fact remember -- as you sit here right now, do

                           you have in your mind the name of a client who

                           you know with certainty you were running the same

                           script for on the same dialing campaigns as Royal

                           Seas during the class period?

              MR. BACKMAN:         Object to form.

                     A     I don't recall the name of any specific client.

                           I know that we were running multiple clients, we

                           always have ran multiple clients.      Before we

                           started doing business with Royal Seas and

                           throughout the relationship we had with Royal

                           Seas.

              MR. BACON:

              618    Q     How many companies were on the same campaigns as

                           Royal Seas during the time period of November,

                           2016 to December, 2017?



                                                                               131
Case 3:17-cv-00986-BAS-AGS Document 132-2 Filed 03/04/20 PageID.5128 Page 150 of
                                      169



              MR. BACKMAN:         Form.

                     A     I'm not sure of the exact number.

              MR. BACON:

              619    Q     Give me your best estimate.

                     A     I don't know an estimate.

              MR. ALLEN:       Josh, it's Derek Allen, I would encourage you

                           to really think hard and give your best estimate,

                           the very best you can even if it takes a moment

                           to reflect.

                     A     Okay.     Typically it would be anywhere from three

                           upwards to eight different companies at any

                           different time on a call.     We wouldn't be running

                           all of our clients on the same call.

              MR. BACON:

              620    Q     When you run a -- okay, well, explain that last

                           thing you just said.      You wouldn't be running all

                           your clients on the same call, what do you mean

                           by that?

                     A     Yeah, well, if -- we wouldn't run upwards to 24

                           different offers on the same call.

              621    Q     Mm-hmm.    If you make a single call, let's just

                           talk about one phone call.     If you make one phone

                           call to one consumer using one script, how many

                           clients is that call being made on behalf of at

                           that time?

              MR. BACKMAN:         Object to form.



                                                                               132
Case 3:17-cv-00986-BAS-AGS Document 132-2 Filed 03/04/20 PageID.5129 Page 151 of
                                      169



                     A     It could be anywhere from one, depending on the

                           script that would be used or it could be upwards

                           to many.   It could be upwards to seven, eight,

                           and I'm estimating on the upwards, but it could

                           be made on behalf of one client or many clients.

              MR. BACON:

              622    Q     How is the determination made during the call as

                           to which one of those clients, if there are more

                           than one, the call is transferred to?

                     A     Based on the set of qualifying questions that we

                           would have in place.      We would run through a set

                           of qualifying questions in an order that,

                           depending on the responses from the lead,

                           whichever offer they qualified for, we would

                           live-transfer the lead to that client.

              623    Q     Okay, but if the scripts are the same for those

                           calls across multiple clients -- as we just

                           talked about, right?      Or am I misunderstanding

                           that?

              MR. BACKMAN:         Object to form.

                     A     Certain scripts would be identical and there's

                           been multiple variations of scripts that we have

                           used over the years.

              MR. BACON:

              624    Q     So if the script is identical, how do you

                           determined which client to send it to?



                                                                                133
Case 3:17-cv-00986-BAS-AGS Document 132-2 Filed 03/04/20 PageID.5130 Page 152 of
                                      169



                     A    Based on a weighting system.      So, for example, if

                          we're calling for a home improvement product and

                          the consumer answers that they need a new set of

                          windows, we may transfer that call to a windows

                          partner, a home improvement partner.        If they

                          don't answer that they need new windows, we would

                          present another offer to them.       If they're not

                          interested in that we present another offer, for

                          example, we go down the pipe until they -- with

                          the hope that they answer, "Yes," that they're

                          interested in one of those offers and live

                          transfer the call to whatever client that fell

                          into.

              625    Q    How many cruise companies were you doing business

                          with in the November, 2016 to December, 2017 time

                          period?

                     A    I'm not sure how many cruise clients.        I know

                          that we had multiple travel partners, some of

                          them own resorts and some of them were cruise

                          clients.

              626    Q    How many that fall into that same general

                          category you just described?

                     A    I don't know the exact number.       It would be maybe

                          a handful.

              627    Q    The three to eight range sound about right as an

                          estimate or more or less?



                                                                                134
Case 3:17-cv-00986-BAS-AGS Document 132-2 Filed 03/04/20 PageID.5131 Page 153 of
                                      169



                     A    Yeah, it would -- that's a fair estimate, three

                          to eight.

              628    Q    Okay, and do you remember who any of them are?

                          I'm not going to ask you to tell me who they are

                          but do you have a specific memory that you can

                          think of right now that you're like, "I know they

                          were one of them"?

                     A    I know different names of companies that we have

                          worked with in the past in the travel industry.

                          I don't know for certain today which ones we were

                          working for in the date ranges that we're talking

                          about.

              629    Q    How would you go about figuring that out?

                     A    I would have to do some research on my end to see

                          who we were working with during those periods.

              630    Q    How would you do that?

                     A    By trying to go back and find agreements or

                          documentation from those clients during those

                          time periods.

              631    Q    Did you do that before you assisted in the

                          drafting of this declaration?

                     A    I didn't go back for specific travel partners

                          that we were working with but I know that during

                          this time period we would have been running

                          multiple offers because Royal Seas was not our

                          only client and has never been our only client.



                                                                               135
Case 3:17-cv-00986-BAS-AGS Document 132-2 Filed 03/04/20 PageID.5132 Page 154 of
                                      169



              632    Q     In paragraph 15, which is on page 4 --

                     A     I'm here.

              633    Q     -- you offered to give me the very underlying opt

                           in data that I just asked for and that your

                           counsel said he wouldn't produce to us.        So will

                           you reconsider that request?

              MR. BACKMAN:         Object to form.

              MR. ALLEN:       Which paragraph?      I'm sorry, Adrian.

              MR. BACON:       Paragraph 15.

                     A     I'll get with my counsel and what they recommend

                           we do we'll do.    I mean, I'm not prepared to say

                           I will or I won't today.

              634    Q     But here you say Prospects could provide the

                           petitions with a larger set of opt-in consent

                           data relating to leads obtained from these two

                           websites.   So you could do it and you believe

                           that it's not relevant for the reasons you

                           identified below but we disagree and we think

                           it's highly relevant.     So I would make a strong

                           urge to your counsel and you to have a discussion

                           on this issue since you've said that it could be

                           produced.

                     A     Okay.

              635    Q     Okay?   And --

              MR. BACKMAN:         Object to form.   That was a question?

              MR. ALLEN:       Yes, and I'll object to the extent you're



                                                                               136
 Case 3:17-cv-00986-BAS-AGS Document 132-2 Filed 03/04/20 PageID.5133 Page 155 of
                                       169



11

22

33

44

55

66

77

88

99
10
10
11
11
12
12
13
13
14
14
                    EXHIBIT D
15
15
16
16
17
17
18
18
19
19
20
20
21
21
22
22
23
23
24
24
25
25
26
26
27
27
28
28
Phonenumber     URL                   IPaddress        Actdate         Firstname   Lastname
   2012009430    diabeteshealth.info   64.155.54.17      17Ͳ02Ͳ109:16    CRISTINA     REYES
   2012064603    diabeteshealth.info   19.33.206.105     17Ͳ03Ͳ0514:13   LOU          CONFORTINI
   2012070632    diabeteshealth.info   192.197.199.175   17Ͳ09Ͳ280:11    robin        roble
    2012073823   diabeteshealth.info   174.57.41.41      17Ͳ01Ͳ2912:17   Nyree        Padilla
    2012075182   diabeteshealth.info   208.167.239.238   17Ͳ05Ͳ112:38    Everett      Johnson
    2012076281   diabeteshealth.info   166.182.80.121    17Ͳ04Ͳ060:01    KEVIN        WALDON
    2012135684   diabeteshealth.info   71.53.114.251     17Ͳ06Ͳ213:44    LISA         BURROUGHS
    2012140447   diabeteshealth.info   64.86.45.17       17Ͳ07Ͳ1510:52   george       christiano
    2012140447   diabeteshealth.info   64.86.45.17       17Ͳ07Ͳ1510:52   george       christiano
    2012141147   diabeteshealth.info   67.143.226.90     17Ͳ04Ͳ0815:15   ZANIFA       PYNDUS
    2012141388   diabeteshealth.info   72.232.137.246    17Ͳ02Ͳ2611:52   D            Thanjan
    2012143720   diabeteshealth.info   64.34.145.7       17Ͳ04Ͳ170:12    Narciso      Merciadez
    2012147839   diabeteshealth.info   72.20.18.205      17Ͳ01Ͳ258:03    leonard      clarke
   2012149845    diabeteshealth.info   206.182.126.128   17Ͳ07Ͳ0514:11   Cesare       Sottile
    2012170178   diabeteshealth.info   18.43.197.77      17Ͳ02Ͳ0913:14   Stephen      Hartman
    2012181168   diabeteshealth.info   63.250.172.156    17Ͳ07Ͳ2114:39   fred         barskaia
    2012183257   diabeteshealth.info   200.12.224.2      17Ͳ02Ͳ1914:42   Janine       Powlis
                                                                                                                                          169




    2012184924   diabeteshealth.info   192.108.251.192   17Ͳ04Ͳ044:19    jack         shapiro
    2012186324   diabeteshealth.info   204.45.246.50     17Ͳ07Ͳ137:45    Dan          Reusch
    2012200736   diabeteshealth.info   108.62.235.33     17Ͳ04Ͳ043:51    Lefko        Vafides
    2012200907   diabeteshealth.info   192.152.46.254    17Ͳ07Ͳ3113:31   Ayumi        Kishida
    2012202013   diabeteshealth.info   63.214.229.42     17Ͳ04Ͳ204:52    Renee        Asiel
    2012202013   diabeteshealth.info   63.214.229.42     17Ͳ04Ͳ204:52    Renee        Asiel
                                                                                                    Case 3:17-cv-00986-BAS-AGS Document 132-2 Filed 03/04/20 PageID.5134 Page 156 of
Email
12717957@noemail.com
lpac33@msn.com
george.morgan@concentric.net
padillny@gmail.com
everett.johnson@verizon.net
lancey664@yahoo.com
lisaburroughs@optonline.net
gchristiano@msn.com
gchristiano@msn.com
zanifap@hotmail.com
dthanjan@ipa.net
nmerciadez@cox.net
leonard.clarke@yahoo.com
cesares@cs.com
edwsolhartman@gmail.com
fbarskaia@cs.com
jpowlis@earthlink.net
                                                                     169




jshealth@aol.com
dan.reusch@yahoo.com
lvafides@hotmail.com
ayumik@yahoo.com
reneea@angelfire.com
reneea@angelfire.com
                               Case 3:17-cv-00986-BAS-AGS Document 132-2 Filed 03/04/20 PageID.5135 Page 157 of
 Case 3:17-cv-00986-BAS-AGS Document 132-2 Filed 03/04/20 PageID.5136 Page 158 of
                                       169



11

22

33

44

55

66

77

88

99
10
10
11
11
12
12
13
13
14
14
                    EXHIBIT E
15
15
16
16
17
17
18
18
19
19
20
20
21
21
22
22
23
23
24
24
25
25
26
26
27
27
28
28
TELEPHONE    FIRSTNAME     LASTNAME      TRANSFERDATE
7184512154   LYMA           MACK             1/10/201710:02
7572972479   GWENDOLYN      KIDD             1/10/201710:02
4434657926   CHRISTINE      POLLOCK          1/10/201710:02
7069809789   ANGEL          DALTON           1/10/201710:03
2672316710   LAURIE         MILLER           1/10/201710:03
2012187240   BRIAN          BARRY            1/10/201710:03
4105044450   TANYA          VICARINI         1/10/201710:03
7068575777   BILL           KOONCE           1/10/201710:03
8284488050   TRUDY          BILLS            1/10/201710:03
2023518264   BANTU          OPIOTENNIONE     1/10/201710:04
3182059334   KAREN          TRAMIEL          1/10/201710:04
8606334031   EDWIN          LOMERSON         1/10/201710:04
9186375359   DAVID          RBERRY          1/10/201710:04
6147353870   VALERIE        DAVIS            1/10/201710:04
7329002484   MARSHELLA      EATO             1/10/201710:04
2569751613   LARRY          COTTEN           1/10/201710:05
8166824110   DONNA          HARRIS           1/10/201710:05
                                                                                                     169




2022649772   KENNETHDALE   BRISTOW          1/10/201710:05
4014659956   DAN            KEOUGH           1/10/201710:05
3045257076   PEGGY          MCCOLLINS        1/10/201710:05
                                                               Case 3:17-cv-00986-BAS-AGS Document 132-2 Filed 03/04/20 PageID.5137 Page 159 of
 Case 3:17-cv-00986-BAS-AGS Document 132-2 Filed 03/04/20 PageID.5138 Page 160 of
                                       169



11

22

33

44

55

66

77

88

99
10
10
11
11
12
12
13
13
14
14
15
15
16
16                   EXHIBIT F
17
17
18
18
19
19
20
20
21
21
22
22
23
23
24
24
25
25
26
26
27
27
28
28
source_file           id          outbound_lead_id    metrix_couchdb_id                  status_original    status_final     dial_start
oll_165_archive.csv     663881887         440802271   038ca52a19ba439b4bdb3d220b6a94b5                  0              10      1/9/201718:04
oll_165_archive.csv     826401574         440802271   9be10ccee18d70450f5bef8f9a437297                 10              50     2/25/201711:43
oll_165_archive.csv    1325912974         440802271   d90f0438aace2fd403dfd8abe0b56186                 50              10     5/27/201710:01
oll_165_archive.csv    1329812056         440802271   6290109ecd2032605b23d6e10aca9066                 10              50      5/30/20179:19
oll_165_archive.csv    2095073094         440802271   725c3a39f179961b12b51186b2f4b1ee                 50              30      8/30/20179:28
oll_165_archive.csv    2137762417         440802271   2e207014042a307467f3ec096f47f51d                 30              30      9/5/201715:03
oll_206_archive.csv      48278490         440802271   bd3b32283a63c1dfa067222fc55c8d92                 30              30     9/13/201711:05
oll_206_archive.csv      91175979         440802271   7c75f9b92dee6d3c2beaa0b6f505c9ca                 30              10     9/19/201711:20
oll_165_archive.csv     110891119         440802271   a7305f46102475adf2126bddd7dca1cb                 10              10      9/21/20179:25
oll_165_archive.csv     134839863         440802271   309f1992b67eb04a71f24bf73ea7998d                 10              13      9/25/20179:51
oll_165_archive.csv     161217934         440802271   f86784460633c28e091170044f33a44f                 13              10     9/27/201713:11
oll_165_archive.csv     180705413         440802271   aef8d41f17088b91ae1ac444d8e52f8a                 10              10      9/29/20179:47
oll_165_archive.csv     202868119         440802271   977127291aed23edd968e8ab2365cc35                 10              13     10/2/201717:35
oll_206_archive.csv     241285543         440802271   7db716459c6d02d3e02ef766599c5e81                 13              13     10/6/201710:22
oll_206_archive.csv     253185250         440802271   964af14addd9d36c3c753a227c97e759                 13                3    10/7/201714:59
oll_206_archive.csv     256685025         440802271   ab85a6fa34d8ed3a95987395143ffbb0                  3              10     10/9/201711:32
                                                                                                                                                                                      169
                                                                                                                                                Case 3:17-cv-00986-BAS-AGS Document 132-2 Filed 03/04/20 PageID.5139 Page 161 of
dial_end           created_at         updated_at       outbound_lead_group_id    campaign_id    cc_agent                dial_time
  1/9/201718:06     1/9/201718:04     1/9/201718:06                       844          165                             1.48E+15
 2/25/201712:24    2/25/201711:43    2/25/201712:24                       844          165   Naveen3@165               1.49E+15
 5/27/201710:04    5/27/201710:01    5/27/201710:04                       844          165                             1.50E+15
  5/30/20179:28     5/30/20179:19     5/30/20179:28                       844          165   cruise161@165             1.50E+15
  8/30/20179:32     8/30/20179:28     8/30/20179:32                       844          165   cruise23@165              1.50E+15
  9/5/201715:07     9/5/201715:03     9/5/201715:07                       844          165   cruisegiri123@165         1.50E+15
 9/13/201711:08    9/13/201711:05    9/13/201711:08                       844          206   4400057@206               1.51E+15
 9/19/201711:23    9/19/201711:20    9/19/201711:23                       844          206                             1.51E+15
  9/21/20179:27     9/21/20179:25     9/21/20179:27                       844          165                             1.51E+15
  9/25/20179:53     9/25/20179:51     9/25/20179:53                       844          165   cruisesushmitha01@165     1.51E+15
 9/27/201713:17    9/27/201713:11    9/27/201713:17                       844          165                             1.51E+15
  9/29/20179:50     9/29/20179:47     9/29/20179:50                       844          165                             1.51E+15
 10/2/201717:38    10/2/201717:35    10/2/201717:38                       844          165   cruise187@165             1.51E+15
 10/6/201710:26    10/6/201710:22    10/6/201710:26                       844          206   kar66@206                 1.51E+15
 10/7/201715:01    10/7/201714:59    10/7/201715:01                       844          206                             1.51E+15
 10/9/201711:35    10/9/201711:32    10/9/201711:35                       844          206                             1.51E+15
                                                                                                                                                                           169
                                                                                                                                     Case 3:17-cv-00986-BAS-AGS Document 132-2 Filed 03/04/20 PageID.5140 Page 162 of
answer_time bridge_time hangup_time     sip_gateway   switch        channel_uuid                           hangup_cause
    1.48E+15                 1.48E+15   247talk3      pdͲdialer06   b723255bͲfa6cͲ45caͲ80efͲ5522aaa8addb   SUBSCRIBER_ABSENT
    1.49E+15                 1.49E+15   247talk1      pdͲdialer06   13143eccͲ4b2bͲ415bͲ9bfeͲb8bad9c5db20   NORMAL_CLEARING
    1.50E+15                 1.50E+15   247talk2      pdͲdialer06   4a015df3Ͳ5979Ͳ4308Ͳa40aͲ639d059072fe   SUBSCRIBER_ABSENT
    1.50E+15                 1.50E+15   247talk3      pdͲdialer03   12ac432dͲe737Ͳ40c8Ͳ8ad6Ͳ13233577a4d6   NORMAL_CLEARING
    1.50E+15     1.50E+15    1.50E+15   png1          pdͲdialer09   ac19186dͲdf7cͲ4d6dͲa70aͲa2cb16ece6d2   NORMAL_CLEARING
    1.50E+15     1.50E+15    1.50E+15   icon1         pdͲdialer21   f5567814Ͳ3232Ͳ4497Ͳb7a4Ͳf00c85c89d58   NORMAL_CLEARING
    1.51E+15     1.51E+15    1.51E+15   magna1        pdͲdialer29   4168949dͲaf63Ͳ44fbͲb0a0Ͳ3b1ec12f57ad   NORMAL_CLEARING
    1.51E+15                 1.51E+15   impact1       pdͲdialer14   daf914cbͲ3cd5Ͳ402cͲ840cͲ43b99a01846e   SUBSCRIBER_ABSENT
    1.51E+15                 1.51E+15   touch2        pdͲdialer06   d8c0a62cͲdf8dͲ4738Ͳa14bͲ254096ab8699   SUBSCRIBER_ABSENT
    1.51E+15     1.51E+15    1.51E+15   247talk3      pdͲdialer24   5b81ffadͲ1f1fͲ4be3Ͳaa1cͲ725f5596de2f   NORMAL_CLEARING
    1.51E+15                 1.51E+15   247talk1      pdͲdialer32   c1eaaff0Ͳ1313Ͳ4f08Ͳb976Ͳ2df1d647894a   SUBSCRIBER_ABSENT
    1.51E+15                 1.51E+15   png1          pdͲdialer14   f477d9efͲf88bͲ4d95Ͳ8c84Ͳ78fdea7bbeb2   SUBSCRIBER_ABSENT
    1.51E+15     1.51E+15    1.51E+15   impact1       pdͲdialer12   6fb449d6Ͳ1b25Ͳ4339Ͳ8507Ͳ2d8bf68c595d   NORMAL_CLEARING
    1.51E+15     1.51E+15    1.51E+15   impact1       pdͲdialer30   5c5c39cfͲ5e2bͲ4258Ͳbe5cͲ92784a3cddb8   NORMAL_CLEARING
    1.51E+15                 1.51E+15   touch2        pdͲdialer24   06435764Ͳb537Ͳ4a23Ͳ8b21Ͳecf364b8531f   NORMAL_CLEARING
    1.51E+15                 1.51E+15   echo2         pdͲdialer30   9bdcf4a9Ͳ4f29Ͳ4a89Ͳ8e86Ͳdc5ae9858003   SUBSCRIBER_ABSENT
                                                                                                                                                                     169
                                                                                                                               Case 3:17-cv-00986-BAS-AGS Document 132-2 Filed 03/04/20 PageID.5141 Page 163 of
attempts phone_number     caller_id    sip_hangup_disposition   foreign_id lead_created_at called_count
        1    6096380625   6098377382   send_bye                 001R                 16:45.7
        1    6096380625   6099616987   recv_bye                 001R                 16:45.7
        1    6096380625   6094693272   send_bye                 001R                 16:45.7
        2    6096380625   6094693268   recv_bye                 001R                 16:45.7
        1    6096380625   6092011704   send_bye                 001R                 16:45.7
        1    6096380625   6093736978   send_bye                 001R                 16:45.7
        1    6096380625   6093736981   send_bye                 001R                 16:45.7
        1    6096380625   6092011728   send_bye                 001R                 16:45.7
        1    6096380625   6094295330   send_bye                 001R                 16:45.7
        1    6096380625   6095725477   recv_bye                 001R                 16:45.7
        2    6096380625   6095245653   send_bye                 001R                 16:45.7
        1    6096380625   6095725481   send_bye                 001R                 16:45.7
        1    6096380625   6094295277   recv_bye                 001R                 16:45.7
        1    6096380625   6095245617   recv_bye                 001R                 16:45.7
        1    6096380625   6092011729   recv_bye                 001R                 16:45.7
        1    6096380625   6094295257   send_bye                 001R                 16:45.7
                                                                                                                                                169
                                                                                                          Case 3:17-cv-00986-BAS-AGS Document 132-2 Filed 03/04/20 PageID.5142 Page 164 of
 Case 3:17-cv-00986-BAS-AGS Document 132-2 Filed 03/04/20 PageID.5143 Page 165 of
                                       169



11

22

33

44

55

66

77

88

99
10
10
11
11
12
12
13
13
14
14
15
15
16
16                  EXHIBIT G
17
17
18
18
19
19
20
20
21
21
22
22
23
23
24
24
25
25
26
26
27
27
28
28
    Case 3:17-cv-00986-BAS-AGS Document 132-2 Filed 03/04/20 PageID.5144 Page 166 of
                                          169

Tom Wheeler

From:                Adrian Bacon
Sent:                Monday, March 2, 2020 12:31 PM
To:                  Jeffrey Backman; Abbas Kazerounian, Esq.
Cc:                  Todd Friedman; Matt Loker; Tom Wheeler; Brian Cummings; Khia Joseph; 38541_0019 _Royal Seas
                     Cruises_ Inc_ _ adv_ McCurley_ 21_1 E_Mail
Subject:             RE: McCurley v Royal Seas - Meet and Confer [IWOV-Active.FID11005533]


JeffandBrian,

Thiswillsummarizetheissuesraisedincall.

Irequestedwhetheryouwillopposeourrequesttodecertifythebroaderclasswhilenotrequestingdecertificationof
thesubclass.Youdeclinedtotellmewhetheryouwillopposeourrelief.Myunderstandingisthatyouhavenotyet
decidedwhetheryouwillrequestfulldecertificationinanoppositionorplantofileaseparatedecertificationmotionas
tothesubclass.Eitherway,Ineedtoknowbytomorrowbecausewearegoingtobefilingourmotionbythen.

IunderstandyoualsoplantofileadaubertmotionwithrespecttoMr.WeeksandMs.Petersonthesamefactual
groundsasthelastmotions,whichweredenied.Iunderstandyourpositionregardingtheprocedurebeingdifferentand
thefactthatMs.Petershasputforthasupplementalreport.Weopposethesemotions.

Finally,wediscussednextweek’sMSCandtheclassnotice.Youmadeacommentthatyoufeltitwasinappropriatethat
wesendnoticeoutpriortotheMSC,andthatwealsoactedinappropriatelyinseekingtocertifythisclassinthefirst
placeandthereafterunfairlyexpectingyour“corporateclient”topayamassiveclasssettlement.Youthenstarted
talkingaboutindividualresolution.Iobviouslydisagreewiththosesentiments.Weexpectyourclientgocometothe
MSCingoodfaithinthiscertifiedclass.

AdrianR.Bacon,Esq.
LAWOFFICESOFTODDM.FRIEDMAN,P.C.
Tel.(866)598Ͳ5042ext648
Fax(866)633Ͳ0228
www.toddflaw.com

From:AdrianBacon<abacon@toddflaw.com>
Sent:Monday,March2,20208:41AM
To:JeffreyBackman<Jeffrey.Backman@gmlaw.com>;AbbasKazerounian,Esq.<ak@kazlg.com>
Cc:ToddFriedman<tfriedman@toddflaw.com>;MattLoker<ml@kazlg.com>;TomWheeler
<twheeler@toddflaw.com>;BrianCummings<Brian.Cummings@gmlaw.com>;KhiaJoseph<Khia.Joseph@gmlaw.com>;
38541_0019_RoyalSeasCruises_Inc__adv_McCurley_21_1E_Mail<{F11005533}.Active@gmlaw.imanage.work>
Subject:Re:McCurleyvRoyalSeasͲMeetandConfer[IWOVͲActive.FID11005533]

I’mavailabletodayatnoonPST.Doesthatworkforyou?

GetOutlookforiOS

From:JeffreyBackman<Jeffrey.Backman@gmlaw.com>
Sent:Monday,March2,20206:17:25AM
To:AdrianBacon<abacon@toddflaw.com>;AbbasKazerounian,Esq.<ak@kazlg.com>
Cc:ToddFriedman<tfriedman@toddflaw.com>;MattLoker<ml@kazlg.com>;TomWheeler
                                                             1
    Case 3:17-cv-00986-BAS-AGS Document 132-2 Filed 03/04/20 PageID.5145 Page 167 of
                                          169
<twheeler@toddflaw.com>;BrianCummings<Brian.Cummings@gmlaw.com>;KhiaJoseph<Khia.Joseph@gmlaw.com>;
38541_0019_RoyalSeasCruises_Inc__adv_McCurley_21_1E_Mail<{F11005533}.Active@gmlaw.imanage.work>
Subject:RE:McCurleyvRoyalSeasͲMeetandConfer[IWOVͲActive.FID11005533]

IwasoutfromThursdayafternoonthroughtheweekend.Whattimeworkstoday?

PerhapsitmakessenseforyoualltomovetoenlargeyourdeadlinetosendoutNoticeuntilafterthemediation…tothe
extentthetimingofthatisaconcern.Wewouldn’topposethat.

JeffreyA.Backman,Esq.
Partner
200EastBrowardBoulevard
Suite1800
FortLauderdale,FL33301
TollFreeͲ(888)491Ͳ1120
DirectFaxͲ(954)213Ͳ0140
DirectDialͲ(954)734Ͳ1853
Email:jeffrey.backman@gmlaw.com
http://www.gmlaw.com





From:AdrianBacon<abacon@toddflaw.com>
Sent:Thursday,February27,20204:05PM
To:JeffreyBackman<Jeffrey.Backman@gmlaw.com>;AbbasKazerounian,Esq.<ak@kazlg.com>
Cc:ToddFriedman<tfriedman@toddflaw.com>;MattLoker<ml@kazlg.com>;TomWheeler
<twheeler@toddflaw.com>;BrianCummings<Brian.Cummings@gmlaw.com>;KhiaJoseph<Khia.Joseph@gmlaw.com>;
38541_0019_RoyalSeasCruises_Inc__adv_McCurley_21_1E_Mail<{F11005533}.Active@gmlaw.imanage.work>
Subject:RE:McCurleyvRoyalSeasͲMeetandConfer[IWOVͲActive.FID11005533]

Iwouldprefertomeetandconfertomorrowonourissue.Thisshouldnotbecontroversial.Pleasehaveoneofthe
otherthreeattorneysworkingonthismattermakethemselvesavailabletodiscusswithmetomorrow..Iamfreeany
timeexcept10Ͳ11PSTtomorrow.

Whatissueswouldyouliketomeetandconferwithusregarding?

AdrianR.Bacon,Esq.
LAWOFFICESOFTODDM.FRIEDMAN,P.C.
Tel.(866)598Ͳ5042ext648
Fax(866)633Ͳ0228
www.toddflaw.com[toddflaw.com]

From:JeffreyBackman<Jeffrey.Backman@gmlaw.com>
Sent:Thursday,February27,202012:34PM
To:AdrianBacon<abacon@toddflaw.com>;AbbasKazerounian,Esq.<ak@kazlg.com>
Cc:ToddFriedman<tfriedman@toddflaw.com>;MattLoker<ml@kazlg.com>;TomWheeler
<twheeler@toddflaw.com>;BrianCummings<Brian.Cummings@gmlaw.com>;KhiaJoseph<Khia.Joseph@gmlaw.com>;
38541_0019_RoyalSeasCruises_Inc__adv_McCurley_21_1E_Mail<{F11005533}.Active@gmlaw.imanage.work>
Subject:RE:McCurleyvRoyalSeasͲMeetandConfer[IWOVͲActive.FID11005533]


                                                           2
    Case 3:17-cv-00986-BAS-AGS Document 132-2 Filed 03/04/20 PageID.5146 Page 168 of
                                          169
I’moutofpockettherestofthisweek.MondayandTuesdayafternoonwork.Wehaveissueswe’dliketoconferonas
well.Letmeknowwhattimeworksbestoneitherofthosedates.

JeffreyA.Backman,Esq.
Partner
200EastBrowardBoulevard
Suite1800
FortLauderdale,FL33301
TollFreeͲ(888)491Ͳ1120
DirectFaxͲ(954)213Ͳ0140
DirectDialͲ(954)734Ͳ1853
Email:jeffrey.backman@gmlaw.com
http://www.gmlaw.com[nam12.safelinks.protection.outlook.com]





From:AdrianBacon<abacon@toddflaw.com>
Sent:Wednesday,February26,20204:12PM
To:JeffreyBackman<Jeffrey.Backman@gmlaw.com>;AbbasKazerounian,Esq.<ak@kazlg.com>
Cc:ToddFriedman<tfriedman@toddflaw.com>;MattLoker<ml@kazlg.com>;TomWheeler<twheeler@toddflaw.com>
Subject:McCurleyvRoyalSeasͲMeetandConfer

Jeff,

IwouldliketomeetandconferwithyouregardingPlaintiffs’anticipatedmotiontorequestpartialdecertificationasto
thebroaderclass.

ThiswillfollowuponthediscussionsyouandAbbashadafterthedepositionofMr.Grant.DuetoMr.Grant’s
testimonyregardingtheinabilityofProspectsDMtodistinguishacallplacedonbehalfofRoyalSeasCruisesfrom
anotherofitsclientusingavailabledata,wefeelthatthereisnowaytogivedirectnoticetothebroaderclassin
satisfactionoftheCourt’sOrderregardingClassNotice.Ifthisaloneweretheonlyissue,wecouldfindanothermeans
ofnotifyingtheclass.However,thetestimonysuggeststhatthereisnowaytomanageablyidentifythenumberof
consumerswhowerecalledundertheRoyalSeascontract,orverifywhetheraconsumerwhoreceivedacallthat
otherwisequalifiedwithintheclassdefinitionwasinfactcalledonbehalfofRoyalSeas.Theexceptiontothisis
obviouslythoseconsumerswhoaremembersoftheTransferSubclass,sincetheyweretransferredtoRoyalSeasand
therearerecordsidentifyingtheseconsumersfrommultiplesources.Accordingly,webelieveitisappropriateand
necessarytorequestdecertificationofthebroaderClass.Wedonottakethisdecisionlightly,andwewouldnotbe
requestingthisreliefifwefeltwehadotheroptions.

Weplantofileourmovingpapersnextweek.WearealsogoingtosendoutclassnoticetotheTransferSubclass.I
suspectthatyourclientwouldnotopposethereliefrequestedherein,givenyourpositionontheseissueslikelyaligns
withours,butpleaseletmeknowifIhavethatwrong.IamavailablethisafternoonandmuchoftomorrowandFriday
tomeetandconfer,shouldyouwishtodoso.Pleaseletmeknowsometimesthatworkonyourend.

Regards,

AdrianR.Bacon,Esq.
LAWOFFICESOFTODDM.FRIEDMAN,P.C.
Tel.(866)598Ͳ5042ext648
Fax(866)633Ͳ0228
www.toddflaw.com[toddflaw.com][nam12.safelinks.protection.outlook.com]
                                                             3
    Case 3:17-cv-00986-BAS-AGS Document 132-2 Filed 03/04/20 PageID.5147 Page 169 of
                                          169

GREENSPOONMARDERLLPLEGALNOTICE
Theinformationcontainedinthistransmissionmaybeattorney/clientprivilegedandconfidential.Itisintendedonlyfor
theuseoftheindividualorentitynamedabove.Ifthereaderofthismessageisnottheintendedrecipient,youare
herebynotifiedthatanydissemination,distributionorcopyingofthiscommunicationisstrictlyprohibited.Ifyouhave
receivedthiscommunicationinerror,pleasenotifyusimmediatelybyreplyeͲmail.

Unlessspecificallyindicatedotherwise,anydiscussionoftaxissuescontainedinthiseͲmail,includinganyattachments,
isnot,andisnotintendedtobe,"writtenadvice"asdefinedinSection10.37ofTreasuryDepartmentCircular230.

Aportionofourpracticeinvolvesthecollectionofdebtandanyinformationyouprovidewillbeusedforthatpurposeif
weareattemptingtocollectadebtfromyou.




                                                             4
